  

EXHIBIT 10.4

  

EXECUTION COPY

 

ASSIGNMENT, ASSUMPTION AND RECOGNITION AGREEMENT

 

THIS ASSIGNMENT, ASSUMPTION AND RECOGNITION AGREEMENT, dated as of November 30,
2012 (the “Assignment”), is entered into by and among Redwood Residential
Acquisition Corporation (the “Assignor” and, solely in its capacity as servicing
administrator described herein, the “Servicing Administrator”), Sequoia
Residential Funding, Inc. (the “Depositor”), Cenlar FSB, as the servicer (the
“Servicer”), and Christiana Trust, a division of Wilmington Savings Fund
Society, FSB, a federal savings bank, not in its individual capacity but solely
as trustee (in such capacity, the “Trustee” and as referred to herein, the
“Assignee”) under a Pooling and Servicing Agreement dated as of November 1, 2012
(the “Pooling and Servicing Agreement”) among the Depositor, the Assignee and
Wells Fargo Bank, N.A., as master servicer and securities administrator.

 

RECITALS

 

WHEREAS, the Assignor and the Servicer have entered into a certain Flow Mortgage
Loan Servicing Agreement, dated as of August 1, 2011, as amended by the
Amendment No. 1 to Flow Mortgage Loan Servicing Agreement dated November 3,
2011, and hereby (the “Flow Servicing Agreement”), and the Servicer is currently
servicing certain mortgage loans (the “Mortgage Loans”) under the Flow Servicing
Agreement; and

 

WHEREAS, the Assignor will sell the Mortgage Loans (the “Specified Mortgage
Loans”) that are listed on the mortgage loan schedule attached as Exhibit I
hereto (the “Specified Mortgage Loan Schedule”) and its rights under the Flow
Servicing Agreement with respect to the Specified Mortgage Loans to the
Depositor; and

 

WHEREAS, the Depositor will sell to the Assignee all of its right, title and
interest in the Specified Mortgage Loans and its rights under the Flow Servicing
Agreement with respect to the Specified Mortgage Loans; and

 

WHEREAS, the parties hereto have agreed that the Specified Mortgage Loans shall
be subject to the terms of this Assignment.

 

NOW, THEREFORE, in consideration of the mutual promises contained herein and
other good and valuable consideration (the receipt and sufficiency of which are
hereby acknowledged), the parties agree as follows:

 

1.          Assignment and Assumption.

 

(a)          Effective on and as of the date hereof, the Assignor hereby sells,
assigns, conveys and transfers to the Depositor all of its right, title and
interest in, to and under the Flow Servicing Agreement to the extent relating to
the Specified Mortgage Loans, together with its obligations as “Owner” (as such
term is defined in the Flow Servicing Agreement) to the extent relating to the
Specified Mortgage Loans, and the Depositor hereby accepts such assignment from
the Assignor and assumes such obligations.

 

 

 

 

(b)          Effective on and as of the date hereof, the Depositor hereby sells,
assigns, conveys and transfers to the Assignee all of its right, title and
interest in, to and under the Flow Servicing Agreement to the extent relating to
the Specified Mortgage Loans, together with its obligations as “Owner” (as such
term is defined in the Flow Servicing Agreement) to the extent relating to the
Specified Mortgage Loans, the Depositor is released from all obligations under
the Flow Servicing Agreement, and the Assignee hereby accepts such assignment
from the Depositor.

 

(c)          Assignee agrees to be bound, as “Owner” (as such term is defined in
the Flow Servicing Agreement), by all of the terms, covenants and conditions of
the Flow Servicing Agreement relating to the Specified Mortgage Loans, and from
and after the date hereof, Assignee assumes for the benefit of each of Assignor,
Depositor and Servicer all of Assignor’s obligations as Owner thereunder in
respect of the Specified Mortgage Loans, and Assignor is released from such
obligations.

 

2.          Recognition of the Assignee.

 

From and after the date hereof, subject to Section 3 below, the Servicer shall
recognize the Assignee as the holder of the rights and benefits of the Owner
with respect to the Specified Mortgage Loans and the Servicer will service the
Specified Mortgage Loans for the Assignee as if the Assignee and the Servicer
had entered into a separate servicing agreement for the servicing of the
Specified Mortgage Loans in the form of the Flow Servicing Agreement with the
Assignee as the Owner thereunder, the terms of which Flow Servicing Agreement
are incorporated herein by reference and amended hereby. It is the intention of
the parties hereto that this Assignment will be a separate and distinct
agreement, and the entire agreement, between the parties hereto to the extent of
the Specified Mortgage Loans and shall be binding upon and for the benefit of
the respective successors and assigns of the parties hereto.

 

3.          Continuing Rights and Responsibilities.

 

(a)          Controlling Holder Rights. The parties hereto agree and acknowledge
that Sequoia Mortgage Funding Corporation, an Affiliate of the Depositor, in its
capacity as the initial Controlling Holder pursuant to the Pooling and Servicing
Agreement, and for so long as it is the Controlling Holder, will assume all of
Assignee’s rights and all related responsibilities as Owner under the section of
the Flow Servicing Agreement listed below:

 

Flow Servicing Agreement:

 

Section   Matter       11.20  

Servicer Shall Provide Access and Information as Reasonably Required.



 

 

 

 

(b)          Notwithstanding Sections 1 and 2 above, Assignor reserves its
rights under, and does not assign to Assignee or Depositor, the ongoing rights
to take action and the responsibilities of the Owner under the Sections of the
Flow Servicing Agreement listed below:

 

Flow Servicing Agreement:

 

Section   Matter       Addendum I   Regulation AB Compliance Addendum

  

(c)          In addition, the Servicer agrees to furnish to the Assignor as well
as to the Master Servicer copies of reports, notices, statements and other
communications required to be delivered by the Servicer pursuant to any of the
sections of the Flow Servicing Agreement referred to above and under the
following sections, at the times therein specified:

 

Flow Servicing Agreement:

 





Section           11.09   Transfer of Accounts.       11.16   Statements to the
Owner.       Subsection 2.04  of Addendum I   Servicer Compliance Statement.    
  Subsection 2.05  of Addendum I   Report on Assessment of Compliance and
Attestation.



 

(d)          If there is no Controlling Holder under the Pooling and Servicing
Agreement, then all rights and responsibilities assumed by the Controlling
Holder pursuant to Section 3(a) shall terminate and revert to Assignee. Assignor
will provide thirty (30) days notice to the Servicer of any such termination or
a change in the identity of the Controlling Holder of which Assignor has
knowledge.         

 

(e)          Redwood Residential Acquisition Corporation, in its capacity as
Servicing Administrator under this Assignment, hereby assumes the obligations of
the Owner, as assigned to the Assignee, and the obligations of the Servicing
Administrator, under the Sections of the Flow Servicing Agreement, as amended by
this Assignment, listed below:

 

 

 

 

Flow Servicing Agreement:

 



Section   Matter       Clause (i) of the last paragraph of Section 11.13  
Payment by Servicing Administrator for Opinion of Counsel       Last sentence of
11.14, with respect to Servicing Advances only   Payment of Servicing Advances
to Servicer       11.17   P&I Advances        11.25(b)   Funding of P& I
Advances, including without limitation funding of Prepayment Interest Shortfalls
pursuant to the second paragraph of Section 11.15       11.25(c)   Funding of
Servicing Advances       14.03   Payment of termination fees to Servicer



 

As compensation for such assumption of obligations, the Servicing Administrator
shall be entitled to receive from payments on the Specified Mortgage Loans the
difference, if any, between the Servicing Fee and the servicing compensation
otherwise payable to the Servicer under the Flow Servicing Agreement. In
addition, the Servicing Administrator shall have all the benefits provided to
the Servicing Administrator by Subsection 11.05 of the Flow Servicing Agreement.
Any failure of the Servicing Administrator to perform its obligations under this
Section 3(e) shall be an additional Event of Default under the Flow Servicing
Agreement, entitling the Assignee to terminate both the Servicing Administrator
and the Servicer in accordance with the terms of the Flow Servicing Agreement.

 

(f)          The Servicing Administrator may, with the consent of the Master
Servicer, exercise the rights of the Owner set forth in Section 13.01 of the
Flow Servicing Agreement to terminate the Servicer following the occurrence of
an Event of Default with respect to the Servicer.

 

(g)          The Servicing Administrator may, with the consent of the Master
Servicer, exercise the rights of the Owner set forth in Section 14.03 of the
Flow Servicing Agreement to terminate the Servicer without cause and transfer
servicing.

 

(h)          If the Servicing Administrator exercises its right to terminate the
Servicer pursuant to the foregoing paragraphs (f) or (g), no termination of the
Servicer shall be effective unless the Servicing Administrator shall have
appointed a successor Servicer under the Flow Servicing Agreement approved by
the Master Servicer.

 

(i)          No later than March 1 of each year when any Certificates are
outstanding, commencing in March 2013, the Servicing Administrator shall provide
to the Master Servicer its report on assessment of compliance with applicable
servicing criteria specified under Item 1122(d)(2)(iii) of Regulation AB and its
compliance statement required under Item 1123 of Regulation AB.

 

 

 

 

4.Amendment to the Flow Servicing Agreement.

 

The Flow Servicing Agreement is hereby amended as set forth in Appendix A hereto
with respect to the Specified Mortgage Loans. The rights and obligations under
the Flow Servicing Agreement assigned to the Depositor and the Assignee pursuant
to this Agreement shall be under the Flow Servicing Agreement as amended as set
forth in Appendix A.

 

5.Representations and Warranties.

 

(a)          Each of the parties hereto represents and warrants that it is duly
and legally authorized to enter into this Assignment.

 

(b)          Each of the parties hereto represents and warrants that this
Assignment has been duly authorized, executed and delivered by it and (assuming
due authorization, execution and delivery thereof by each of the other parties
hereto) constitutes its legal, valid and binding obligation, enforceable against
it in accordance with its terms, except as such enforcement may be limited by
bankruptcy, insolvency, reorganization or other similar laws affecting the
enforcement of creditors’ rights generally and by general equitable principles
(regardless of whether such enforcement is considered in a proceeding in equity
or at law).

 

6.Continuing Effect.

 

Except as contemplated hereby, the Flow Servicing Agreement shall remain in full
force and effect in accordance with their terms. This Assignment constitutes a
Reconstitution Agreement as contemplated in Section 32 of the Flow Servicing
Agreement and the Reconstitution Date shall be the date hereof with respect to
the Specified Mortgage Loans listed on Exhibit I on the date hereof.

 

7.Governing Law.

 

This Assignment and the rights and obligations hereunder shall be governed by
and construed in accordance with the internal laws of the State of New York,
except to the extent preempted by Federal law, and the obligations, rights and
remedies of the parties hereunder shall be determined in accordance with such
laws, without regard to the conflicts of laws provisions of the State of New
York or any other jurisdiction.

 

 

 

 

8.Notices.

 

Any notices or other communications permitted or required under the Flow
Servicing Agreement to be made to the Assignor and Assignee shall be made in
accordance with the terms of the Flow Servicing Agreement and shall be sent to
the Assignor and Assignee as follows:

 

Assignor: Redwood Residential Acquisition Corporation

One Belvedere Place, Suite 360

Mill Valley, CA 94941

Attention: William Moliski

 

Assignee: Christiana Trust, a division of Wilmington Savings Fund Society, FSB

500 Delaware Avenue, 11th Floor

Wilmington, Delaware, 19801

Attention: Corporate Trust – Sequoia Mortgage Trust 2012-6

 

or to such other address as may hereafter be furnished by the Assignor or
Assignee to the other parties in accordance with the provisions of the Flow
Servicing Agreement.

 

9.Counterparts.

 

This Assignment may be executed in counterparts, each of which when so executed
shall be deemed to be an original and all of which when taken together shall
constitute one and the same instrument.

 

10.Definitions.

 

Any capitalized term used but not defined in this Assignment has the same
meaning as in the Flow Servicing Agreement.

 

11.Trustee.

 

It is expressly understood and agreed by the parties hereto that insofar as this
Agreement is executed by the Trustee (i) this Agreement is executed and
delivered by Christiana Trust, a division of Wilmington Savings Fund Society,
FSB (“Christiana Trust”) not in its individual capacity but solely as Trustee on
behalf of the trust created by the Pooling and Servicing Agreement referred to
herein (the “Trust”) in the exercise of the powers and authority conferred upon
and vested in it, and as directed in the Pooling and Servicing Agreement, (ii)
each of the undertakings and agreements herein made on behalf of the Trust is
made and intended not as a personal undertaking or agreement of or by Christiana
Trust but is made and intended for purposes of binding only the Trust, (iii)
nothing herein contained shall be construed as creating any liability on the
part of Christiana Trust, individually or personally, to perform any covenant
either express or implied in this Agreement, all such liability, if any, being
expressly waived by the parties hereto and by any person claiming by, through or
under the parties hereto, and (iv) under no circumstances shall Christiana Trust
in its individual capacity or in its capacity as Trustee be personally liable
for the payment of any indebtedness, amounts or expenses owed by the Purchaser
under the Flow Servicing Agreement (such indebtedness, expenses and other
amounts being payable solely from and to the extent of funds of the Trust) or be
personally liable for the breach or failure of any obligation, representation,
warranty or covenant made under this Agreement or any other related documents.

 

 

 

 

12.Master Servicer.

 

The Servicer hereby acknowledges that Wells Fargo Bank, N.A. (the “Master
Servicer”) will act as master servicer and securities administrator under the
Pooling and Servicing Agreement and hereby agrees to treat all inquiries,
instructions, authorizations and other communications from the Master Servicer
as if the same had been received from the Assignee. The Master Servicer, acting
on behalf of the Assignee, shall have the rights of the Assignee as the Owner
under the Flow Servicing Agreement, including, without limitation, the right to
enforce the obligations of the Servicer and the Servicing Administrator
thereunder. Any notices or other communications permitted or required under the
Flow Servicing Agreement to be made to the Assignee shall be made in accordance
with the terms of the Flow Servicing Agreement and shall be sent to the Master
Servicer at the following address:

 

Wells Fargo Bank, N. A.

P.O. Box 98

Columbia, Maryland 21046

(or, for overnight deliveries, 9062 Old Annapolis Road, Columbia, Maryland
21045)

Attention: Sequoia Mortgage Trust 2012-6

 

or to such other address as may hereafter be furnished by the Master Servicer to
Servicer. Any such notices or other communications permitted or required under
the Flow Servicing Agreement may be delivered in electronic format unless manual
signature is required in which case a hard copy of such report or communication
shall be required.

 

The Servicer shall make all distributions under the Flow Servicing Agreement, as
they relate to the Specified Mortgage Loans, to the Master Servicer by wire
transfer of immediately funds to:

 

Wells Fargo Bank, N.A.

San Francisco, California

ABA# 121-000-248

Account #3970771416

Account Name: SAS Clearing

FFC: Account #38993800, Sequoia Mortgage Trust 2012-6 Distribution Account

 

 

 

 

13.Rule 17g-5 Compliance.

 

The Servicer hereby agrees that it shall provide information with respect to the
servicing of the Mortgage Loans by the Servicer requested by any Rating Agency
or nationally recognized statistical rating organization (“NRSRO”) to the
Securities Administrator, as the initial Rule 17g-5 Information Provider (the
“Rule 17g-5 Information Provider”), via electronic mail at
rmbs17g5informationprovider@wellsfargo.com, with a subject reference of “SEMT
2012-6” and an identification of the type of information being provided in the
body of such electronic mail. The Rule 17g-5 Information Provider shall notify
the Servicer in writing of any change in the identity or contact information of
the Rule 17g-5 Information Provider. The Servicer shall have no liability for
(i) the Rule 17g-5 Information Provider’s failure to post information provided
by it in accordance with the terms of this Assignment or (ii) any malfunction or
disabling of the website maintained by the Rule 17g-5 Information Provider. None
of the foregoing restrictions in this Section 13 prohibit or restrict oral or
written communications, or providing information, between the Servicer, on the
one hand, and any Rating Agency or NRSRO, on the other hand, with regard to (i)
such Rating Agency’s or NRSRO’s review of the ratings it assigns to the
Servicer, (ii) such Rating Agency’s or NRSRO’s approval of the Servicer as a
residential mortgage master, special or primary servicer, or (iii) such Rating
Agency’s or NRSRO’s evaluation of the Servicer’s servicing operations in
general; provided, however, that the Servicer shall not provide any information
relating to the Mortgage Loans to such Rating Agency or NRSRO in connection with
such review and evaluation by such Rating Agency or NRSRO unless: (x) borrower,
property or deal specific identifiers are redacted; or (y) such information has
already been provided to the Rule 17g-5 Information Provider.

 

14.Successors and Assigns.

 

Upon a transfer of the Specified Mortgage Loans by the Assignee (other than in
respect of repurchases by a seller pursuant to the related purchase agreement)
to a buyer (“buyer”), such transfer shall constitute a Reconstitution subject to
the terms of Section 32 of the Flow Servicing Agreement. Upon the closing of
such transfer, the rights and obligations of Owner held by the Assignor pursuant
to this Assignment shall automatically terminate and the buyer shall possess all
of the rights and obligations of Owner under the Flow Servicing Agreement,
provided, however, that the Assignor shall remain liable for any obligations
held by it as Owner arising from or attributable to the period from the date
hereof to the closing date of such transfer.

 

[remainder of page intentionally left blank]

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Assignment the day and
year first above written.


 

  ASSIGNOR:       REDWOOD RESIDENTIAL ACQUISITION
CORPORATION         By: /s/ John Isbrandtsen         Name: John Isbrandtsen    
    Title:  Authorized Officer         DEPOSITOR:       SEQUOIA RESIDENTIAL
FUNDING, INC.         By: /s/ John Isbrandtsen         Name: John Isbrandtsen  
      Title: Authorized Officer         ASSIGNEE:       Christiana Trust, a
division of
Wilmington Savings Fund
Society, FSB, not in its individual
capacity but solely as Trustee         By: /s/ Jeffrey R. Everhart         Name:
Jeffrey R. Everhart         Title: AVP         SERVICER:       CENLAR FSB      
  By: /s/ Gregory S. Tornquist          Name: Gregory S. Tornquist          
Title: President /CEO 

 

[Signatures continue on following page]

 

[SEMT 2012-6 Cenlar AAR Signature Page]

 

 

 

 

  SERVICING ADMINISTRATOR:       REDWOOD RESIDENTIAL ACQUISITION CORPORATION    
    By: /s/ John Isbrandtsen         Name: John Isbrandtsen         Title:
Authorized Signatory

 

Accepted and agreed to by:       MASTER SERVICER:       WELLS FARGO BANK, N.A.  
      By: /s/ Graham M. Oglesby         Name: Graham M. Oglesby         Title:
Vice President  

 

[SEMT 2012-6 Cenlar AAR Signature Page]

 

 

 

 

EXHIBIT I

   

  1 2 3 4 5 6 7 8 9 10   Primary Servicer Servicing Fee % Servicing
Fee—Flatdollar Servicing Advance Methodology Originator Loan Group Loan Number
Cenlar Loan Number Amortization Type Lien Position 1 1000383 0.002500    
1002793   000048587 0046337895 1 1 2 1000383 0.002500     1002793   000049919
0046338208 1 1 3 1000383 0.002500     1002793   000049197 0046337150 1 1 4
1000383 0.002500     1002793   000049902 0048027692 1 1 5 1000383 0.002500    
1002793   000050977 0048027700 1 1 6 1000383 0.002500     1002793   000051222
0046340709 1 1 7 1000383 0.002500     1002793   000051490 0046340741 1 1 8
1000383 0.002500     1002793   000050175 0046340550 1 1 9 1000383 0.002500    
1002793   000052051 0046340758 1 1 10 1000383 0.002500     1006318   1000040292
0039230289 1 1 11 1000383 0.002500     1006318   1000041503 0046337093 1 1 12
1000383 0.002500     1006318   1000041716 0046337085 1 1 13 1000383 0.002500    
1006318   1000042498 0046339511 1 1 14 1000383 0.002500     1006318   1000042913
0046337903 1 1 15 1000383 0.002500     1006318   1240040395 0046339503 1 1 16
1000383 0.002500     1006318   1000040779 0046337630 1 1 17 1000383 0.002500    
1006318   1320041334 0046337655 1 1 18 1000383 0.002500     1006318   1000040362
0046339784 1 1 19 1000383 0.002500     1006318   1170042334 0046340287 1 1 20
1000383 0.002500     1006318   1000043597 0046340568 1 1 21 1000383 0.002500    
1006318   1010043780 0046340766 1 1 22 1000383 0.002500     1006166   70003290
0046339990 1 1 23 1000383 0.002500     1006324   50120178 0046339206 1 1 24
1000383 0.002500     1006324   70120409 0046340295 1 1 25 1000383 0.002500    
1003626   23318 0046338281 1 1 26 1000383 0.002500     1003626   23553
0046339214 1 1 27 1000383 0.002500     1003626   23554 0046338224 1 1 28 1000383
0.002500     1003626   23668 0046339222 1 1 29 1000383 0.002500     1003626  
23303 0046340006 1 1 30 1000383 0.002500     1003626   23606 0046339792 1 1 31
1000383 0.002500     1003626   22979 0046340782 1 1 32 1000383 0.002500    
1000302   012907062 0046339024 1 1 33 1000383 0.002500     1000302   012907342
0046338745 1 1 34 1000383 0.002500     1000302   901915402 0046338687 1 1 35
1000383 0.002500     1000302   901915482 0046340014 1 1 36 1000383 0.002500    
1008808   1014764 0046339271 1 1 37 1000383 0.002500     1008808   6026186
0046339255 1 1 38 1000383 0.002500     1008808   6028222 0046339032 1 1 39
1000383 0.002500     1008808   8002089 0046339263 1 1 40 1000383 0.002500    
1008808   6023905 0048027726 1 1 41 1000383 0.002500     1008808   1014128
0046340790 1 1 42 1000383 0.002500     1008808   1015957 0048027742 1 1 43
1000383 0.002500     1008808   6029297 0048027510 1 1 44 1000383 0.002500    
1008808   8002524 0048027528 1 1 45 1000383 0.002500     1000290   552514
0046339529 1 1 46 1000383 0.002500     1001770   1100008382 0046339297 1 1 47
1000383 0.002500     1001770   1400008020 0046338232 1 1 48 1000383 0.002500    
1001770   1400008040 0046339289 1 1 49 1000383 0.002500     1001770   1400008056
0046339354 1 1 50 1000383 0.002500     1001770   1400008216 0046338273 1 1 51
1000383 0.002500     1001770   1400008220 0046339339 1 1 52 1000383 0.002500    
1001770   1420000297 0046339313 1 1 53 1000383 0.002500     1001770   3170000773
0046338257 1 1 54 1000383 0.002500     1001770   5210000585 0046338265 1 1 55
1000383 0.002500     1001770   5320001524 0046339321 1 1 56 1000383 0.002500    
1001770   5950001444 0046338240 1 1 57 1000383 0.002500     1001770   5950001679
0046339305 1 1 58 1000383 0.002500     1001770   1400007361 0046340022 1 1 59
1000383 0.002500     1001770   1400007945 0046340311 1 1 60 1000383 0.002500    
1001770   1400008123 0046340329 1 1 61 1000383 0.002500     1001770   5950001916
0046340048 1 1 62 1000383 0.002500     1001770   1140000458 0046339347 1 1 63
1000383 0.002500     1001770   1400008270 0046340055 1 1 64 1000383 0.002500    
1001770   1400007811 0046340337 1 1 65 1000383 0.002500     1001770   5920000366
0046339800 1 1 66 1000383 0.002500     1001770   5950002043 0046340345 1 1 67
1000383 0.002500     1001770   1400008301 0046340352 1 1 68 1000383 0.002500    
1001770   1400008212 0046340063 1 1 69 1000383 0.002500     1001770   1100008568
0048027536 1 1 70 1000383 0.002500     1001770   6130000149 0046340808 1 1 71
1000383 0.002500     1000497   2012-2082762 0036644417 1 1 72 1000383 0.002500  
  1000497   2012-2113274 0036649572 1 1 73 1000383 0.002500     1000497  
2012-2121072 0036639797 1 1 74 1000383 0.002500     1000497   2012-2125547
0036638922 1 1 75 1000383 0.002500     1000497   2012-2162754 0036650018 1 1 76
1000383 0.002500     1000497   2012-2109511 0036649994 1 1 77 1000383 0.002500  
  1000235   1212264LNG 0046339099 1 1 78 1000383 0.002500     1000235  
1212708BEL 0046338778 1 1 79 1000383 0.002500     1000235   1213375SWV
0046339107 1 1 80 1000383 0.002500     1000235   1210225LAS 0046340360 1 1 81
1000383 0.002500     1003924   27944097 0046339545 1 1 82 1000383 0.002500    
1003924   445092428 0046338786 1 1 83 1000383 0.002500     1003924   445092569
0046337911 1 1 84 1000383 0.002500     1003924   451093783 0046338299 1 1 85
1000383 0.002500     1003924   755086427 0046338794 1 1 86 1000383 0.002500    
1003924   885093285 0046338323 1 1 87 1000383 0.002500     1003924   940092513
0046337929 1 1 88 1000383 0.002500     1003924   940096977 0046339966 1 1 89
1000383 0.002500     1003924   445104251 0046340717 1 1 90 1000383 0.002500    
1008118   109051 0046339115 1 1 91 1000383 0.002500     1008118   109865
0046340592 1 1 92 1000383 0.002500     1008118   110262 0048027544 1 1 93
1000383 0.002500     1010347   25012072385 0046339560 1 1 94 1000383 0.002500  
  1010347   31012071771 0046339552 1 1 95 1000383 0.002500     1010347  
31012073321 0048027759 1 1 96 1000383 0.002500     1008498   503516808
0046337291 1 1 97 1000383 0.002500     1008498   503543420 0046337432 1 1 98
1000383 0.002500     1008498   503562168 0046338190 1 1 99 1000383 0.002500    
1008498   503564374 0046338059 1 1 100 1000383 0.002500     1008498   503568904
0046338067 1 1 101 1000383 0.002500     1008498   503570529 0046336210 1 1 102
1000383 0.002500     1008498   503579949 0046337440 1 1 103 1000383 0.002500    
1008498   503592194 0046338075 1 1 104 1000383 0.002500     1008498   503603248
0046339487 1 1 105 1000383 0.002500     1008498   503606408 0046338174 1 1 106
1000383 0.002500     1008498   503610331 0046340097 1 1 107 1000383 0.002500    
1008498   503612838 0046337515 1 1 108 1000383 0.002500     1008498   503614548
0046336780 1 1 109 1000383 0.002500     1008498   503617684 0046339040 1 1 110
1000383 0.002500     1008498   503618748 0046338182 1 1 111 1000383 0.002500    
1008498   503623486 0046339057 1 1 112 1000383 0.002500     1008498   503624468
0046339065 1 1 113 1000383 0.002500     1008498   503632666 0046338109 1 1 114
1000383 0.002500     1008498   503639941 0046337507 1 1 115 1000383 0.002500    
1008498   503643040 0046339073 1 1 116 1000383 0.002500     1008498   503654594
0046340121 1 1 117 1000383 0.002500     1008498   503533799 0046338042 1 1 118
1000383 0.002500     1008498   503546202 0046340501 1 1 119 1000383 0.002500    
1008498   503580636 0046340519 1 1 120 1000383 0.002500     1008498   503592427
0046340071 1 1 121 1000383 0.002500     1008498   503589554 0046340089 1 1 122
1000383 0.002500     1008498   503609040 0046338083 1 1 123 1000383 0.002500    
1008498   503636346 0046340105 1 1 124 1000383 0.002500     1008498   503665467
0046340535 1 1 125 1000383 0.002500     1008498   503665819 0046340139 1 1 126
1000383 0.002500     1008498   503670107 0046340154 1 1 127 1000383 0.002500    
1008498   503672403 0048027569 1 1 128 1000383 0.002500     1008498   503680918
0046340162 1 1 129 1000383 0.002500     1008498   503701873 0048027577 1 1 130
1000383 0.002500     1000522   1001540367 0046338372 1 1 131 1000383 0.002500  
  1000522   1101538738 0046338216 1 1 132 1000383 0.002500     1000522  
1101539264 0046339131 1 1 133 1000383 0.002500     1000522   1301515122
0046339123 1 1 134 1000383 0.002500     1000522   1301534077 0046338349 1 1 135
1000383 0.002500     1000522   1301539679 0046337705 1 1 136 1000383 0.002500  
  1000522   1401514055 0046338331 1 1 137 1000383 0.002500     1000522  
1701528371 0046338356 1 1 138 1000383 0.002500     1000522   2101543560
0046338364 1 1 139 1000383 0.002500     1000522   1401556289 0046339818 1 1 140
1000383 0.002500     1001105   6000121266 0046338398 1 1 141 1000383 0.002500  
  1001105   6000128832 0046339156 1 1 142 1000383 0.002500     1001105  
6000130804 0046338810 1 1 143 1000383 0.002500     1001105   6000132909
0046338828 1 1 144 1000383 0.002500     1001105   6000134277 0046338414 1 1 145
1000383 0.002500     1001105   6000135456 0046338802 1 1 146 1000383 0.002500  
  1001105   6000135696 0046338844 1 1 147 1000383 0.002500     1001105  
6000136439 0046338448 1 1 148 1000383 0.002500     1001105   6000139599
0046339826 1 1 149 1000383 0.002500     1001105   6000139623 0046338836 1 1 150
1000383 0.002500     1001105   8001038028 0039230438 1 1 151 1000383 0.002500  
  1001105   8001056871 0039230016 1 1 152 1000383 0.002500     1001105  
8001083446 0046338380 1 1 153 1000383 0.002500     1001105   8001087272
0046339198 1 1 154 1000383 0.002500     1001105   8001087348 0046336368 1 1 155
1000383 0.002500     1001105   8001101115 0046337754 1 1 156 1000383 0.002500  
  1001105   8001125569 0046339149 1 1 157 1000383 0.002500     1001105  
8001142473 0046338851 1 1 158 1000383 0.002500     1001105   6000113842
0039230412 1 1 159 1000383 0.002500     1001105   6000122314 0039230032 1 1 160
1000383 0.002500     1001105   6000127024 0046338406 1 1 161 1000383 0.002500  
  1001105   6000133105 0046340618 1 1 162 1000383 0.002500     1001105  
8001128381 0046340816 1 1 163 1000383 0.002500     1001105   6000136751
0048027585 1 1 164 1000383 0.002500     1001105   6000119492 0046339834 1 1 165
1000383 0.002500     1001105   6000138690 0046340626 1 1 166 1000383 0.002500  
  1001105   6000144979 0046340865 1 1 167 1000383 0.002500     1001105  
8001166381 0046340873 1 1 168 1000383 0.002500     1001105   6000138575
0046340881 1 1 169 1000383 0.002500     1001242   3701479210 0046339578 1 1 170
1000383 0.002500     9999995   10171564 0046338455 1 1 171 1000383 0.002500    
1003970   2012001284 0046337606 1 1 172 1000383 0.002500     1003970  
2012001390 0046338679 1 1 173 1000383 0.002500     1003970   2012001589
0046339081 1 1 174 1000383 0.002500     1003970   2012600141 0046338133 1 1 175
1000383 0.002500     1003970   2012000993 0046340261 1 1 176 1000383 0.002500  
  1003970   2012001604 0046340493 1 1 177 1000383 0.002500     1003970  
2012600145 0046340279 1 1 178 1000383 0.002500     1000199   2362000683
0046338869 1 1 179 1000383 0.002500     1000199   2332000034 0048027767 1 1 180
1000383 0.002500     1000199   2362000763 0046339842 1 1 181 1000383 0.002500  
  1011266   0062256698 0046340170 1 1 182 1000383 0.002500     1003647  
0212051508 0046339586 1 1 183 1000383 0.002500     1000953   338470363
0046339602 1 1 184 1000383 0.002500     1000953   1108200836 0046338463 1 1 185
1000383 0.002500     1000953   330183182 0046339594 1 1 186 1000383 0.002500    
1000953   336106831 0048027783 1 1 187 1000383 0.002500     1009011   12-0229488
0048027619 1 1 188 1000383 0.002500     1001098   2312070055 0046339610 1 1 189
1000383 0.002500     1001098   4212070119 0046337317 1 1 190 1000383 0.002500  
  1000536   2036608329 0046339412 1 1 191 1000383 0.002500     1000536  
2036608528 0046338729 1 1 192 1000383 0.002500     1000536   2073604010
0046339362 1 1 193 1000383 0.002500     1000536   3643602987 0046339461 1 1 194
1000383 0.002500     1000536   3650603465 0046339479 1 1 195 1000383 0.002500  
  1000536   6017600433 0046338737 1 1 196 1000383 0.002500     1000536  
6026600099 0046339388 1 1 197 1000383 0.002500     1000536   7105600044
0046339370 1 1 198 1000383 0.002500     1000536   20011100936 0046339438 1 1 199
1000383 0.002500     1000536   21551100303 0046339453 1 1 200 1000383 0.002500  
  1000536   21771100474 0046338703 1 1 201 1000383 0.002500     1000536  
21981100743 0046339404 1 1 202 1000383 0.002500     1000536   22051100997
0046339867 1 1 203 1000383 0.002500     1000536   22891100477 0046339420 1 1 204
1000383 0.002500     1000536   23071100102 0039230529 1 1 205 1000383 0.002500  
  1000536   36501100182 0046338547 1 1 206 1000383 0.002500     1000536  
37221100595 0046339446 1 1 207 1000383 0.002500     1000536   37261100187
0046338539 1 1 208 1000383 0.002500     1000536   37381100294 0046338521 1 1 209
1000383 0.002500     1000536   3726600292 0046340899 1 1 210 1000383 0.002500  
  1000536   2117600981 0046340907 1 1 211 1000383 0.002500     1000536  
30521100677 0046340378 1 1 212 1000383 0.002500     1000536   37261100211
0046339875 1 1 213 1000383 0.002500     1000536   21981100773 0046339883 1 1 214
1000383 0.002500     1000536   30061100372 0046339891 1 1 215 1000383 0.002500  
  1000536   2045702368 0046340915 1 1 216 1000383 0.002500     1000536  
20391100591 0046340923 1 1 217 1000383 0.002500     1000536   20361100176
0046340220 1 1 218 1000383 0.002500     1000536   20631102602 0046340931 1 1 219
1000383 0.002500     1000536   2017605662 0046340949 1 1 220 1000383 0.002500  
  1000536   21211100098 0046340725 1 1 221 1000383 0.002500     1000536  
6015600367 0046340238 1 1 222 1000383 0.002500     1000536   23041101501
0046340246 1 1 223 1000383 0.002500     1000536   37261100295 0046340956 1 1 224
1000383 0.002500     1000536   37261100334 0046340394 1 1 225 1000383 0.002500  
  1000536   37261100191 0046340402 1 1 226 1000383 0.002500     1000536  
20631102733 0048027635 1 1 227 1000383 0.002500     1000536   3650603485
0046340253 1 1 228 1000383 0.002500     1000342   81240497 0046338885 1 1 229
1000383 0.002500     1000342   81245509 0046338877 1 1 230 1000383 0.002500    
1000342   81249350 0046338554 1 1 231 1000383 0.002500     1000342   81251026
0046339636 1 1 232 1000383 0.002500     1000342   81251570 0046340410 1 1 233
1000383 0.002500     1000342   81252334 0046340428 1 1 234 1000383 0.002500    
1000342   81256372 0046340980 1 1 235 1000383 0.002500     1000342   81255011
0046340998 1 1 236 1000383 0.002500     1000457   89767487 0046336988 1 1 237
1000383 0.002500     1000457   89812333 0039230180 1 1 238 1000383 0.002500    
1000457   500008094 0046337523 1 1 239 1000383 0.002500     1000457   500008154
0048027817 1 1 240 1000383 0.002500     1000457   500009803 0048027833 1 1 241
1000383 0.002500     1000457   89868087 0048027841 1 1 242 1000383 0.002500    
1000324   1312121811 0046339685 1 1 243 1000383 0.002500     1000324  
1312123288 0046339651 1 1 244 1000383 0.002500     1000324   1351226698
0046337812 1 1 245 1000383 0.002500     1000324   1351229606 0046339693 1 1 246
1000383 0.002500     1000324   1351229633 0046337796 1 1 247 1000383 0.002500  
  1000324   1351230748 0046338893 1 1 248 1000383 0.002500     1000324  
1351231777 0046339669 1 1 249 1000383 0.002500     1000324   1351232349
0046339677 1 1 250 1000383 0.002500     1000324   1351232880 0046338620 1 1 251
1000383 0.002500     1000324   1351233252 0046338901 1 1 252 1000383 0.002500  
  1000324   1351234177 0046338935 1 1 253 1000383 0.002500     1000324  
1351234530 0046337879 1 1 254 1000383 0.002500     1000324   1351234917
0046337861 1 1 255 1000383 0.002500     1000324   1351235052 0046339750 1 1 256
1000383 0.002500     1000324   1351235412 0046339727 1 1 257 1000383 0.002500  
  1000324   1351235568 0046339701 1 1 258 1000383 0.002500     1000324  
1351235927 0046338612 1 1 259 1000383 0.002500     1000324   1351236511
0046339719 1 1 260 1000383 0.002500     1000324   1351237198 0046338638 1 1 261
1000383 0.002500     1000324   1351237374 0046338919 1 1 262 1000383 0.002500  
  1000324   1351237764 0046338646 1 1 263 1000383 0.002500     1000324  
1351238267 0046339768 1 1 264 1000383 0.002500     1000324   1351238541
0046339735 1 1 265 1000383 0.002500     1000324   1351232590 0046340733 1 1 266
1000383 0.002500     1000324   1351228351 0046340436 1 1 267 1000383 0.002500  
  1000324   1351238539 0046340444 1 1 268 1000383 0.002500     1000324  
1351235883 0046341004 1 1 269 1000383 0.002500     1000324   1351235801
0046340451 1 1 270 1000383 0.002500     1000324   1351234597 0046339909 1 1 271
1000383 0.002500     1000324   1351241797 0039228689 1 1 272 1000383 0.002500  
  1000324   1351227428 0039229604 1 1 273 1000383 0.002500     1001266  
30241206042916 0046338661 1 1 274 1000383 0.002500     1001266   30291207043825
0046338653 1 1 275 1000383 0.002500     1001266   30411208045344 0046339776 1 1
276 1000383 0.002500     1001266   30631206042863 0046338943 1 1 277 1000383
0.002500     1001266   30631207044482 0046338950 1 1 278 1000383 0.002500    
1001266   30791205042647 0046338125 1 1 279 1000383 0.002500     1001266  
30631208045283 0046339982 1 1 280 1000383 0.002500     1001863   255035
0046338562 1 1 281 1000383 0.002500     1001863   258980 0046338570 1 1 282
1000383 0.002500     1001863   261571 0046338968 1 1 283 1000383 0.002500    
1001863   257994 0046340634 1 1 284 1000383 0.002500     1001863   259519
0046340188 1 1 285 1000383 0.002500     1001863   260312 0046339917 1 1 286
1000383 0.002500     1001863   259070 0046339925 1 1 287 1000383 0.002500    
1001863   265538 0048027684 1 1 288 1000383 0.002500     1005723   0038341061
0038341061 1 1 289 1000383 0.002500     1005723   38352563 38352563 1 1 290
1000383 0.002500     1005723   38353587 38353587 1 1 291 1000383 0.002500    
1000458   8501157426 0046340196 1 1 292 1000383 0.002500     1000458  
8501158896 0046340642 1 1 293 1000383 0.002500     1000312   001106666
0046338588 1 1 294 1000383 0.002500     1000312   001114143 0046339164 1 1 295
1000383 0.002500     1000312   001123835 0046340659 1 1 296 1000383 0.002500    
9999996   3000114418 0046339180 1 1 297 1000383 0.002500     9999996  
3000115822 0046339008 1 1 298 1000383 0.002500     9999996   3000123260
0046338976 1 1 299 1000383 0.002500     9999996   3000123310 0046339172 1 1 300
1000383 0.002500     9999996   3000131006 0046339016 1 1 301 1000383 0.002500  
  9999996   3000131451 0046338984 1 1 302 1000383 0.002500     9999996  
3000131622 0046338992 1 1 303 1000383 0.002500     9999996   3000130305
0046340469 1 1 304 1000383 0.002500     9999996   3000129533 0046339933 1 1 305
1000383 0.002500     9999996   3000132486 0046338158 1 1 306 1000383 0.002500  
  9999996   3000090136 0046340204 1 1 307 1000383 0.002500     9999996  
3000119919 0046337127 1 1 308 1000383 0.002500     9999996   133057 0046340477 1
1 309 1000383 0.002500     9999996   3000127055 0046340485 1 1 310 1000383
0.002500     9999996   3000123601 0046339941 1 1 311 1000383 0.002500    
9999996   3000126066 0046340667 1 1 312 1000383 0.002500     9999996  
3000132448 0046339958 1 1 313 1000383 0.002500     9999996   3000133620
0046340683 1 1 314 1000383 0.002500     9999996   3000134188 0046340691 1 1 315
1000383 0.002500     1008808   6012383 0046338695 1 1

 

  11 12 13 14 15 16 17 18 19 20   HELOC Indicator Loan Purpose Cash Out Amount
Total Origination and Discount Points Covered/High Cost Loan Indicator
Relocation Loan Indicator Broker Indicator Channel Escrow Indicator Senior Loan
Amount(s) 1 0 9           1 4 0 2 0 7           1 0 0 3 0 3           1 0 0 4 0
9           1 0 0 5 0 7           1 4 0 6 0 9           1 4 0 7 0 9           1
4 0 8 0 3           1 0 0 9 0 7           1 0 0 10 0 7           1 0 0 11 0 7  
        1 4 0 12 0 9           1 0 0 13 0 7           1 0 0 14 0 7           1 0
0 15 0 3           1 0 0 16 0 7           1 0 0 17 0 6           1 0 0 18 0 9  
        1 0 0 19 0 9           1 4 0 20 0 7           1 0 0 21 0 9           1 4
0 22 0 9           1 0 0 23 0 9           1 0 0 24 0 9           1 0 0 25 0 9  
        1 0 0 26 0 9           1 0 0 27 0 9           1 0 0 28 0 9           1 4
0 29 0 9           1 4 0 30 0 9           1 4 0 31 0 7           1 1 0 32 0 7  
        1 4 0 33 0 7           1 4 0 34 0 9           1 4 0 35 0 9           1 4
0 36 0 9           1 4 0 37 0 9           2 4 0 38 0 7           2 4 0 39 0 7  
        5 0 0 40 0 9           2 4 0 41 0 9           1 0 0 42 0 9           1 4
0 43 0 7           2 0 0 44 0 7           5 0 0 45 0 7           1 4 0 46 0 3  
        1 0 0 47 0 7           1 4 0 48 0 7           1 0 0 49 0 7           1 4
0 50 0 7           1 4 0 51 0 7           1 0 0 52 0 9           1 0 0 53 0 7  
        1 4 0 54 0 7           1 4 0 55 0 9           1 4 0 56 0 9           1 4
0 57 0 9           1 0 0 58 0 3           1 0 0 59 0 3           1 0 0 60 0 9  
        1 0 0 61 0 9           1 4 0 62 0 9           1 0 0 63 0 9           1 4
0 64 0 9           1 0 0 65 0 9           1 4 0 66 0 7           1 0 0 67 0 9  
        1 0 0 68 0 3           1 0 0 69 0 9           1 0 0 70 0 7           1 4
0 71 0 9           1 4 0 72 0 9           1 4 0 73 0 9           1 4 0 74 0 9  
        1 4 0 75 0 3           1 4 0 76 0 9           1 4 0 77 0 9           1 4
0 78 0 7           1 0 0 79 0 7           1 4 0 80 0 9           5 4 0 81 0 7  
        5 4 0 82 0 7           1 4 0 83 0 9           1 4 0 84 0 9           5 4
0 85 0 7           1 4 0 86 0 7           1 4 0 87 0 9           1 0 0 88 0 9  
        5 0 0 89 0 7           5 4 0 90 0 7           1 4 0 91 0 7           1 4
0 92 0 9           5 0 0 93 0 7           1 4 0 94 0 9           1 4 0 95 0 9  
        1 0 0 96 0 7           1 4 0 97 0 9           1 0 0 98 0 9           1 0
0 99 0 9           5 0 0 100 0 9           1 0 0 101 0 7           2 0 0 102 0 9
          1 4 0 103 0 9           1 4 0 104 0 9           2 4 0 105 0 9        
  1 4 0 106 0 9           5 4 0 107 0 9           1 0 0 108 0 9           5 4 0
109 0 9           1 4 0 110 0 9           1 4 0 111 0 9           1 0 0 112 0 7
          1 0 0 113 0 9           5 0 0 114 0 7           1 0 0 115 0 9        
  1 0 0 116 0 7           5 4 0 117 0 9           1 0 0 118 0 9           1 0 0
119 0 9           1 4 0 120 0 9           1 4 0 121 0 7           1 4 0 122 0 9
          1 0 0 123 0 9           1 4 0 124 0 9           1 0 0 125 0 7        
  1 0 0 126 0 7           1 4 0 127 0 9           1 4 0 128 0 7           1 4 0
129 0 7           1 0 0 130 0 9           2 0 0 131 0 9           2 0 0 132 0 9
          2 4 0 133 0 9           1 4 0 134 0 9           1 4 0 135 0 7        
  1 4 0 136 0 3           2 0 0 137 0 9           5 4 0 138 0 9           2 0 0
139 0 7           2 4 0 140 0 9           2 0 0 141 0 9           2 0 0 142 0 7
          2 0 0 143 0 9           2 4 0 144 0 6           2 0 0 145 0 9        
  2 0 0 146 0 9           2 0 0 147 0 7           2 0 0 148 0 9           2 0 0
149 0 7           2 0 0 150 0 3           1 0 0 151 0 9           1 0 0 152 0 9
          1 0 0 153 0 9           1 0 0 154 0 3           1 0 0 155 0 3        
  1 0 0 156 0 9           1 0 0 157 0 7           1 0 0 158 0 9           2 0 0
159 0 7           2 0 0 160 0 9           2 0 0 161 0 9           2 4 0 162 0 9
          1 4 0 163 0 9           2 0 0 164 0 9           2 0 0 165 0 7        
  2 0 0 166 0 7           2 0 0 167 0 3           1 0 0 168 0 9           2 0 0
169 0 9           5 4 0 170 0 9           1 0 0 171 0 9           1 0 0 172 0 9
          1 0 0 173 0 3           1 0 0 174 0 9           1 4 0 175 0 9        
  1 0 0 176 0 9           1 0 0 177 0 7           1 4 0 178 0 9           1 4 0
179 0 10           5 4 0 180 0 9           5 4 0 181 0 7           1 4 0 182 0 9
          1 4 0 183 0 3           5 0 0 184 0 7           1 4 0 185 0 9        
  5 4 0 186 0 3           5 4 0 187 0 7           5 4 0 188 0 3           2 4 0
189 0 9           2 0 0 190 0 3           1 4 0 191 0 7           1 4 0 192 0 9
          1 4 0 193 0 7           1 4 0 194 0 9           1 4 0 195 0 7        
  1 0 0 196 0 9           1 4 0 197 0 9           1 4 0 198 0 7           1 0 0
199 0 7           1 0 0 200 0 7           1 0 0 201 0 9           1 4 0 202 0 9
          1 4 0 203 0 7           1 0 0 204 0 7           1 0 0 205 0 7        
  1 4 0 206 0 9           1 0 0 207 0 7           1 0 0 208 0 9           1 0 0
209 0 9           1 0 0 210 0 9           1 4 0 211 0 9           1 0 0 212 0 10
          1 0 0 213 0 9           1 0 0 214 0 9           1 0 0 215 0 7        
  1 0 0 216 0 9           1 4 0 217 0 9           1 4 0 218 0 9           1 0 0
219 0 7           1 4 0 220 0 7           1 4 0 221 0 7           1 0 0 222 0 7
          1 4 0 223 0 7           1 0 0 224 0 9           1 0 0 225 0 9        
  1 0 0 226 0 7           1 0 0 227 0 9           1 0 0 228 0 9           1 0 0
229 0 7           1 0 0 230 0 7           1 0 0 231 0 7           5 0 0 232 0 9
          5 4 0 233 0 7           5 0 0 234 0 7           5 0 0 235 0 7        
  5 4 0 236 0 9           1 0 0 237 0 9           1 0 0 238 0 9           5 0 0
239 0 9           5 0 0 240 0 7           2 0 0 241 0 7           1 4 0 242 0 7
          2 4 0 243 0 9           2 0 0 244 0 9           1 4 0 245 0 7        
  2 4 0 246 0 9           1 4 0 247 0 9           2 4 0 248 0 9           2 4 0
249 0 9           2 4 0 250 0 7           2 4 0 251 0 9           2 0 0 252 0 9
          2 0 0 253 0 7           2 4 0 254 0 7           1 4 0 255 0 9        
  2 4 0 256 0 9           2 0 0 257 0 7           2 4 0 258 0 9           2 4 0
259 0 9           2 4 0 260 0 7           2 4 0 261 0 9           2 4 0 262 0 7
          2 4 0 263 0 9           2 0 0 264 0 7           2 4 0 265 0 9        
  2 4 0 266 0 9           2 4 0 267 0 9           2 4 0 268 0 7           2 4 0
269 0 9           2 4 0 270 0 9           2 0 0 271 0 7           2 4 0 272 0 9
          2 4 0 273 0 9           1 0 0 274 0 7           1 4 0 275 0 7        
  1 4 0 276 0 9           1 0 0 277 0 3           1 0 0 278 0 9           1 4 0
279 0 9           1 0 0 280 0 9           1 0 0 281 0 7           1 4 0 282 0 7
          1 4 0 283 0 9           1 4 0 284 0 9           1 4 0 285 0 9        
  1 4 0 286 0 9           1 4 0 287 0 9           1 4 0 288 0 9           1 0 0
289 0 9           1 4 0 290 0 9           1 0 0 291 0 9           1 1 0 292 0 7
          1 4 0 293 0 7           1 4 0 294 0 7           1 4 0 295 0 9        
  1 0 0 296 0 9           1 4 0 297 0 7           1 0 0 298 0 9           1 0 0
299 0 3           1 0 0 300 0 7           1 0 0 301 0 9           1 0 0 302 0 7
          1 4 0 303 0 7           1 0 0 304 0 7           1 0 0 305 0 9        
  1 4 0 306 0 9           1 0 0 307 0 9           1 4 0 308 0 7           1 0 0
309 0 9           1 0 0 310 0 7           1 4 0 311 0 9           1 0 0 312 0 9
          1 4 0 313 0 9           1 0 0 314 0 9           1 4 0 315 0 9        
  2 4 0

 

  21 22 23 24 25 26 27 28 29 30  

Loan Type of Most

Senior Lien

Hybrid Period of

Most Senior Lien (in

months)

Neg Am Limit of

Most Senior Lien

Junior Mortgage

Balance

Origination Date of

Most Senior Lien

Origination Date

Original Loan

Amount

Original Interest

Rate

Original

Amortization Term

Original Term to

Maturity

1       0.00   20120904 502000.00 0.040000 360 360 2       0.00   20120912
1225000.00 0.033750 360 360 3       0.00   20120918 744250.00 0.045000 360 360 4
      0.00   20120926 580000.00 0.041250 360 360 5       0.00   20120917
492000.00 0.042500 360 360 6       0.00   20120926 682500.00 0.040000 360 360 7
      0.00   20121011 635000.00 0.040000 360 360 8       0.00   20121001
627000.00 0.038750 360 360 9       0.00   20121008 1500000.00 0.041250 360 360
10       0.00   20120622 682500.00 0.043750 360 360 11       0.00   20120827
787500.00 0.042500 360 360 12       0.00   20120817 699000.00 0.041250 360 360
13       0.00   20121001 715000.00 0.038750 360 360 14       0.00   20120911
820000.00 0.041250 360 360 15       301000.00   20120920 1300000.00 0.038750 360
360 16       0.00   20120720 1312500.00 0.045000 360 360 17       0.00  
20120821 1000000.00 0.043750 360 360 18       0.00   20120913 1121250.00
0.041250 360 360 19       345000.00   20120926 1300000.00 0.041250 360 360 20  
    0.00   20121010 900000.00 0.041250 360 360 21       0.00   20121023
975000.00 0.038750 360 360 22       0.00   20121005 720000.00 0.040000 360 360
23       0.00   20120921 587350.00 0.040000 360 360 24       0.00   20120917
497000.00 0.041250 360 360 25       0.00   20120921 690000.00 0.038750 360 360
26       0.00   20120928 1080000.00 0.038750 360 360 27       0.00   20120913
900000.00 0.040000 360 360 28       0.00   20121004 700000.00 0.040000 360 360
29       0.00   20120920 500000.00 0.040000 360 360 30       60000.00   20120927
715000.00 0.041250 360 360 31       400000.00   20121019 950000.00 0.037500 360
360 32       0.00   20120831 504000.00 0.040000 360 360 33       0.00   20120919
1242500.00 0.040000 360 360 34       0.00   20120829 800000.00 0.042500 360 360
35       0.00   20120921 1050000.00 0.040000 360 360 36       25000.00  
20120823 445950.00 0.041250 360 360 37       0.00   20120823 662000.00 0.043750
360 360 38       0.00   20120824 700000.00 0.041250 360 360 39       0.00  
20120904 999950.00 0.041250 360 360 40       0.00   20120912 1278000.00 0.041250
360 360 41       0.00   20120917 823000.00 0.041250 360 360 42       0.00  
20120913 838000.00 0.038750 360 360 43       0.00   20120925 975000.00 0.038750
360 360 44       0.00   20120912 600000.00 0.041250 360 360 45       0.00  
20121001 512000.00 0.040000 360 360 46       0.00   20120920 926000.00 0.041250
360 360 47       0.00   20120731 996000.00 0.043750 360 360 48       0.00  
20120928 543750.00 0.045000 360 360 49       0.00   20120927 612000.00 0.041250
360 360 50       0.00   20120911 1383750.00 0.042500 360 360 51       0.00  
20120928 472500.00 0.042500 360 360 52       0.00   20120914 1250000.00 0.040000
360 360 53       0.00   20120913 532000.00 0.038750 360 360 54       0.00  
20120921 795000.00 0.040000 360 360 55       0.00   20120924 840000.00 0.042500
360 360 56       0.00   20120913 800000.00 0.042500 360 360 57       0.00  
20120920 751800.00 0.042500 360 360 58       0.00   20120919 900000.00 0.042500
360 360 59       0.00   20121005 795500.00 0.043750 360 360 60       0.00  
20121004 498300.00 0.040000 360 360 61       0.00   20120920 650000.00 0.043750
360 360 62       0.00   20120928 762000.00 0.042500 360 360 63       0.00  
20121004 736500.00 0.041250 360 360 64       0.00   20121010 604500.00 0.040000
360 360 65       0.00   20121001 857000.00 0.042500 360 360 66       0.00  
20121008 614000.00 0.041250 360 360 67       0.00   20121003 807625.00 0.038750
360 360 68       0.00   20120928 721500.00 0.040000 360 360 69       0.00  
20121018 780150.00 0.038750 360 360 70       0.00   20121018 596750.00 0.038750
360 360 71       0.00   20120929 503000.00 0.038750 360 360 72       262000.00  
20120928 833000.00 0.038750 360 360 73       0.00   20120911 828000.00 0.041250
360 360 74       0.00   20120907 1413750.00 0.045000 360 360 75       0.00  
20121011 1190000.00 0.038750 360 360 76       0.00   20121009 865000.00 0.040000
360 360 77       0.00   20120920 492000.00 0.040000 360 360 78       0.00  
20120827 805000.00 0.041250 360 360 79       0.00   20120920 595500.00 0.042500
360 360 80       0.00   20121009 617500.00 0.040000 360 360 81       0.00  
20120928 760000.00 0.043750 360 360 82       0.00   20120917 960000.00 0.041250
360 360 83       0.00   20120907 495000.00 0.042500 360 360 84       0.00  
20120914 549600.00 0.040000 360 360 85       0.00   20120925 600000.00 0.042500
360 360 86       0.00   20120919 875000.00 0.041250 360 360 87       50000.00  
20120910 1559100.00 0.040000 360 360 88       0.00   20121009 1324000.00
0.038750 360 360 89       0.00   20121018 1099000.00 0.033750 360 360 90      
0.00   20120917 728000.00 0.041250 360 360 91       0.00   20120921 960000.00
0.042500 360 360 92       150000.00   20120917 876500.00 0.042500 360 360 93    
  0.00   20120927 864500.00 0.038750 360 360 94       0.00   20120917 633000.00
0.038750 360 360 95       0.00   20120921 933000.00 0.040000 360 360 96      
0.00   20120904 836000.00 0.042500 360 360 97       0.00   20120905 849750.00
0.042500 360 360 98       0.00   20120907 966800.00 0.042500 360 360 99      
0.00   20120823 988000.00 0.040000 360 360 100       0.00   20120907 837900.00
0.041250 360 360 101       0.00   20120812 880000.00 0.040000 360 360 102      
0.00   20120821 945000.00 0.041250 360 360 103       0.00   20120910 600000.00
0.043750 360 360 104       0.00   20120918 538000.00 0.038750 360 360 105      
200000.00   20120920 963000.00 0.037500 360 360 106       0.00   20120917
495000.00 0.043750 360 360 107       0.00   20120827 785000.00 0.042500 360 360
108       242180.00   20120824 765000.00 0.040000 360 360 109       0.00  
20120918 638950.00 0.041250 360 360 110       0.00   20120915 506000.00 0.042500
360 360 111       0.00   20120918 732000.00 0.042500 360 360 112       0.00  
20120822 992000.00 0.042500 360 360 113       0.00   20120908 700000.00 0.043750
360 360 114       0.00   20120828 1000000.00 0.041250 360 360 115       0.00  
20120919 689000.00 0.040000 360 360 116       0.00   20120928 922500.00 0.043750
360 360 117       0.00   20120814 496500.00 0.043750 360 360 118       0.00  
20120927 618000.00 0.041250 360 360 119       500000.00   20120817 850000.00
0.042500 360 360 120       0.00   20120914 745000.00 0.036250 360 360 121      
0.00   20120814 720000.00 0.040000 360 360 122       0.00   20120823 760000.00
0.041250 360 360 123       0.00   20120924 478760.00 0.040000 360 360 124      
0.00   20121002 631000.00 0.040000 360 360 125       0.00   20121003 1000000.00
0.040000 360 360 126       0.00   20120918 668000.00 0.038750 360 360 127      
0.00   20121018 772000.00 0.041250 360 360 128       0.00   20121005 752000.00
0.042500 360 360 129       0.00   20121015 774400.00 0.042500 360 360 130      
0.00   20120906 726400.00 0.041250 360 360 131       0.00   20120921 731250.00
0.037500 360 360 132       0.00   20120924 680400.00 0.037500 360 360 133      
0.00   20120927 747000.00 0.040000 360 360 134       0.00   20120910 745000.00
0.037500 360 360 135       0.00   20120914 568000.00 0.041250 360 360 136      
0.00   20120911 735000.00 0.042500 360 360 137       0.00   20120830 612000.00
0.041250 360 360 138       0.00   20120906 727500.00 0.041250 360 360 139      
0.00   20121005 559920.00 0.041250 360 360 140       0.00   20120831 850000.00
0.045000 360 360 141       0.00   20120924 1182000.00 0.041250 360 360 142      
0.00   20120919 975000.00 0.042500 360 360 143       0.00   20120920 703000.00
0.038750 360 360 144       0.00   20120907 959000.00 0.040000 360 360 145      
0.00   20120927 719000.00 0.040000 360 360 146       0.00   20120924 1500000.00
0.040000 360 360 147       0.00   20120918 1000000.00 0.037500 360 360 148      
0.00   20120927 1209000.00 0.041250 360 360 149       0.00   20120927 880000.00
0.037500 360 360 150       0.00   20120719 2000000.00 0.038750 360 360 151      
0.00   20120629 714000.00 0.038750 360 360 152       0.00   20120907 1186500.00
0.038750 360 360 153       0.00   20120907 720000.00 0.038750 360 360 154      
0.00   20120809 775000.00 0.038750 360 360 155       0.00   20120905 700000.00
0.040000 360 360 156       0.00   20120918 960400.00 0.037500 360 360 157      
0.00   20120926 555000.00 0.037500 360 360 158       0.00   20120725 1716000.00
0.045000 360 360 159       0.00   20120717 888750.00 0.045000 360 360 160      
0.00   20120914 750000.00 0.046250 360 360 161       0.00   20121002 729000.00
0.042500 360 360 162       0.00   20120925 674000.00 0.038750 360 360 163      
160000.00   20120928 787000.00 0.041250 360 360 164       0.00   20120926
1150000.00 0.038750 360 360 165       0.00   20121015 680000.00 0.042500 360 360
166       0.00   20121010 1400000.00 0.040000 360 360 167       0.00   20121008
883000.00 0.037500 360 360 168       0.00   20121016 850000.00 0.043750 360 360
169       0.00   20120921 847000.00 0.041250 360 360 170       0.00   20120914
1000000.00 0.040000 360 360 171       0.00   20120912 770000.00 0.040000 360 360
172       0.00   20120924 1897000.00 0.038750 360 360 173       0.00   20121001
1365000.00 0.038750 360 360 174       0.00   20120918 930000.00 0.040000 360 360
175       0.00   20121015 700000.00 0.042500 360 360 176       0.00   20121015
1375000.00 0.038750 360 360 177       0.00   20121019 1000000.00 0.038750 360
360 178       0.00   20120914 940000.00 0.043750 360 360 179       0.00  
20121019 1852500.00 0.038750 360 360 180       0.00   20121001 765000.00
0.041250 360 360 181       0.00   20120927 740000.00 0.043750 360 360 182      
0.00   20121001 700000.00 0.040000 360 360 183       0.00   20120925 650000.00
0.038750 360 360 184       0.00   20120913 892000.00 0.042500 360 360 185      
40000.00   20120924 637000.00 0.045000 360 360 186       0.00   20121015
521000.00 0.040000 360 360 187       0.00   20121015 764000.00 0.041250 360 360
188       0.00   20121001 597500.00 0.040000 360 360 189       0.00   20120824
820000.00 0.046250 360 360 190       0.00   20120924 529750.00 0.040000 360 360
191       0.00   20120921 788000.00 0.045000 360 360 192       0.00   20120925
1000000.00 0.040000 360 360 193       0.00   20120926 698400.00 0.038750 360 360
194       0.00   20120925 676600.00 0.041250 360 360 195       0.00   20120919
556800.00 0.038750 360 360 196       0.00   20120924 1000000.00 0.040000 360 360
197       0.00   20120830 605000.00 0.043750 360 360 198       0.00   20121001
674050.00 0.041250 360 360 199       0.00   20121004 625000.00 0.038750 360 360
200       0.00   20120907 521600.00 0.040000 360 360 201       0.00   20120913
662000.00 0.041250 360 360 202       0.00   20120924 656000.00 0.040000 360 360
203       0.00   20120920 732000.00 0.040000 360 360 204       0.00   20120620
1273500.00 0.040000 360 360 205       0.00   20120914 1395000.00 0.037500 360
360 206       0.00   20120924 650000.00 0.040000 360 360 207       0.00  
20120830 544000.00 0.042500 360 360 208       0.00   20120910 756500.00 0.040000
360 360 209       0.00   20120802 947000.00 0.041250 360 360 210       515000.00
  20120810 585000.00 0.041250 360 360 211       30000.00   20120926 472500.00
0.043750 360 360 212       0.00   20120927 704000.00 0.041250 360 360 213      
0.00   20121003 805000.00 0.042500 360 360 214       0.00   20121001 692000.00
0.046250 360 360 215       0.00   20120921 556000.00 0.041250 360 360 216      
0.00   20121012 459500.00 0.040000 360 360 217       0.00   20120924 960000.00
0.042500 360 360 218       0.00   20121002 560500.00 0.041250 360 360 219      
0.00   20121001 487500.00 0.040000 360 360 220       0.00   20120927 600000.00
0.042500 360 360 221       0.00   20120930 630000.00 0.041250 360 360 222      
0.00   20121010 672000.00 0.037500 360 360 223       0.00   20120928 1200000.00
0.037500 360 360 224       0.00   20120924 954000.00 0.040000 360 360 225      
0.00   20120921 909300.00 0.041250 360 360 226       0.00   20121015 556000.00
0.040000 360 360 227       0.00   20121001 573000.00 0.040000 360 360 228      
0.00   20120919 1005000.00 0.037500 360 360 229       0.00   20120904 1200000.00
0.040000 360 360 230       0.00   20120830 875000.00 0.040000 360 360 231      
0.00   20120926 939000.00 0.042500 360 360 232       0.00   20121001 867000.00
0.040000 360 360 233       0.00   20120920 1500000.00 0.040000 360 360 234      
0.00   20121011 922500.00 0.041250 360 360 235       0.00   20121002 1846000.00
0.038750 360 360 236       66400.00   20120723 1150400.00 0.042500 360 360 237  
    0.00   20120620 1725000.00 0.043750 360 360 238       122564.00   20120817
980700.00 0.043750 360 360 239       0.00   20121005 706000.00 0.040000 360 360
240       0.00   20120930 1000000.00 0.046250 360 360 241       0.00   20121009
999990.00 0.045000 360 360 242       0.00   20120907 1440000.00 0.041250 360 360
243       0.00   20120927 673700.00 0.040000 360 360 244       0.00   20120822
795000.00 0.041250 360 360 245       0.00   20120924 1662500.00 0.040000 360 360
246       0.00   20120824 1300000.00 0.040000 360 360 247       0.00   20120926
633000.00 0.040000 360 360 248       90000.00   20120918 793000.00 0.040000 360
360 249       0.00   20120918 662000.00 0.041250 360 360 250       0.00  
20120919 1100000.00 0.037500 360 360 251       0.00   20120921 591000.00
0.042500 360 360 252       0.00   20120919 696000.00 0.040000 360 360 253      
0.00   20120912 656250.00 0.043750 360 360 254       0.00   20120907 844000.00
0.040000 360 360 255       0.00   20120928 580000.00 0.038750 360 360 256      
0.00   20120925 850000.00 0.040000 360 360 257       0.00   20120919 592000.00
0.042500 360 360 258       0.00   20120914 748000.00 0.041250 360 360 259      
92999.00   20120925 755000.00 0.041250 360 360 260       0.00   20120921
521250.00 0.041250 360 360 261       0.00   20120924 780000.00 0.040000 360 360
262       0.00   20120913 637840.00 0.040000 360 360 263       0.00   20120928
501000.00 0.038750 360 360 264       0.00   20121002 568000.00 0.041250 360 360
265       0.00   20121002 614100.00 0.038750 360 360 266       0.00   20121002
700000.00 0.040000 360 360 267       0.00   20121009 651000.00 0.038750 360 360
268       0.00   20120926 900000.00 0.041250 360 360 269       0.00   20121004
832500.00 0.040000 360 360 270       0.00   20120926 869999.00 0.038750 360 360
271       0.00   20121010 1125000.00 0.041250 360 360 272       0.00   20121009
508000.00 0.038750 360 360 273       0.00   20120918 628000.00 0.042500 360 360
274       0.00   20120907 581250.00 0.041250 360 360 275       0.00   20120928
675000.00 0.041250 360 360 276       0.00   20120911 672000.00 0.041250 360 360
277       0.00   20120921 700000.00 0.040000 360 360 278       34000.00  
20120824 1000000.00 0.043750 360 360 279       350000.00   20120924 610000.00
0.040000 360 360 280       100000.00   20120816 796000.00 0.040000 360 360 281  
    0.00   20120821 692000.00 0.041250 360 360 282       0.00   20120808
796000.00 0.038750 360 360 283       0.00   20120911 626300.00 0.043750 360 360
284       0.00   20120906 1350000.00 0.040000 360 360 285       0.00   20120919
640000.00 0.042500 360 360 286       0.00   20120802 567000.00 0.040000 360 360
287       0.00   20120927 993000.00 0.041250 360 360 288       0.00   20120803
758200.00 0.040000 360 360 289       0.00   20120926 680000.00 0.042500 360 360
290       0.00   20121001 785000.00 0.042500 360 360 291       0.00   20120907
497700.00 0.041250 360 360 292       0.00   20120926 580000.00 0.040000 360 360
293       0.00   20120815 600000.00 0.041250 360 360 294       0.00   20120621
500000.00 0.043750 360 360 295       0.00   20120912 749500.00 0.042500 360 360
296       0.00   20120912 695000.00 0.041250 360 360 297       0.00   20120831
780000.00 0.038750 360 360 298       0.00   20120906 669000.00 0.045000 360 360
299       0.00   20120920 740000.00 0.042500 360 360 300       0.00   20120911
960000.00 0.045000 360 360 301       0.00   20120919 661000.00 0.043750 360 360
302       0.00   20120926 1500000.00 0.038750 360 360 303       0.00   20121002
690000.00 0.045000 360 360 304       0.00   20120924 1000000.00 0.040000 360 360
305       0.00   20121015 830000.00 0.042500 360 360 306       0.00   20121002
1430000.00 0.038750 360 360 307       0.00   20121002 1050000.00 0.042500 360
360 308       0.00   20121008 1000000.00 0.043750 360 360 309       92571.00  
20120924 654500.00 0.041250 360 360 310       0.00   20120920 632000.00 0.043750
360 360 311       0.00   20121011 852000.00 0.041250 360 360 312       0.00  
20121002 980000.00 0.042500 360 360 313       0.00   20121004 930000.00 0.040000
360 360 314       0.00   20121008 670000.00 0.041250 360 360 315       0.00  
20120620 1150000.00 0.048750 360 360

 

  31 32 33 34 35 36 37 38 39 40   First Payment Date
of Loan Interest Type
Indicator Original Interest
Only Term Buy Down Period HELOC Draw Period Current Loan
Amount Current Interest
Rate Current Payment
Amount Due Interest Paid
Through Date Current Payment
Status 1 20121101 1 0 0   501276.71 0.040000 2396.62 20121001 0 2 20121101 1 0 0
  1223029.63 0.033750 5415.68 20121001 0 3 20121101 1 0 0   743269.93 0.045000
3771.01 20121001 0 4 20121101 1 0 0   579182.78 0.041250 2810.97 20121001 0 5
20121101 1 0 0   491322.16 0.042500 2420.34 20121001 0 6 20121101 1 0 0  
681516.64 0.040000 3258.36 20121001 0 7 20121201 1 0 0   635000.00 0.040000
3031.59 20121001 0 8 20121201 1 0 0   627000.00 0.038750 2948.39 20121001 0 9
20121201 1 0 0   1500000.00 0.041250 7269.75 20121001 0 10 20120801 1 0 0  
678709.77 0.043750 3407.62 20121001 0 11 20121001 1 0 0   785326.22 0.042500
3874.03 20121001 0 12 20121001 1 0 0   697026.84 0.041250 3387.70 20121001 0 13
20121201 1 0 0   715000.00 0.038750 3362.20 20121001 0 14 20121101 1 0 0  
818844.62 0.041250 3974.13 20121001 0 15 20121101 1 0 0   1298084.84 0.038750
6113.08 20121001 0 16 20120901 1 0 0   1307295.44 0.045000 6650.24 20121001 0 17
20121001 1 0 0   997301.05 0.043750 4992.85 20121001 0 18 20121101 1 0 0  
1119670.16 0.041250 5434.14 20121001 0 19 20121101 1 0 0   1298168.30 0.041250
6300.45 20121001 0 20 20121201 1 0 0   900000.00 0.041250 4361.84 20121001 0 21
20121201 1 0 0   975000.00 0.038750 4584.81 20121001 0 22 20121201 1 0 0  
720000.00 0.040000 3437.39 20121001 0 23 20121101 1 0 0   586005.74 0.040000
2804.10 20121001 0 24 20121101 1 0 0   496019.33 0.041250 2408.71 20121001 0 25
20121101 1 0 0   688983.49 0.038750 3244.64 20121001 0 26 20121201 1 0 0  
1080000.00 0.038750 5078.56 20121001 0 27 20121101 1 0 0   898703.26 0.040000
4296.74 20121001 0 28 20121201 1 0 0   700000.00 0.040000 3341.91 20121001 0 29
20121101 1 0 0   499279.59 0.040000 2387.08 20121001 0 30 20121201 1 0 0  
715000.00 0.041250 3465.25 20121001 0 31 20121201 1 0 0   950000.00 0.037500
4399.60 20121001 0 32 20121001 1 0 0   502545.23 0.040000 2406.17 20121001 0 33
20121101 1 0 0   1240709.78 0.040000 5931.89 20121001 0 34 20121001 1 0 0  
797791.72 0.042500 3935.52 20121001 0 35 20121101 1 0 0   1048487.14 0.040000
5012.86 20121001 0 36 20121001 1 0 0   444691.14 0.041250 2161.30 20121001 0 37
20121001 1 0 0   660213.29 0.043750 3305.27 20121001 0 38 20121001 1 0 0  
698024.01 0.041250 3392.55 20121001 0 39 20121101 1 0 0   998541.07 0.041250
4846.26 20121001 0 40 20121101 1 0 0   1276199.30 0.041250 6193.82 20121001 0 41
20121101 1 0 0   821840.39 0.041250 3988.67 20121001 0 42 20121101 1 0 0  
836765.45 0.038750 3940.59 20121001 0 43 20121101 1 0 0   973563.63 0.038750
4584.81 20121001 0 44 20121101 1 0 0   599154.60 0.041250 2907.90 20121001 0 45
20121201 1 0 0   512000.00 0.040000 2444.37 20121001 0 46 20121101 1 0 0  
924695.27 0.041250 4487.86 20121001 0 47 20120901 1 0 0   991960.42 0.043750
4972.88 20121001 0 48 20121101 1 0 0   543033.96 0.045000 2755.10 20121001 0 49
20121101 1 0 0   611137.69 0.041250 2966.06 20121001 0 50 20121101 1 0 0  
1381843.56 0.042500 6807.22 20121001 0 51 20121101 1 0 0   471849.02 0.042500
2324.42 20121001 0 52 20121101 1 0 0   1248198.98 0.040000 5967.69 20121001 0 53
20121101 1 0 0   531216.26 0.038750 2501.66 20121001 0 54 20121101 1 0 0  
793854.55 0.040000 3795.45 20121001 0 55 20121101 1 0 0   838842.70 0.042500
4132.30 20121001 0 56 20121101 1 0 0   798897.81 0.042500 3935.52 20121001 0 57
20121101 1 0 0   750764.23 0.042500 3698.40 20121001 0 58 20121101 1 0 0  
898760.04 0.042500 4427.46 20121001 0 59 20121201 1 0 0   795500.00 0.043750
3971.81 20121001 0 60 20121201 1 0 0   498300.00 0.040000 2378.96 20121001 0 61
20121101 1 0 0   649124.44 0.043750 3245.35 20121001 0 62 20121101 1 0 0  
760950.17 0.042500 3748.58 20121001 0 63 20121201 1 0 0   736500.00 0.041250
3569.45 20121001 0 64 20121201 1 0 0   604500.00 0.040000 2885.98 20121001 0 65
20121201 1 0 0   857000.00 0.042500 4215.92 20121001 0 66 20121201 1 0 0  
614000.00 0.041250 2975.75 20121001 0 67 20121201 1 0 0   807625.00 0.038750
3797.75 20121001 0 68 20121101 1 0 0   720460.45 0.040000 3444.55 20121001 0 69
20121201 1 0 0   780150.00 0.038750 3668.55 20121001 0 70 20121201 1 0 0  
596750.00 0.038750 2806.14 20121001 0 71 20121101 1 0 0   502258.97 0.038750
2365.29 20121001 0 72 20121101 1 0 0   831772.82 0.038750 3917.07 20121001 0 73
20121101 1 0 0   826833.35 0.041250 4012.90 20121001 0 74 20121101 1 0 0  
1411888.30 0.045000 7163.26 20121001 0 75 20121201 1 0 0   1190000.00 0.038750
5595.82 20121001 0 76 20121201 1 0 0   865000.00 0.040000 4129.64 20121001 0 77
20121101 1 0 0   491291.12 0.040000 2348.88 20121001 0 78 20121001 1 0 0  
802727.62 0.041250 3901.43 20121001 0 79 20121101 1 0 0   594679.56 0.042500
2929.50 20121001 0 80 20121201 1 0 0   617500.00 0.040000 2948.04 20121001 0 81
20121101 1 0 0   758976.26 0.043750 3794.57 20121001 0 82 20121101 1 0 0  
958647.36 0.041250 4652.64 20121001 0 83 20121101 1 0 0   494318.03 0.042500
2435.10 20121001 0 84 20121101 1 0 0   548808.13 0.040000 2623.87 20121001 0 85
20121101 1 0 0   599173.36 0.042500 2951.64 20121001 0 86 20121101 1 0 0  
873767.12 0.041250 4240.69 20121001 0 87 20121101 1 0 0   1556853.62 0.040000
7443.38 20121001 0 88 20121201 1 0 0   1324000.00 0.038750 6225.94 20121001 0 89
20121201 1 0 0   1099000.00 0.033750 4858.64 20121001 0 90 20121101 1 0 0  
726974.24 0.041250 3528.25 20121001 0 91 20121101 1 0 0   958677.38 0.042500
4722.62 20121001 0 92 20121101 1 0 0   875292.42 0.042500 4311.85 20121001 0 93
20121101 1 0 0   863226.41 0.038750 4065.20 20121001 0 94 20121101 1 0 0  
632067.46 0.038750 2976.60 20121001 0 95 20121101 1 0 0   931655.72 0.040000
4454.28 20121001 0 96 20121101 1 0 0   834848.21 0.042500 4112.62 20121001 0 97
20121101 1 0 0   848579.27 0.042500 4180.26 20121001 0 98 20121101 1 0 0  
965468.01 0.042500 4756.07 20121001 0 99 20121001 1 0 0   985148.20 0.040000
4716.86 20121001 0 100 20121101 1 0 0   836719.40 0.041250 4060.88 20121001 0
101 20121001 1 0 0   877459.94 0.040000 4201.25 20121001 0 102 20121001 1 0 0  
942332.42 0.041250 4579.94 20121001 0 103 20121101 1 0 0   599191.79 0.043750
2995.71 20121001 0 104 20121101 1 0 0   537207.41 0.038750 2529.88 20121001 0
105 20121101 1 0 0   961236.50 0.037500 4459.80 20121001 0 106 20121101 1 0 0  
493617.26 0.043750 2471.46 20121001 0 107 20121001 1 0 0   782833.13 0.042500
3861.73 20121001 0 108 20121001 1 0 0   762791.87 0.040000 3652.23 20121001 0
109 20121101 1 0 0   638049.72 0.041250 3096.67 20121001 0 110 20121101 1 0 0  
505302.86 0.042500 2489.22 20121001 0 111 20121101 1 0 0   730991.50 0.042500
3601.00 20121001 0 112 20121001 1 0 0   989261.45 0.042500 4880.04 20121001 0
113 20121101 1 0 0   699057.08 0.043750 3495.00 20121001 0 114 20121001 1 0 0  
997177.16 0.041250 4846.50 20121001 0 115 20121101 1 0 0   688007.28 0.040000
3289.39 20121001 0 116 20121101 1 0 0   921257.37 0.043750 4605.91 20121001 0
117 20121001 1 0 0   493277.84 0.043750 2478.95 20121001 0 118 20121101 1 0 0  
617129.24 0.041250 2995.14 20121001 0 119 20121001 1 0 0   847653.71 0.042500
4181.49 20121001 0 120 20121101 1 0 0   743852.94 0.036250 3397.58 20121001 0
121 20121001 1 0 0   717921.76 0.040000 3437.39 20121001 0 122 20121001 1 0 0  
757854.64 0.041250 3683.34 20121001 0 123 20121101 1 0 0   478070.20 0.040000
2285.67 20121001 0 124 20121201 1 0 0   631000.00 0.040000 3012.49 20121001 0
125 20121101 1 0 0   998084.61 0.040000 4774.15 20121001 0 126 20121101 1 0 0  
667015.90 0.038750 3141.18 20121001 0 127 20121201 1 0 0   772000.00 0.041250
3741.50 20121001 0 128 20121201 1 0 0   752000.00 0.042500 3699.39 20121001 0
129 20121201 1 0 0   774400.00 0.042500 3809.58 20121001 0 130 20121101 1 0 0  
725376.50 0.041250 3520.50 20121001 0 131 20121101 1 0 0   730148.63 0.037500
3386.53 20121001 0 132 20121101 1 0 0   679375.21 0.037500 3151.04 20121001 0
133 20121201 1 0 0   747000.00 0.040000 3566.29 20121001 0 134 20121101 1 0 0  
743877.92 0.037500 3450.21 20121001 0 135 20121101 1 0 0   567199.69 0.041250
2752.81 20121001 0 136 20121101 1 0 0   733987.37 0.042500 3615.76 20121001 0
137 20121101 1 0 0   611137.69 0.041250 2966.06 20121001 0 138 20121101 1 0 0  
726474.95 0.041250 3525.83 20121001 0 139 20121201 1 0 0   559920.00 0.041250
2713.65 20121001 0 140 20121101 1 0 0   848880.67 0.045000 4306.83 20121001 0
141 20121101 1 0 0   1180334.57 0.041250 5728.56 20121001 0 142 20121101 1 0 0  
973656.72 0.042500 4796.41 20121001 0 143 20121101 1 0 0   701964.33 0.038750
3305.77 20121001 0 144 20121101 1 0 0   957618.26 0.040000 4578.41 20121001 0
145 20121101 1 0 0   717964.05 0.040000 3432.62 20121001 0 146 20121101 1 0 0  
1497838.77 0.040000 7161.23 20121001 0 147 20121101 1 0 0   998493.84 0.037500
4631.16 20121001 0 148 20121101 1 0 0   1207296.52 0.041250 5859.42 20121001 0
149 20121201 1 0 0   880000.00 0.037500 4075.42 20121001 0 150 20120901 1 0 0  
1991036.32 0.038750 9404.74 20121001 0 151 20120901 1 0 0   710834.19 0.038750
3357.49 20121001 0 152 20121101 1 0 0   1184752.04 0.038750 5579.36 20121001 0
153 20121101 1 0 0   718939.29 0.038750 3385.71 20121001 0 154 20121001 1 0 0  
772712.84 0.038750 3644.34 20121001 0 155 20121101 1 0 0   698991.42 0.040000
3341.91 20121001 0 156 20121101 1 0 0   958953.48 0.037500 4447.76 20121001 0
157 20121101 1 0 0   554164.09 0.037500 2570.29 20121001 0 158 20120901 1 0 0  
1709195.39 0.045000 8694.72 20121001 0 159 20120901 1 0 0   885225.74 0.045000
4503.17 20121001 0 160 20121101 1 0 0   749034.58 0.046250 3856.05 20121001 0
161 20121201 1 0 0   729000.00 0.042500 3586.24 20121001 0 162 20121101 1 0 0  
673007.06 0.038750 3169.40 20121001 0 163 20121201 1 0 0   787000.00 0.041250
3814.19 20121001 0 164 20121101 1 0 0   1148305.81 0.038750 5407.73 20121001 0
165 20121201 1 0 0   680000.00 0.042500 3345.19 20121001 0 166 20121201 1 0 0  
1400000.00 0.040000 6683.81 20121001 0 167 20121201 1 0 0   883000.00 0.037500
4089.31 20121001 0 168 20121201 1 0 0   850000.00 0.043750 4243.92 20121001 0
169 20121101 1 0 0   845806.58 0.041250 4104.98 20121001 0 170 20121101 1 0 0  
998559.18 0.040000 4774.15 20121001 0 171 20121101 1 0 0   768890.57 0.040000
3676.10 20121001 0 172 20121101 1 0 0   1894205.33 0.038750 8920.40 20121001 0
173 20121201 1 0 0   1365000.00 0.038750 6418.74 20121001 0 174 20121101 1 0 0  
928660.04 0.040000 4439.96 20121001 0 175 20121201 1 0 0   700000.00 0.042500
3443.58 20121001 0 176 20121201 1 0 0   1375000.00 0.038750 6465.76 20121001 0
177 20121201 1 0 0   1000000.00 0.038750 4702.37 20121001 0 178 20121101 1 0 0  
938733.80 0.043750 4693.28 20121001 0 179 20121201 1 0 0   1852500.00 0.038750
8711.14 20121001 0 180 20121201 1 0 0   765000.00 0.041250 3707.57 20121001 0
181 20121101 1 0 0   739003.21 0.043750 3694.71 20121001 0 182 20121201 1 0 0  
700000.00 0.040000 3341.91 20121001 0 183 20121101 1 0 0   649042.42 0.038750
3056.54 20121001 0 184 20121101 1 0 0   890771.07 0.042500 4388.10 20121001 0
185 20121101 1 0 0   636161.16 0.045000 3227.59 20121001 0 186 20121201 1 0 0  
521000.00 0.040000 2487.33 20121001 0 187 20121201 1 0 0   764000.00 0.041250
3702.72 20121001 0 188 20121101 1 0 0   596639.11 0.040000 2852.56 20121001 0
189 20121001 1 0 0   817884.89 0.046250 4215.94 20121001 0 190 20121101 1 0 0  
528986.72 0.040000 2529.11 20121001 0 191 20121101 1 0 0   786962.32 0.045000
3992.68 20121001 0 192 20121101 1 0 0   998559.18 0.040000 4774.15 20121001 0
193 20121101 1 0 0   697371.11 0.038750 3284.14 20121001 0 194 20121101 1 0 0  
675646.67 0.041250 3279.14 20121001 0 195 20121101 1 0 0   555979.72 0.038750
2618.28 20121001 0 196 20121101 1 0 0   996248.73 0.040000 4774.15 20121001 0
197 20121001 1 0 0   603367.13 0.043750 3020.68 20121001 0 198 20121201 1 0 0  
674050.00 0.041250 3489.48 20121001 0 199 20121201 1 0 0   625000.00 0.038750
2938.98 20121001 0 200 20121001 1 0 0   520094.43 0.040000 2490.20 20121001 0
201 20121101 1 0 0   661067.25 0.041250 3247.15 20121001 0 202 20121101 1 0 0  
655054.83 0.040000 3131.84 20121001 0 203 20121101 1 0 0   730945.32 0.040000
3494.68 20121001 0 204 20120801 1 0 0   1266123.70 0.040000 6079.88 20121001 0
205 20121101 1 0 0   1392898.92 0.037500 6460.46 20121001 0 206 20121101 1 0 0  
649063.47 0.040000 3103.20 20121001 0 207 20121001 1 0 0   542498.38 0.042500
2676.15 20121001 0 208 20121101 1 0 0   755410.02 0.040000 3611.65 20121001 0
209 20121001 1 0 0   944326.78 0.041250 4589.63 20121001 0 210 20121001 1 0 0  
583348.64 0.041250 2835.20 20121001 0 211 20121101 1 0 0   470494.96 0.043750
2359.12 20121001 0 212 20121101 1 0 0   703008.07 0.041250 3411.93 20121001 0
213 20121201 1 0 0   805000.00 0.042500 3960.12 20121001 0 214 20121201 1 0 0  
692000.00 0.046250 3557.85 20121001 0 215 20121101 1 0 0   555216.60 0.041250
2694.65 20121001 0 216 20121201 1 0 0   459500.00 0.040000 2193.72 20121001 0
217 20121101 1 0 0   958677.38 0.042500 4722.62 20121001 0 218 20121201 1 0 0  
560500.00 0.041250 2716.46 20121001 0 219 20121201 1 0 0   487500.00 0.040000
2327.40 20121001 0 220 20121101 1 0 0   599173.36 0.042500 2951.64 20121001 0
221 20121101 1 0 0   629112.34 0.041250 3053.29 20121001 0 222 20121201 1 0 0  
672000.00 0.037500 3112.14 20121001 0 223 20121101 1 0 0   1198192.61 0.037500
5557.39 20121001 0 224 20121101 1 0 0   952625.45 0.040000 4554.54 20121001 0
225 20121101 1 0 0   908018.79 0.041250 4406.92 20121001 0 226 20121201 1 0 0  
556000.00 0.040000 2654.43 20121001 0 227 20121201 1 0 0   573000.00 0.040000
2735.59 20121001 0 228 20121101 1 0 0   1003486.32 0.037500 4654.31 20121001 0
229 20121101 1 0 0   1198271.02 0.040000 5728.98 20121001 0 230 20121001 1 0 0  
872474.36 0.040000 4177.38 20121001 0 231 20121101 1 0 0   937706.31 0.042500
4619.32 20121001 0 232 20121101 1 0 0   865750.81 0.040000 4139.19 20121001 0
233 20121101 1 0 0   1497838.77 0.040000 7161.23 20121001 0 234 20121201 1 0 0  
922500.00 0.041250 4470.89 20121001 0 235 20121201 1 0 0   1844700.00 0.038750
8674.46 20121001 0 236 20120901 1 0 0   1145628.30 0.042500 5659.28 20121001 0
237 20120801 1 0 0   1715654.59 0.043750 8612.67 20121001 0 238 20121001 1 0 0  
978053.13 0.043750 4896.49 20121001 0 239 20121201 1 0 0   706000.00 0.040000
3370.55 20121001 0 240 20121101 1 0 0   998712.77 0.046250 5141.40 20121001 0
241 20121201 1 0 0   999990.00 0.045000 5066.80 20121001 0 242 20121101 1 0 0  
1437971.04 0.041250 6978.96 20121001 0 243 20121101 1 0 0   672729.32 0.040000
3216.35 20121001 0 244 20121001 1 0 0   792755.83 0.041250 3852.97 20121001 0
245 20121101 1 0 0   1660104.64 0.040000 7937.03 20121001 0 246 20121001 1 0 0  
1296247.62 0.040000 6206.40 20121001 0 247 20121101 1 0 0   632087.96 0.040000
3022.04 20121001 0 248 20121101 1 0 0   791857.42 0.040000 3785.90 20121001 0
249 20121101 1 0 0   661067.24 0.041250 3208.38 20121001 0 250 20121101 1 0 0  
1098343.23 0.037500 5094.27 20121001 0 251 20121101 1 0 0   590185.77 0.042500
2907.36 20121001 0 252 20121101 1 0 0   694997.19 0.040000 3322.81 20121001 0
253 20121101 1 0 0   655366.02 0.043750 3276.56 20121001 0 254 20121101 1 0 0  
842783.94 0.040000 4029.39 20121001 0 255 20121101 1 0 0   579145.54 0.038750
2727.38 20121001 0 256 20121201 1 0 0   850000.00 0.040000 4058.03 20121001 0
257 20121101 1 0 0   591184.38 0.042500 2912.28 20121001 0 258 20121101 1 0 0  
746946.07 0.041250 3625.18 20121001 0 259 20121101 1 0 0   753936.20 0.041250
3659.11 20121001 0 260 20121101 1 0 0   520515.56 0.041250 2526.24 20121001 0
261 20121101 1 0 0   778876.16 0.040000 3723.84 20121001 0 262 20121101 1 0 0  
636920.98 0.040000 3045.15 20121001 0 263 20121101 1 0 0   500261.92 0.038750
2355.89 20121001 0 264 20121201 1 0 0   568000.00 0.041250 2752.81 20121001 0
265 20121201 1 0 0   614100.00 0.038750 2887.73 20121001 0 266 20121201 1 0 0  
700000.00 0.040000 3341.91 20121001 0 267 20121201 1 0 0   651000.00 0.038750
3061.24 20121001 0 268 20121101 1 0 0   898731.90 0.041250 4361.85 20121001 0
269 20121201 1 0 0   832500.00 0.040000 3974.48 20121001 0 270 20121201 1 0 0  
869999.00 0.038750 4091.06 20121001 0 271 20121201 1 0 0   1125000.00 0.041250
5452.31 20121001 0 272 20121201 1 0 0   508000.00 0.038750 2388.80 20121001 0
273 20121101 1 0 0   627134.79 0.042500 3089.38 20121001 0 274 20121101 1 0 0  
580431.02 0.041250 2817.03 20121001 0 275 20121101 1 0 0   674048.92 0.041250
3271.39 20121001 0 276 20121101 1 0 0   671053.15 0.041250 3256.85 20121001 0
277 20121101 1 0 0   698991.42 0.040000 3341.91 20121001 0 278 20121001 1 0 0  
997301.05 0.043750 4992.85 20121001 0 279 20121101 1 0 0   609121.10 0.040000
2912.23 20121001 0 280 20121001 1 0 0   793702.38 0.040000 3800.23 20121001 0
281 20121001 1 0 0   690046.59 0.041250 3353.78 20121001 0 282 20121001 1 0 0  
793650.86 0.038750 3743.09 20121001 0 283 20121101 1 0 0   625456.37 0.043750
3127.02 20121001 0 284 20121101 1 0 0   1348054.89 0.040000 6445.11 20121001 0
285 20121101 1 0 0   639118.25 0.042500 3148.42 20121001 0 286 20120901 1 0 0  
563027.35 0.040000 2706.94 20121001 0 287 20121101 1 0 0   991585.29 0.041250
4812.57 20121001 0 288 20121001 1 0 0   756011.50 0.040000 3619.76 20121001 0
289 20121101 1 0 0   679063.14 0.042500 3345.19 20121001 0 290 20121101 1 0 0  
783918.48 0.042500 3861.73 20121001 0 291 20121101 1 0 0   496998.74 0.041250
2412.10 20121001 0 292 20121101 1 0 0   579164.32 0.040000 2769.00 20121001 0
293 20121001 1 0 0   598306.29 0.041250 2907.90 20121001 0 294 20120801 1 0 0  
497291.18 0.043750 2496.43 20121001 0 295 20121101 1 0 0   747513.32 0.042500
3687.08 20121001 0 296 20121101 1 0 0   694020.74 0.041250 3368.32 20121001 0
297 20121001 1 0 0   777698.09 0.038750 3667.85 20121001 0 298 20121101 1 0 0  
668119.03 0.045000 3389.72 20121001 0 299 20121101 1 0 0   738980.47 0.042500
3640.36 20121001 0 300 20121101 1 0 0   958735.82 0.045000 4864.18 20121001 0
301 20121101 1 0 0   660109.62 0.043750 3300.28 20121001 0 302 20121101 1 0 0  
1497790.19 0.038750 7053.56 20121001 0 303 20121201 1 0 0   690000.00 0.045000
3496.13 20121001 0 304 20121101 1 0 0   998559.18 0.040000 4774.15 20121001 0
305 20121201 1 0 0   830000.00 0.042500 4083.10 20121001 0 306 20121201 1 0 0  
1430000.00 0.038750 6724.39 20121001 0 307 20121201 1 0 0   1050000.00 0.042500
5165.37 20121001 0 308 20121201 1 0 0   1000000.00 0.043750 4992.85 20121001 0
309 20121101 1 0 0   653577.81 0.041250 3172.03 20121001 0 310 20121101 1 0 0  
631148.69 0.043750 3155.48 20121001 0 311 20121201 1 0 0   852000.00 0.041250
4129.21 20121001 0 312 20121201 1 0 0   980000.00 0.042500 4821.01 20121001 0
313 20121201 1 0 0   930000.00 0.040000 4439.96 20121001 0 314 20121201 1 0 0  
670000.00 0.041250 3247.15 20121001 0 315 20120801 1 0 0   1144309.38 0.048750
6085.89 20121101 0

 

  41 42 43 44 45 46 47 48 49 50   Index Type

ARM Look-back

Days

Gross Margin ARM Round Flag ARM Round Factor

Initial Fixed Rate

Period

Initial Interest Rate

Cap (Change Up)

Initial Interest Rate

Cap (Change Down)

Subsequent Interest

Rate Reset Period

Subsequent Interest

Rate Cap (Change Down)

1 0                   2 0                   3 0                   4 0          
        5 0                   6 0                   7 0                   8 0  
                9 0                   10 0                   11 0              
    12 0                   13 0                   14 0                   15 0  
                16 0                   17 0                   18 0              
    19 0                   20 0                   21 0                   22 0  
                23 0                   24 0                   25 0              
    26 0                   27 0                   28 0                   29 0  
                30 0                   31 0                   32 0              
    33 0                   34 0                   35 0                   36 0  
                37 0                   38 0                   39 0              
    40 0                   41 0                   42 0                   43 0  
                44 0                   45 0                   46 0              
    47 0                   48 0                   49 0                   50 0  
                51 0                   52 0                   53 0              
    54 0                   55 0                   56 0                   57 0  
                58 0                   59 0                   60 0              
    61 0                   62 0                   63 0                   64 0  
                65 0                   66 0                   67 0              
    68 0                   69 0                   70 0                   71 0  
                72 0                   73 0                   74 0              
    75 0                   76 0                   77 0                   78 0  
                79 0                   80 0                   81 0              
    82 0                   83 0                   84 0                   85 0  
                86 0                   87 0                   88 0              
    89 0                   90 0                   91 0                   92 0  
                93 0                   94 0                   95 0              
    96 0                   97 0                   98 0                   99 0  
                100 0                   101 0                   102 0          
        103 0                   104 0                   105 0                  
106 0                   107 0                   108 0                   109 0  
                110 0                   111 0                   112 0          
        113 0                   114 0                   115 0                  
116 0                   117 0                   118 0                   119 0  
                120 0                   121 0                   122 0          
        123 0                   124 0                   125 0                  
126 0                   127 0                   128 0                   129 0  
                130 0                   131 0                   132 0          
        133 0                   134 0                   135 0                  
136 0                   137 0                   138 0                   139 0  
                140 0                   141 0                   142 0          
        143 0                   144 0                   145 0                  
146 0                   147 0                   148 0                   149 0  
                150 0                   151 0                   152 0          
        153 0                   154 0                   155 0                  
156 0                   157 0                   158 0                   159 0  
                160 0                   161 0                   162 0          
        163 0                   164 0                   165 0                  
166 0                   167 0                   168 0                   169 0  
                170 0                   171 0                   172 0          
        173 0                   174 0                   175 0                  
176 0                   177 0                   178 0                   179 0  
                180 0                   181 0                   182 0          
        183 0                   184 0                   185 0                  
186 0                   187 0                   188 0                   189 0  
                190 0                   191 0                   192 0          
        193 0                   194 0                   195 0                  
196 0                   197 0                   198 0                   199 0  
                200 0                   201 0                   202 0          
        203 0                   204 0                   205 0                  
206 0                   207 0                   208 0                   209 0  
                210 0                   211 0                   212 0          
        213 0                   214 0                   215 0                  
216 0                   217 0                   218 0                   219 0  
                220 0                   221 0                   222 0          
        223 0                   224 0                   225 0                  
226 0                   227 0                   228 0                   229 0  
                230 0                   231 0                   232 0          
        233 0                   234 0                   235 0                  
236 0                   237 0                   238 0                   239 0  
                240 0                   241 0                   242 0          
        243 0                   244 0                   245 0                  
246 0                   247 0                   248 0                   249 0  
                250 0                   251 0                   252 0          
        253 0                   254 0                   255 0                  
256 0                   257 0                   258 0                   259 0  
                260 0                   261 0                   262 0          
        263 0                   264 0                   265 0                  
266 0                   267 0                   268 0                   269 0  
                270 0                   271 0                   272 0          
        273 0                   274 0                   275 0                  
276 0                   277 0                   278 0                   279 0  
                280 0                   281 0                   282 0          
        283 0                   284 0                   285 0                  
286 0                   287 0                   288 0                   289 0  
                290 0                   291 0                   292 0          
        293 0                   294 0                   295 0                  
296 0                   297 0                   298 0                   299 0  
                300 0                   301 0                   302 0          
        303 0                   304 0                   305 0                  
306 0                   307 0                   308 0                   309 0  
                310 0                   311 0                   312 0          
        313 0                   314 0                   315 0                  

 

  51 52 53 54 55 56 57 58 59 60   Subsequent Interest
Rate Cap (Change
Up) Lifetime Maximum
Rate (Ceiling) Lifetime Minimum
Rate (Floor) Negative
Amortization Limit Initial Negative
Amortization Recast
Period Subsequent
Negative
Amortization Recast
Period Initial Fixed
Payment Period Subsequent
Payment Reset
Period Initial Periodic
Payment Cap Subsequent
Periodic Payment
Cap 1                     2                     3                     4        
            5                     6                     7                     8
                    9                     10                     11            
        12                     13                     14                     15
                    16                     17                     18            
        19                     20                     21                     22
                    23                     24                     25            
        26                     27                     28                     29
                    30                     31                     32            
        33                     34                     35                     36
                    37                     38                     39            
        40                     41                     42                     43
                    44                     45                     46            
        47                     48                     49                     50
                    51                     52                     53            
        54                     55                     56                     57
                    58                     59                     60            
        61                     62                     63                     64
                    65                     66                     67            
        68                     69                     70                     71
                    72                     73                     74            
        75                     76                     77                     78
                    79                     80                     81            
        82                     83                     84                     85
                    86                     87                     88            
        89                     90                     91                     92
                    93                     94                     95            
        96                     97                     98                     99
                    100                     101                     102        
            103                     104                     105                
    106                     107                     108                     109
                    110                     111                     112        
            113                     114                     115                
    116                     117                     118                     119
                    120                     121                     122        
            123                     124                     125                
    126                     127                     128                     129
                    130                     131                     132        
            133                     134                     135                
    136                     137                     138                     139
                    140                     141                     142        
            143                     144                     145                
    146                     147                     148                     149
                    150                     151                     152        
            153                     154                     155                
    156                     157                     158                     159
                    160                     161                     162        
            163                     164                     165                
    166                     167                     168                     169
                    170                     171                     172        
            173                     174                     175                
    176                     177                     178                     179
                    180                     181                     182        
            183                     184                     185                
    186                     187                     188                     189
                    190                     191                     192        
            193                     194                     195                
    196                     197                     198                     199
                    200                     201                     202        
            203                     204                     205                
    206                     207                     208                     209
                    210                     211                     212        
            213                     214                     215                
    216                     217                     218                     219
                    220                     221                     222        
            223                     224                     225                
    226                     227                     228                     229
                    230                     231                     232        
            233                     234                     235                
    236                     237                     238                     239
                    240                     241                     242        
            243                     244                     245                
    246                     247                     248                     249
                    250                     251                     252        
            253                     254                     255                
    256                     257                     258                     259
                    260                     261                     262        
            263                     264                     265                
    266                     267                     268                     269
                    270                     271                     272        
            273                     274                     275                
    276                     277                     278                     279
                    280                     281                     282        
            283                     284                     285                
    286                     287                     288                     289
                    290                     291                     292        
            293                     294                     295                
    296                     297                     298                     299
                    300                     301                     302        
            303                     304                     305                
    306                     307                     308                     309
                    310                     311                     312        
            313                     314                     315                
   

 

  61 62 63 64 65 66 67 68 69 70  

Initial Minimum

Payment Reset

Period

Subsequent

Minimum Payment

Reset Period

Option ARM

Indicator

Options at Recast

Initial Minimum

Payment

Current Minimum

Payment

Prepayment Penalty

Calculation

Prepayment Penalty

Type

Prepayment Penalty

Total Term

Prepayment Penalty

Hard Term

1                 0   2                 0   3                 0   4            
    0   5                 0   6                 0   7                 0   8    
            0   9                 0   10                 0   11                
0   12                 0   13                 0   14                 0   15    
            0   16                 0   17                 0   18                
0   19                 0   20                 0   21                 0   22    
            0   23                 0   24                 0   25                
0   26                 0   27                 0   28                 0   29    
            0   30                 0   31                 0   32                
0   33                 0   34                 0   35                 0   36    
            0   37                 0   38                 0   39                
0   40                 0   41                 0   42                 0   43    
            0   44                 0   45                 0   46                
0   47                 0   48                 0   49                 0   50    
            0   51                 0   52                 0   53                
0   54                 0   55                 0   56                 0   57    
            0   58                 0   59                 0   60                
0   61                 0   62                 0   63                 0   64    
            0   65                 0   66                 0   67                
0   68                 0   69                 0   70                 0   71    
            0   72                 0   73                 0   74                
0   75                 0   76                 0   77                 0   78    
            0   79                 0   80                 0   81                
0   82                 0   83                 0   84                 0   85    
            0   86                 0   87                 0   88                
0   89                 0   90                 0   91                 0   92    
            0   93                 0   94                 0   95                
0   96                 0   97                 0   98                 0   99    
            0   100                 0   101                 0   102            
    0   103                 0   104                 0   105                 0  
106                 0   107                 0   108                 0   109    
            0   110                 0   111                 0   112            
    0   113                 0   114                 0   115                 0  
116                 0   117                 0   118                 0   119    
            0   120                 0   121                 0   122            
    0   123                 0   124                 0   125                 0  
126                 0   127                 0   128                 0   129    
            0   130                 0   131                 0   132            
    0   133                 0   134                 0   135                 0  
136                 0   137                 0   138                 0   139    
            0   140                 0   141                 0   142            
    0   143                 0   144                 0   145                 0  
146                 0   147                 0   148                 0   149    
            0   150                 0   151                 0   152            
    0   153                 0   154                 0   155                 0  
156                 0   157                 0   158                 0   159    
            0   160                 0   161                 0   162            
    0   163                 0   164                 0   165                 0  
166                 0   167                 0   168                 0   169    
            0   170                 0   171                 0   172            
    0   173                 0   174                 0   175                 0  
176                 0   177                 0   178                 0   179    
            0   180                 0   181                 0   182            
    0   183                 0   184                 0   185                 0  
186                 0   187                 0   188                 0   189    
            0   190                 0   191                 0   192            
    0   193                 0   194                 0   195                 0  
196                 0   197                 0   198                 0   199    
            0   200                 0   201                 0   202            
    0   203                 0   204                 0   205                 0  
206                 0   207                 0   208                 0   209    
            0   210                 0   211                 0   212            
    0   213                 0   214                 0   215                 0  
216                 0   217                 0   218                 0   219    
            0   220                 0   221                 0   222            
    0   223                 0   224                 0   225                 0  
226                 0   227                 0   228                 0   229    
            0   230                 0   231                 0   232            
    0   233                 0   234                 0   235                 0  
236                 0   237                 0   238                 0   239    
            0   240                 0   241                 0   242            
    0   243                 0   244                 0   245                 0  
246                 0   247                 0   248                 0   249    
            0   250                 0   251                 0   252            
    0   253                 0   254                 0   255                 0  
256                 0   257                 0   258                 0   259    
            0   260                 0   261                 0   262            
    0   263                 0   264                 0   265                 0  
266                 0   267                 0   268                 0   269    
            0   270                 0   271                 0   272            
    0   273                 0   274                 0   275                 0  
276                 0   277                 0   278                 0   279    
            0   280                 0   281                 0   282            
    0   283                 0   284                 0   285                 0  
286                 0   287                 0   288                 0   289    
            0   290                 0   291                 0   292            
    0   293                 0   294                 0   295                 0  
296                 0   297                 0   298                 0   299    
            0   300                 0   301                 0   302            
    0   303                 0   304                 0   305                 0  
306                 0   307                 0   308                 0   309    
            0   310                 0   311                 0   312            
    0   313                 0   314                 0   315                 0  

 

  71 72 73 74 75 76 77 78 79 80   Primary Borrower ID

Number of

Mortgaged

Properties

Total Number of

Borrowers

Self-employment

Flag

Current ‘Other’

Monthly Payment

Length of

Employment:

Borrower

Length of

Employment: Co-

Borrower

Years in Home FICO Model Used

Most Recent FICO

Date

1 321 2   1   21   7 1   2 355 1   0   4.75   0 1   3 316 2   0   23   6 1   4
76 1   0   1   4 1   5 303 1   0   0   0 1   6 323 1   0   1   11 1   7 233 1  
0   29 6 14 1   8 299 2   0   30 8 20 1   9 55 2   0   9 8 0 1   10 21 2   0  
6.25   0 1   11 281 2   0   1.5 0 0 1   12 347 1   0   11.5 13 3 1   13 63 1   0
  0 0.5 0 1   14 167 2   0   12 4.5 0 1   15 329 1   1   21   9 1   16 28 1   0
  6.75   0 1   17 346 1   1   2 8 0 1   18 220 2   0   10.75 9.75 1 1   19 326 1
  1   7 7 14 1   20 325 3   1   8   0 1   21 49 1   0   2   0 1   22 331 1   0  
9   4 1   23 270 1   0   14 18 6 1   24 185 1   0   2   5 1   25 59 1   0   4 0
4 1   26 348 3   0   8   1 1   27 288 3   0   10 18 0 1   28 2 1   0   6.5   2.5
1   29 152 1   0   14   5 1   30 4 1   0   14 10 3 1   31 176 2   0   7 4 0 1  
32 230 3   0   4 1 0 1   33 26 2   0   11 2 0 1   34 201 1   0   0 0 7 1   35
165 1   0   2 2 3 1   36 137 1   0   6.4 0 7 1   37 244 3   0   0 0 7 1   38 216
1   0   2.6 0 0 1   39 155 2   1   3.3 3.5 0 1   40 132 1   0   8.7 0 0.5 1   41
206 3   0   5.8 5 6 1   42 340 1   0   4 4 2.4 1   43 118 2   0   5.2 0 0 1   44
10 1   0   11.1 0 0 1   45 45 2   0   7 12 0 1   46 356 2   0   9   6 1   47 116
1   0   0   0 1   48 189 3   0   4 6 0 1   49 36 3   1   16   0 1   50 210 1   0
  2   0 1   51 188 2   0   14 5 0 1   52 98 2   1   8   11 1   53 339 1   0   17
  0 1   54 174 1   0   0   0 1   55 103 3   1   11.75   5 1   56 243 1   0   1.5
  5 1   57 262 1   0   2 4 3 1   58 196 1   0   10 5.5 9 1   59 208 2   0   9  
11 1   60 190 1   0   1   0 1   61 248 2   0   9 8 5 1   62 22 2   0   19   3 1
  63 202 1   0   7   1.5 1   64 197 1   0   1 3 1 1   65 246 1   0   4 5 4 1  
66 172 2   0   7   0 1   67 187 1   0   12   2.5 1   68 40 1   0   7   7.5 1  
69 192 1   0   10   4 1   70 68 3   0   0.25   0 1   71 48 3   0   13 13 0 1  
72 94 2   0   2 29 5 1   73 317 2   0   12 20 0.75 1   74 89 2   1   19 19 4.5 1
  75 166 1   0   6   1 1   76 110 1   0   2   3 1   77 250 2   1   13 5 8 1   78
245 1   0   8   0 1   79 238 3   1   16.5   0 1   80 67 2   0   19   1 1   81 35
2   0   5   0 1   82 222 1   0   5   0 1   83 19 1   0   8   3 1   84 150 2   0
  1   0.75 1   85 18 3   0   13 1.75 0 1   86 306 3   0   11 13 0 1   87 70 1  
0   12 14 0 1   88 11 1   0   31 18 5 1   89 25 2   0   13 8 0 1   90 85 2   0  
1.75   0 1   91 119 4   0   4 0.25 0 1   92 175 2   0   15   7 1   93 7 2   1  
9   0 1   94 229 2   0   21   0.5 1   95 77 1   0   8.75   3 1   96 52 1   0   5
3 0 1   97 213 1   0   8   1 1   98 330 1   0   2.75 11.5 6 1   99 333 1   0  
7.25 10.25 1 1   100 272 2   0   10.25 1.5 6.5 1   101 345 2   1   8 8 0 1   102
278 1   0   0   2 1   103 106 2   0   1   6 1   104 73 4   1   6 10 3 1   105
173 2   1   5.5   10 1   106 126 1   0   9 5 8 1   107 75 2   0   15 3 1 1   108
30 1   0   27 26.5 23 1   109 90 1   0   17   1.5 1   110 131 2   0   0.25   2 1
  111 304 3   1   6 6 7 1   112 254 1   1   11   0 1   113 307 2   0   13   4 1
  114 265 3   0   14 7 0 1   115 320 1   0   24   3 1   116 27 1   0   5.5 15 0
1   117 88 2   0   30   0 1   118 168 4   0   0   0.25 1   119 285 2   1   19 19
13 1   120 129 1   0   9 3 3 1   121 17 3   0   8.5   0 1   122 289 1   0   14
3.5 4 1   123 3 1   0   23   5 1   124 259 1   0   1   1 1   125 158 3   0   9  
0 1   126 100 2   0   0 2 0 1   127 9 1   0   12 0.5 8 1   128 66 2   0   11   0
1   129 180 2   0   3.25   0 1   130 121 1   0   3.75   3 1   131 123 1   1   11
  5 1   132 125 2   0   4 4 3 1   133 31 1   0   0 13 5 1   134 69 1   0   1 2 1
1   135 80 1   0   4 6 0 1   136 218 1   0   16 11 3 1   137 130 2   0   19   11
1   138 204 1   0   7 7 1 1   139 134 1   0   0.25   0 1   140 274 1   0   0 11
12 1   141 269 2   1   22 22 11 1   142 271 4   0   12   0 1   143 135 3   1   9
  1 1   144 309 1   0   6 2 0 1   145 127 1   0   2.5   18 1   146 298 2   0   0
2 0 1   147 290 2   1   20   0 1   148 263 2   0   1.75 12.25 0 1   149 295 2  
1   4 9 0 1   150 112 2   1   20 2 1.5 1   151 279 2   0   1.75   10 1   152 338
2   0   7 23 3 1   153 296 1   0   3 4 25 1   154 154 1   0   2 7.5 22 1   155
58 2   0   5   14 1   156 284 1   1   34   14 1   157 332 1   0   12 9 0 1   158
29 2   1   18 17 7 1   159 83 1   1   20   0 1   160 277 1   0   8.25 21 19 1  
161 328 4   0   2   1 1   162 324 2   0   0   31 1   163 302 1   1   10   2 1  
164 327 2   1   11 11 0 1   165 264 3   0   12 9 0 1   166 138 2   0   7 4.75 0
1   167 287 1   0   31   3 1   168 253 3   0   8 15 7 1   169 72 1   0   8 15
1.5 1   170 39 1   0   1   1 1   171 44 1   0   5   0 1   172 87 2   0   35   8
1   173 47 1   0   2.5   7.5 1   174 53 1   0   0   4 1   175 124 1   0   4 12 3
1   176 86 2   1   16   2 1   177 42 1   0   12.75   0 1   178 273 1   0   7 6
16 1   179 81 1   1   3   0 1   180 159 1   0   1.25   11 1   181 136 2   1   7
2 0 1   182 5 2   1   23   1 1   183 64 1   0   4   4 1   184 225 4   1   12   0
1   185 224 2   1   17   13 1   186 171 2   0   10 8.5 7 1   187 37 1   0  
13.75 0.25 0 1   188 336 1   0   10   11 1   189 214 1   1   37 37 11.75 1   190
226 3   0   7   3 1   191 32 2   1   4 4 0 1   192 78 3   0   0   4 1   193 95 2
  0   8   0 1   194 261 1   0   20 22 9 1   195 343 1   0   15   0 1   196 182 1
  0   13   0 1   197 23 1   0   18   10.5 1   198 217 2   1   3   0 1   199 160
1   0   0   0 1   200 20 1   0   0.75 3 0 1   201 1 1   0   3   2 1   202 183 3
  0   10   4.25 1   203 99 2   0   0   0 1   204 41 1   1   6 2 0 1   205 93 2  
0   0 0.25 0 1   206 205 1   0   7   0 1   207 186 1   0   11.25   0 1   208 199
1   0   4.5   4 1   209 209 1   1   8 4 2.25 1   210 91 3   1   27 20 22 1   211
193 1   0   4.5 3 1 1   212 178 1   0   0.5   0.33 1   213 198 1   1   20 2.75
10 1   214 184 1   1   4   1.5 1   215 200 2   0   21   0 1   216 239 1   0  
0.75 6 7 1   217 232 1   0   7 15 7 1   218 207 1   0   0.25   8.25 1   219 179
4   0   7 11 0 1   220 101 3   1   7 8 0 1   221 82 2   1   26   0 1   222 148 2
  0   7   0 1   223 181 2   0   3.5   0 1   224 191 1   1   4.75 10 9 1   225
195 1   1   5.25 1.25 7 1   226 122 2   1   8 13 0 1   227 219 2   0   4   3 1  
228 283 2   0   1.75   1 1   229 280 3   1   30   0 1   230 357 2   0   3.5 17.5
0 1   231 341 1   0   3.25   0 1   232 337 2   0   14   11 1   233 267 3   1  
54   0 1   234 318 2   1   14   0 1   235 65 1   1   14   0 1   236 354 1   0  
11 13 6 1   237 344 1   0   2   0.5 1   238 151 1   0   5.5   7 1   239 251 2  
0   0 18 2 1   240 62 1   0   4.25 0.25 0 1   241 319 2   1   4   0 1   242 157
2   1   3 27 0 1   243 156 1   1   10   3 1   244 311 1   0   9   5 1   245 335
1   1   17   0 1   246 117 2   0   10 7 1 1   247 194 2   1   15.5 17.75 1 1  
248 300 1   0   17   1 1   249 177 2   1   6.25 4.25 0.75 1   250 120 2   0   26
  0 1   251 79 1   0   18   19 1   252 312 1   1   20 6.5 16 1   253 145 1   0  
9.5 10 0 1   254 242 2   0   3 8.75 0 1   255 268 2   0   0   8 1   256 161 1  
0   30.5   10 1   257 237 2   1   18   0 1   258 234 2   0   12   6 1   259 143
1   0   12.25   6 1   260 228 3   1   9.5   0 1   261 334 1   0   23   11 1  
262 24 3   0   0 0 0 1   263 149 2   0   2.75 6 0.25 1   264 84 2   0   9   0 1
  265 97 1   0   1.25   6 1   266 236 2   0   30 2.75 8 1   267 104 2   0   15  
2 1   268 15 1   0   25   0 1   269 96 3   0   2.25 1 2.75 1   270 164 1   1  
11   3 1   271 153 1   1   10   0 1   272 231 1   1   29   12 1   273 115 1   1
  4 5 10 1   274 107 2   0   0.5   0 1   275 114 2   0   10   0 1   276 108 1  
1   17   11 1   277 266 1   0   18   2 1   278 111 2   1   20 20 2 1   279 109 1
  1   2 1.5 1 1   280 56 1   0   1.92 0 1 1   281 315 1   1   2.9 3.3 0 1   282
162 2   0   7.7 0 0 1   283 34 1   1   4.9 12.6 9 1   284 294 1   0   18 0 4 1  
285 249 1   0   6.3 6.5 7.25 1   286 240 1   0   0.9 1 0.3 1   287 71 1   0  
1.3 0 1 1   288 147 2   0   11 6 0.5 1   289 215 2   0   7   5 1   290 211 1   0
  6   12 1   291 247 1   0   12 12 7 1   292 322 2   1   34 34 0 1   293 144 1  
0   8.2 6.5 0 1   294 142 1   0   14.2 6.9 0 1   295 146 2   0   11.4 0 2 1  
296 140 1   0   0   1.75 1   297 308 1   0   23.5   0 1   298 258 1   0   15 14
4 1   299 260 2   0   10.25 15.25 8 1   300 13 2   0   12 4.25 0 1   301 141 1  
0   32 7 2 1   302 223 2   0   14 5 0 1   303 275 3   0   4.75   0 1   304 8 3  
0   0   0 1   305 54 1   0   7.75 3 1.5 1   306 128 4   1   5.25   5.75 1   307
227 1   0   3.5 5 1 1   308 221 3   1   6 6 0 1   309 255 2   1   13.5   8 1  
310 113 1   0   0.75 1 0 1   311 291 1   0   10   15 1   312 102 1   0   18.5  
7.5 1   313 92 2   0   10   2 1   314 349 1   0   3   2.75 1   315 252 3   1  
22 0 5 1  

 

  81 82 83 84 85 86 87 88 89 90   Primary Wage
Earner Original
FICO: Equifax Primary Wage
Earner Original
FICO: Experian Primary Wage
Earner Original
FICO: TransUnion Secondary Wage
Earner Original
FICO: Equifax Secondary Wage
Earner Original
FICO: Experian Secondary Wage
Earner Original
FICO: TransUnion Original
Primary Borrower
FICO Most Recent
Primary Borrower
FICO Most Recent Co-
Borrower FICO Most Recent FICO
Method 1             759       2             772       3             702       4
            805       5             760       6             810       7        
    792       8             800       9             784       10             783
      11             796       12             808       13             793      
14             806       15             779       16             743       17  
          726       18             784       19             755       20        
    731       21             794       22             771       23            
781       24             782       25             762       26             782  
    27             781       28             797       29             756      
30             784       31             771       32             748       33  
          758       34             788       35             757       36        
    760       37             773       38             769       39            
767       40             721       41             802       42             776  
    43             788       44             779       45             801      
46             732       47             776       48             740       49  
          771       50             774       51             721       52        
    790       53             804       54             732       55            
772       56             739       57             803       58             722  
    59             746       60             760       61             790      
62             804       63             782       64             777       65  
          762       66             746       67             814       68        
    780       69             796       70             778       71            
751       72             731       73             771       74             737  
    75             773       76             792       77             761      
78             775       79             766       80             783       81  
          799       82             809       83             794       84        
    783       85             791       86             783       87            
766       88             739       89             727       90             798  
    91             757       92             781       93             796      
94             763       95             778       96             762       97  
          745       98             793       99             789       100      
      775       101             766       102             769       103        
    787       104             789       105             802       106          
  777       107             753       108             746       109            
750       110             815       111             750       112            
777       113             792       114             779       115            
753       116             800       117             749       118            
752       119             789       120             779       121            
773       122             811       123             781       124            
761       125             779       126             790       127            
802       128             766       129             754       130            
739       131             786       132             787       133            
731       134             752       135             784       136            
802       137             808       138             773       139            
800       140             734       141             715       142            
732       143             792       144             794       145            
790       146             772       147             764       148            
791       149             752       150             715       151            
786       152             785       153             741       154            
752       155             796       156             782       157            
811       158             756       159             740       160            
713       161             784       162             816       163            
727       164             793       165             774       166            
774       167             768       168             795       169            
799       170             793       171             785       172            
719       173             781       174             788       175            
759       176             799       177             760       178            
784       179             796       180             801       181            
790       182             757       183             802       184            
775       185             817       186             781       187            
779       188             701       189             784       190            
790       191             790       192             742       193            
776       194             793       195             764       196            
755       197             754       198             789       199            
784       200             771       201             788       202            
707       203             785       204             759       205            
765       206             795       207             767       208            
791       209             760       210             733       211            
789       212             793       213             763       214            
724       215             800       216             735       217            
748       218             775       219             736       220            
726       221             780       222             772       223            
771       224             774       225             786       226            
764       227             767       228             755       229            
802       230             760       231             741       232            
772       233             793       234             772       235            
766       236             745       237             756       238            
756       239             702       240             747       241            
791       242             788       243             771       244            
788       245             761       246             772       247            
782       248             798       249             781       250            
731       251             804       252             794       253            
784       254             786       255             754       256            
802       257             794       258             791       259            
776       260             790       261             804       262            
781       263             766       264             803       265            
722       266             753       267             769       268            
777       269             765       270             752       271            
802       272             802       273             781       274            
798       275             766       276             741       277            
700       278             767       279             749       280            
794       281             763       282             776       283            
760       284             776       285             760       286            
787       287             785       288             781       289            
791       290             743       291             805       292            
814       293             792       294             771       295            
774       296             734       297             795       298            
802       299             724       300             785       301            
763       302             796       303             775       304            
792       305             735       306             771       307            
785       308             773       309             768       310            
771       311             776       312             758       313            
795       314             801       315             751      

 

  91 92 93 94 95 96 97 98 99 100  

VantageScore:

Primary Borrower

VantageScore: Co-

Borrower

Most Recent

VantageScore

Method

VantageScore Date

Credit Report:

Longest Trade Line

Credit Report:

Maximum Trade

Line

Credit Report:

Number of Trade

Lines

Credit Line Usage

Ratio

Most Recent 12-

month Pay History

Months Bankruptcy 1                 000000000000   2                
000000000000   3                 000000000000   4                 000000000000  
5                 000000000000   6                 000000000000   7            
    000000000000   8                 000000000000   9                
000000000000   10                 000000000000   11                 000000000000
  12                 000000000000   13                 000000000000   14        
        000000000000   15                 000000000000   16                
000000000000   17                 000000000000   18                 000000000000
  19                 000000000000   20                 000000000000   21        
        000000000000   22                 000000000000   23                
000000000000   24                 000000000000   25                 000000000000
  26                 000000000000   27                 000000000000   28        
        000000000000   29                 000000000000   30                
000000000000   31                 000000000000   32                 000000000000
  33                 000000000000   34                 000000000000   35        
        000000000000   36                 000000000000   37                
000000000000   38                 000000000000   39                 000000000000
  40                 000000000000   41                 000000000000   42        
        000000000000   43                 000000000000   44                
000000000000   45                 000000000000   46                 000000000000
  47                 000000000000   48                 000000000000   49        
        000000000000   50                 000000000000   51                
000000000000   52                 000000000000   53                 000000000000
  54                 000000000000   55                 000000000000   56        
        000000000000   57                 000000000000   58                
000000000000   59                 000000000000   60                 000000000000
  61                 000000000000   62                 000000000000   63        
        000000000000   64                 000000000000   65                
000000000000   66                 000000000000   67                 000000000000
  68                 000000000000   69                 000000000000   70        
        000000000000   71                 000000000000   72                
000000000000   73                 000000000000   74                 000000000000
  75                 000000000000   76                 000000000000   77        
        000000000000   78                 000000000000   79                
000000000000   80                 000000000000   81                 000000000000
  82                 000000000000   83                 000000000000   84        
        000000000000   85                 000000000000   86                
000000000000   87                 000000000000   88                 000000000000
  89                 000000000000   90                 000000000000   91        
        000000000000   92                 000000000000   93                
000000000000   94                 000000000000   95                 000000000000
  96                 000000000000   97                 000000000000   98        
        000000000000   99                 000000000000   100                
000000000000   101                 000000000000   102                
000000000000   103                 000000000000   104                
000000000000   105                 000000000000   106                
000000000000   107                 000000000000   108                
000000000000   109                 000000000000   110                
000000000000   111                 000000000000   112                
000000000000   113                 000000000000   114                
000000000000   115                 000000000000   116                
000000000000   117                 000000000000   118                
000000000000   119                 000000000000   120                
000000000000   121                 000000000000   122                
000000000000   123                 000000000000   124                
000000000000   125                 000000000000   126                
000000000000   127                 000000000000   128                
000000000000   129                 000000000000   130                
000000000000   131                 000000000000   132                
000000000000   133                 000000000000   134                
000000000000   135                 000000000000   136                
000000000000   137                 000000000000   138                
000000000000   139                 000000000000   140                
000000000000   141                 000000000000   142                
000000000000   143                 000000000000   144                
000000000000   145                 000000000000   146                
000000000000   147                 000000000000   148                
000000000000   149                 000000000000   150                
000000000000   151                 000000000000   152                
000000000000   153                 000000000000   154                
000000000000   155                 000000000000   156                
000000000000   157                 000000000000   158                
000000000000   159                 000000000000   160                
000000000000   161                 000000000000   162                
000000000000   163                 000000000000   164                
000000000000   165                 000000000000   166                
000000000000   167                 000000000000   168                
000000000000   169                 000000000000   170                
000000000000   171                 000000000000   172                
000000000000   173                 000000000000   174                
000000000000   175                 000000000000   176                
000000000000   177                 000000000000   178                
000000000000   179                 000000000000   180                
000000000000   181                 000000000000   182                
000000000000   183                 000000000000   184                
000000000000   185                 000000000000   186                
000000000000   187                 000000000000   188                
000000000000   189                 000000000000   190                
000000000000   191                 000000000000   192                
000000000000   193                 000000000000   194                
000000000000   195                 000000000000   196                
000000000000   197                 000000000000   198                
000000000000   199                 000000000000   200                
000000000000   201                 000000000000   202                
000000000000   203                 000000000000   204                
000000000000   205                 000000000000   206                
000000000000   207                 000000000000   208                
000000000000   209                 000000000000   210                
000000000000   211                 000000000000   212                
000000000000   213                 000000000000   214                
000000000000   215                 000000000000   216                
000000000000   217                 000000000000   218                
000000000000   219                 000000000000   220                
000000000000   221                 000000000000   222                
000000000000   223                 000000000000   224                
000000000000   225                 000000000000   226                
000000000000   227                 000000000000   228                
000000000000   229                 000000000000   230                
000000000000   231                 000000000000   232                
000000000000   233                 000000000000   234                
000000000000   235                 000000000000   236                
000000000000   237                 000000000000   238                
000000000000   239                 000000000000   240                
000000000000   241                 000000000000   242                
000000000000   243                 000000000000   244                
000000000000   245                 000000000000   246                
000000000000   247                 000000000000   248                
000000000000   249                 000000000000   250                
000000000000   251                 000000000000   252                
000000000000   253                 000000000000   254                
000000000000   255                 000000000000   256                
000000000000   257                 000000000000   258                
000000000000   259                 000000000000   260                
000000000000   261                 000000000000   262                
000000000000   263                 000000000000   264                
000000000000   265                 000000000000   266                
000000000000   267                 000000000000   268                
000000000000   269                 000000000000   270                
000000000000   271                 000000000000   272                
000000000000   273                 000000000000   274                
000000000000   275                 000000000000   276                
000000000000   277                 000000000000   278                
000000000000   279                 000000000000   280                
000000000000   281                 000000000000   282                
000000000000   283                 000000000000   284                
000000000000   285                 000000000000   286                
000000000000   287                 000000000000   288                
000000000000   289                 000000000000   290                
000000000000   291                 000000000000   292                
000000000000   293                 000000000000   294                
000000000000   295                 000000000000   296                
000000000000   297                 000000000000   298                
000000000000   299                 000000000000   300                
000000000000   301                 000000000000   302                
000000000000   303                 000000000000   304                
000000000000   305                 000000000000   306                
000000000000   307                 000000000000   308                
000000000000   309                 000000000000   310                
000000000000   311                 000000000000   312                
000000000000   313                 000000000000   314                
000000000000   315                 000000000000  

 

  101 102 103 104 105 106 107 108 109 110   Months Foreclosure

Primary Borrower

Wage Income

Co-Borrower Wage

Income

Primary Borrower

Other Income

Co-Borrower Other

Income

All Borrower Wage

Income

All Borrower Total

Income

4506-T Indicator

Borrower Income

Verification Level

Co-Borrower

Income Verification

1   15448.00 0.00 0.00 0.00 15448.00 15448.00 1 4   2   17166.66   3789.20  
17166.66 20955.86 1 5   3   9313.20   2743.65   9313.20 12056.85 1 5   4  
19131.70   7781.67   19131.70 26913.37 1 5   5   10400.00   0.00   10400.00
10400.00 1 5   6   14525.01   0.00   14525.01 14525.01 1 5   7   11394.84
7476.17 0.00 0.00 18871.01 18871.01 1 5   8   10029.86 3983.40 0.00 0.00
14013.26 14013.26 1 5   9   16250.33 14166.95 0.00 0.00 30417.28 30417.28 1 5  
10   20894.76   0.00   20894.76 20894.76 1 5   11   11666.68 7560.00 0.00 0.00
19226.68 19226.68 1 5   12   10250.00 7310.01 0.00 0.00 17560.01 17560.01 1 5  
13   0.00 14166.66 3959.18 0.00 14166.66 18125.84 1 5   14   12533.34 9291.66
0.00 0.00 21825.00 21825.00 1 5   15   22938.33 0.00 0.00 0.00 22938.33 22938.33
1 4   16   27304.16   0.00   27304.16 27304.16 1 5   17   19550.00 7083.34 0.00
0.00 26633.34 26633.34 1 4   18   25228.56 11194.20 0.00 0.00 36422.76 36422.76
1 5   19   24136.29 10200.00 0.00 0.00 34336.29 34336.29 1 4   20   35256.41  
33852.33   35256.41 69108.74 1 4   21   31250.00 0.00 0.00 0.00 31250.00
31250.00 1 5   22   17560.00   0.00   17560.00 17560.00 1 5   23   11916.00
10904.64 0.00 0.00 22820.64 22820.64 1 5   24   2112.70   4005.00   2112.70
6117.70 1 5   25   10000.00 4777.08 0.00 0.00 14777.08 14777.08 1 5   26  
22500.01   0.00   22500.01 22500.01 1 5   27   43750.00 0.00 0.00 0.00 43750.00
43750.00 1 5   28   22099.33   0.00   22099.33 22099.33 1 5   29   18923.37  
0.00   18923.37 18923.37 1 5   30   16308.75 13333.33 0.00 0.00 29642.08
29642.08 1 5   31   12220.17 13425.00 2262.00 0.00 25645.17 27907.17 1 5   32  
11666.68 10572.92 0.00 0.00 22239.60 22239.60 1 5   33   32500.00 18167.00
40386.00 0.00 50667.00 91053.00 1 5   34   10833.00 12445.83 0.00 0.00 23278.83
23278.83 1 5   35   0.00 23844.16 0.00 0.00 23844.16 23844.16 1 5   36  
19236.00 0.00 4200.00 0.00 19236.00 23436.00 1 5   37   0.00 0.00 22468.00 0.00
0.00 22468.00 1 5   38   22417.00 0.00 3333.00 0.00 22417.00 25750.00 1 5   39  
19799.00 14386.00 -251.58 0.00 34185.00 33933.42 1 4   40   20191.00 0.00
5982.00 167.00 20191.00 26340.00 1 5   41   17800.00 -52.00 -4826.56 0.00
17748.00 12921.44 1 5   42   26460.00 19818.00 0.00 0.00 46278.00 46278.00 1 5  
43   7917.00 0.00 35185.00 0.00 7917.00 43102.00 1 5   44   19450.00 0.00 0.00
0.00 19450.00 19450.00 1 5   45   14939.99 5590.87 0.00 0.00 20530.86 20530.86 1
5   46   0.00   99709.12   0.00 99709.12 1 5   47   29166.67   0.00   29166.67
29166.67 1 5   48   19761.45 0.00 7337.42 0.00 19761.45 27098.87 1 5   49  
32906.04   0.00   32906.04 32906.04 1 4   50   346304.00   0.00   346304.00
346304.00 1 5   51   19216.66 12208.34 0.00 0.00 31425.00 31425.00 1 5   52  
83825.34 0.00 0.00 0.00 83825.34 83825.34 1 4   53   16183.00 0.00 0.00 0.00
16183.00 16183.00 1 5   54   0.00 0.00 0.00 42734.00 0.00 42734.00 1 5   55  
29521.00   0.00   29521.00 29521.00 1 4   56   9166.66 0.00 3631.12 0.00 9166.66
12797.78 1 5   57   2294.77 12990.00 0.00 0.00 15284.77 15284.77 1 5   58  
7535.00 25481.99 0.00 0.00 33016.99 33016.99 1 5   59   3593.89 0.00 10856.48
0.00 3593.89 14450.37 1 5   60   5000.00 0.00 4755.55 2000.00 5000.00 11755.55 1
5   61   10714.58 9455.00 0.00 0.00 20169.58 20169.58 1 5   62   77583.00   0.00
  77583.00 77583.00 1 5   63   52928.48   0.00   52928.48 52928.48 1 5   64  
9542.50 0.00 0.00 875.83 9542.50 10418.33 1 5   65   17500.00 0.00 584.50 0.00
17500.00 18084.50 1 5   66   16666.67 0.00 0.00 0.00 16666.67 16666.67 1 5   67
  37500.01 0.00 0.00 0.00 37500.01 37500.01 1 5   68   16666.00   0.00  
16666.00 16666.00 1 5   69   20927.05 0.00 0.00 0.00 20927.05 20927.05 1 5   70
  24673.59   0.00   24673.59 24673.59 1 5   71   19105.00 11214.00 0.00 0.00
30319.00 30319.00 1 5   72   12500.00 6640.00 5123.58 0.00 19140.00 24263.58 1 5
  73   17000.00 0.00 0.00 0.00 17000.00 17000.00 1 5   74   15105.52 14558.25
0.00 0.00 29663.77 29663.77 1 4   75   18790.35 0.00 0.00 0.00 18790.35 18790.35
1 5   76   19824.76   0.00   19824.76 19824.76 1 5   77   3000.00 1365.00
9742.00 0.00 4365.00 14107.00 1 4   78   11874.96 0.00 2285.30 0.00 11874.96
14160.26 1 5   79   10391.98   0.00   10391.98 10391.98 1 4   80   8995.60  
831.75   8995.60 9827.35 1 5   81   0.00   24154.22   0.00 24154.22 1 5   82  
15000.00   3280.00   15000.00 18280.00 1 5   83   13585.56   0.00   13585.56
13585.56 1 5   84   15833.34   0.00   15833.34 15833.34 1 5   85   10900.00
11055.00 0.00 0.00 21955.00 21955.00 1 5   86   9176.05 13240.70 0.00 2819.75
22416.75 25236.50 1 5   87   18426.64 19373.01 0.00 0.00 37799.65 37799.65 1 5  
88   44987.83 0.00 0.00 0.00 44987.83 44987.83 1 5   89   10861.50 14025.00 0.00
0.00 24886.50 24886.50 1 5   90   21458.34 0.00 0.00 0.00 21458.34 21458.34 1 5
  91   13239.58 11417.00 0.00 0.00 24656.58 24656.58 1 5   92   47556.26   0.00
  47556.26 47556.26 1 5   93   19418.50   0.00   19418.50 19418.50 1 4   94  
6000.00   20049.72   6000.00 26049.72 1 5   95   36390.20 0.00 0.00 0.00
36390.20 36390.20 1 5   96   13829.25 11812.98 0.00 0.00 25642.23 25642.23 1 5  
97   19750.00   0.00   19750.00 19750.00 1 5   98   13411.21 8629.05 0.00 0.00
22040.26 22040.26 1 5   99   13310.55 12983.34 0.00 0.00 26293.89 26293.89 1 5  
100   6406.00 7666.66 0.00 0.00 14072.66 14072.66 1 5   101   5040.00 2646.66
16242.16 0.00 7686.66 23928.82 1 4   102   0.00 0.00 20635.00 0.00 0.00 20635.00
1 5   103   19583.00   0.00   19583.00 19583.00 1 5   104   0.00 11788.70
6402.75 0.00 11788.70 18191.45 1 4   105   15567.04 0.00 0.00 0.00 15567.04
15567.04 1 4   106   13750.00 3428.92 0.00 0.00 17178.92 17178.92 1 5   107  
18234.67 0.00 0.00 0.00 18234.67 18234.67 1 5   108   25561.35 12906.40 0.00
0.00 38467.75 38467.75 1 5   109   20152.02   0.00   20152.02 20152.02 1 5   110
  14215.33   0.00   14215.33 14215.33 1 5   111   12264.21 701.00 0.00 0.00
12965.21 12965.21 1 4   112   18286.89   0.00   18286.89 18286.89 1 4   113  
13239.00 0.00 0.00 0.00 13239.00 13239.00 1 5   114   21701.33 11390.00 0.00
0.00 33091.33 33091.33 1 5   115   13249.99 0.00 0.00 0.00 13249.99 13249.99 1 5
  116   9645.17 8038.33 0.00 0.00 17683.50 17683.50 1 5   117   79660.67 0.00
0.00 0.00 79660.67 79660.67 1 5   118   1017.00 0.00 1837.63 0.00 3743.04
5580.67 1 5   119   22401.34 15398.67 0.00 0.00 37800.01 37800.01 1 4   120  
15059.52 0.00 0.00 0.00 15059.52 15059.52 1 5   121   10260.65 0.00 12556.76
0.00 10260.65 22817.41 1 5   122   10682.65 3426.30 0.00 0.00 14108.95 14108.95
1 5   123   11540.00 0.00 0.00 0.00 11540.00 11540.00 1 5   124   9234.84   0.00
  9234.84 9234.84 1 5   125   25000.00   12029.00   25000.00 37029.00 1 5   126
  12500.00 5000.00 0.00 0.00 17500.00 17500.00 1 5   127   30698.95 9153.84 0.00
0.00 39852.79 39852.79 1 5   128   35981.37   0.00   35981.37 35981.37 1 5   129
  16666.68   0.00   16666.68 16666.68 1 5   130   18921.24 0.00 672.77 0.00
18921.24 19594.01 1 5   131   17140.00   5561.29   17140.00 22701.29 1 4   132  
13000.00 3441.66 0.00 0.00 16441.66 16441.66 1 5   133   0.00 20000.00 0.00 0.00
20000.00 20000.00 1 5   134   22500.00 17538.25 0.00 0.00 40038.25 40038.25 1 5
  135   12500.00 3354.00 0.00 0.00 15854.00 15854.00 1 5   136   11687.00 559.42
0.00 0.00 12246.42 12246.42 1 5   137   21821.67   0.00   21821.67 21821.67 1 5
  138   16362.96 0.00 0.00 0.00 16362.96 16362.96 1 5   139   15801.33   0.00  
15801.33 15801.33 1 5   140   0.00 17611.83 0.00 0.00 17611.83 17611.83 1 5  
141   10815.12 4333.33 0.00 0.00 15148.45 15148.45 1 4   142   357179.55   0.00
  357179.55 357179.55 1 5   143   20937.05 0.00 0.00 0.00 20937.05 20937.05 1 4
  144   11131.00 11333.00 0.00 0.00 22464.00 22464.00 1 5   145   9250.09  
1686.16   9250.09 10936.25 1 5   146   29439.34 0.00 0.00 0.00 29439.34 29439.34
1 5   147   11967.11   8055.61   11967.11 20022.72 1 4   148   13750.00 12790.83
0.00 0.00 26540.83 26540.83 1 5   149   14429.95 9833.26 0.00 0.00 24263.21
24263.21 1 4   150   86098.82 0.00 0.00 0.00 86098.82 86098.82 1 4   151  
13898.00 0.00 0.00 0.00 13898.00 13898.00 1 5   152   13157.37 12755.60 0.00
0.00 25912.97 25912.97 1 5   153   8988.98 2575.00 0.00 0.00 11563.98 11563.98 1
5   154   6356.51 8756.80 0.00 0.00 15113.31 15113.31 1 5   155   9035.09  
1451.75   9035.09 10486.84 1 5   156   50799.00 0.00 0.00 0.00 50799.00 50799.00
1 4   157   12781.20 11738.52 0.00 0.00 24519.72 24519.72 1 5   158   51077.70
0.00 0.00 0.00 51077.70 51077.70 1 4   159   14438.83   0.00   14438.83 14438.83
1 4   160   13535.60 7573.22 0.00 0.00 21108.82 21108.82 1 5   161   16398.93
0.00 0.00 0.00 16398.93 16398.93 1 5   162   1831.42 5448.83 2790.20 0.00
7280.25 10070.45 1 5   163   30767.92 0.00 0.00 0.00 30767.92 30767.92 1 4   164
  16864.45 4500.00 0.00 0.00 21364.45 21364.45 1 4   165   12120.22 9825.07
1000.00 0.00 21945.29 22945.29 1 5   166   21866.65 2401.00 0.00 0.00 24267.65
24267.65 1 5   167   14512.51 822.16 2655.00 0.00 15334.67 17989.67 1 5   168  
16849.03 6450.82 0.00 0.00 23299.85 23299.85 1 5   169   8582.48 4721.10 0.00
0.00 13303.58 13303.58 1 5   170   2333.33 0.00 20307.00 0.00 2333.33 22640.33 1
5   171   27263.00   0.00   27263.00 27263.00 1 5   172   187348.75 0.00 0.00
0.00 187348.75 187348.75 1 5   173   25000.00   13102.58   25000.00 38102.58 1 5
  174   23333.31   0.00   23333.31 23333.31 1 5   175   13750.00 20725.19 0.00
0.00 34475.19 34475.19 1 5   176   28333.34   0.00   28333.34 28333.34 1 4   177
  13463.77 0.00 4639.04 0.00 13463.77 18102.81 1 5   178   8655.22 6926.40 0.00
0.00 15581.62 15581.62 1 5   179   114521.49 0.00 0.00 0.00 114521.49 114521.49
1 4   180   10000.00 0.00 5851.00 0.00 10000.00 15851.00 1 5   181   23337.00
10037.03 0.00 0.00 33374.03 33374.03 1 4   182   15930.55 0.00 0.00 0.00
15930.55 15930.55 1 4   183   15833.33   2062.50   15833.33 17895.83 1 5   184  
28956.29 0.00 0.00 0.00 28956.29 28956.29 1 4   185   21256.26   0.00   21256.26
21256.26 1 4   186   4440.00 8491.66 0.00 0.00 12931.66 12931.66 1 5   187  
8578.09 9204.00 0.00 0.00 17782.09 17782.09 1 5   188   7646.39 0.00 3163.17
0.00 7646.39 10809.56 1 5   189   15964.11 416.67 0.00 0.00 16380.78 16380.78 1
4   190   13664.92 0.00 0.00 0.00 13664.92 13664.92 1 5   191   34944.00 9706.78
0.00 0.00 44650.78 44650.78 1 4   192   0.00   70842.00   0.00 70842.00 1 5  
193   26550.00   0.00   26550.00 26550.00 1 5   194   11534.16 6990.18 0.00 0.00
18524.34 18524.34 1 5   195   19398.34 0.00 0.00 0.00 19398.34 19398.34 1 5  
196   5231.00   18910.91   5231.00 24141.91 1 5   197   14917.50   0.00  
14917.50 14917.50 1 5   198   18001.00 0.00 0.00 0.00 18001.00 18001.00 1 4  
199   11225.00   0.00   11225.00 11225.00 1 5   200   6153.69 7916.68 0.00 0.00
14070.37 14070.37 1 5   201   19074.00   0.00   19074.00 19074.00 1 5   202  
54132.67 0.00 0.00 0.00 54132.67 54132.67 1 5   203   25000.00   0.00   25000.00
25000.00 1 5   204   37167.00 3339.00 2658.67 2819.00 40506.00 45983.67 1 4  
205   0.00 29166.67 0.00 0.00 29166.67 29166.67 1 5   206   25000.00   0.00  
25000.00 25000.00 1 5   207   10700.00   500.00   10700.00 11200.00 1 5   208  
18621.00   0.00   18621.00 18621.00 1 5   209   15981.67 784.92 801.46 0.00
16766.59 17568.05 1 4   210   19792.63 17354.63 0.00 0.00 37147.26 37147.26 1 4
  211   10916.66 0.00 0.00 0.00 10916.66 10916.66 1 5   212   10894.84   0.00  
10894.84 10894.84 1 5   213   12946.00 1473.00 0.00 0.00 14419.00 14419.00 1 4  
214   26832.96 0.00 0.00 0.00 26832.96 26832.96 1 4   215   17748.61 0.00 0.00
0.00 17748.61 17748.61 1 5   216   5583.33 7689.29 0.00 0.00 13272.62 13272.62 1
5   217   14087.00 24376.00 0.00 0.00 38463.00 38463.00 1 5   218   16666.65  
0.00   16666.65 16666.65 1 5   219   22000.00 0.00 46023.21 0.00 22000.00
68023.21 1 5   220   7584.92 15100.91 0.00 0.00 22685.83 22685.83 1 4   221  
13194.24 0.00 0.00 0.00 13194.24 13194.24 1 4   222   15358.24   0.00   15358.24
15358.24 1 5   223   26666.60   16435.39   26666.60 43101.99 1 5   224  
12317.07 23169.18 0.00 0.00 35486.25 35486.25 1 4   225   15116.87 0.00 997.00
0.00 15116.87 16113.87 1 4   226   12741.58 20993.86 0.00 0.00 33735.44 33735.44
1 4   227   11264.33   10193.13   11264.33 21457.46 1 5   228   99090.17 0.00
0.00 0.00 99090.17 99090.17 1 5   229   62477.21 0.00 0.00 0.00 62477.21
62477.21 1 4   230   11898.83 11785.91 318.00 0.00 23684.74 24002.74 1 5   231  
17865.00   0.00   17865.00 17865.00 1 5   232   18440.21   4096.71   18440.21
22536.92 1 5   233   57060.25 0.00 0.00 0.00 57060.25 57060.25 1 4   234  
18317.50 0.00 0.00 0.00 18317.50 18317.50 1 4   235   57000.00 0.00 0.00 0.00
57000.00 57000.00 1 4   236   16725.00 4085.70 0.00 0.00 31403.70 31403.70 1 5  
237   28794.33 0.00 0.00 0.00 28794.33 28794.33 1 5   238   12870.17   3573.58  
12870.17 16443.75 1 5   239   25453.81 13174.76 0.00 0.00 38628.57 38628.57 1 5
  240   15000.00 11736.12 0.00 0.00 26736.12 26736.12 1 5   241   150335.22 0.00
0.00 0.00 150335.22 150335.22 1 4   242   19389.00 4030.66 8333.33 0.00 23419.66
31752.99 1 4   243   0.00   24474.20   0.00 24474.20 1 4   244   24473.33 0.00
0.00 0.00 24473.33 24473.33 1 5   245   25872.75   0.00   25872.75 25872.75 1 4
  246   18108.00 45460.00 0.00 0.00 63568.00 63568.00 1 5   247   20502.25
7443.75 0.00 0.00 27946.00 27946.00 1 4   248   0.00 0.00 14286.02 0.00 0.00
14286.02 1 5   249   74075.63 2437.50 0.00 0.00 76513.13 76513.13 1 4   250  
25000.00   7931.17   25000.00 32931.17 1 5   251   16239.60 0.00 0.00 0.00
16239.60 16239.60 1 5   252   0.00 26632.63 0.00 0.00 26632.63 26632.63 1 4  
253   11633.33 14475.00 0.00 0.00 26108.33 26108.33 1 5   254   17997.51 8831.21
0.00 0.00 26828.72 26828.72 1 5   255   0.00 0.00 19001.75 0.00 0.00 19001.75 1
5   256   12018.94 0.00 0.00 850.00 12018.94 12868.94 1 5   257   15993.70 0.00
0.00 0.00 15993.70 15993.70 1 4   258   20205.18 0.00 0.00 0.00 20205.18
20205.18 1 5   259   28134.50   0.00   28134.50 28134.50 1 5   260   32240.58
0.00 0.00 0.00 32240.58 32240.58 1 4   261   43333.33   0.00   43333.33 43333.33
1 5   262   9994.68 12916.88 0.00 0.00 22911.56 22911.56 1 5   263   11069.08
3592.82 820.58 0.00 14661.90 15482.48 1 5   264   18049.42   0.00   18049.42
18049.42 1 5   265   13749.99 0.00 0.00 0.00 13749.99 13749.99 1 5   266  
13500.00 0.00 17192.09 0.00 13500.00 30692.09 1 5   267   13635.61   0.00  
13635.61 13635.61 1 5   268   28636.34   0.00   28636.34 28636.34 1 5   269  
9283.33 9333.33 0.00 0.00 18616.66 18616.66 1 5   270   30966.67   0.00  
30966.67 30966.67 1 4   271   18907.83   0.00   18907.83 18907.83 1 4   272  
9483.62   0.00   9483.62 9483.62 1 4   273   15029.00 33313.04 0.00 0.00
48342.04 48342.04 1 4   274   20486.50   0.00   20486.50 20486.50 1 5   275  
16962.50 0.00 0.00 0.00 16962.50 16962.50 1 5   276   95910.83 0.00 0.00 0.00
95910.83 95910.83 1 4   277   36927.38 0.00 0.00 0.00 36927.38 36927.38 1 5  
278   42723.00 3720.00 0.00 0.00 46443.00 46443.00 1 4   279   10571.62 5425.61
0.00 0.00 15997.23 15997.23 1 4   280   15000.00 0.00 21408.00 0.00 15000.00
36408.00 1 5   281   9359.00 0.00 0.00 0.00 9359.00 9359.00 1 4   282   11538.08
0.00 11662.00 0.00 11538.08 23200.08 1 5   283   10138.00 2789.00 0.00 0.00
12927.00 12927.00 1 4   284   32120.00 0.00 -338.00 0.00 32120.00 31782.00 1 5  
285   20458.00 12500.00 0.00 0.00 32958.00 32958.00 1 5   286   6188.00 2607.00
0.00 0.00 8795.00 8795.00 1 5   287   20000.00 0.00 0.00 -118.00 20000.00
19882.00 1 5   288   20833.34 0.00 0.00 0.00 20833.34 20833.34 1 5   289  
44213.13 0.00 0.00 0.00 44213.13 44213.13 1 5   290   32798.30 0.00 0.00 0.00
32798.30 32798.30 1 5   291   6883.13 5006.40 0.00 0.00 11889.53 11889.53 1 5  
292   0.00 18970.75 63675.00 0.00 18970.75 82645.75 1 4   293   10417.00 3429.00
6789.00 0.00 13846.00 20635.00 1 5   294   15902.00 9969.00 0.00 -101.00
25871.00 25770.00 1 5   295   18336.00 0.00 0.00 0.00 18336.00 18336.00 1 5  
296   24550.00 0.00 0.00 0.00 24550.00 24550.00 1 5   297   10533.38 0.00
3339.70 0.00 10533.38 13873.08 1 5   298   10506.33 10505.83 0.00 0.00 21012.16
21012.16 1 5   299   6859.20 4959.62 7450.38 0.00 11818.82 19269.20 1 5   300  
15916.00 5822.33 0.00 0.00 21738.33 21738.33 1 5   301   11779.56 7985.04 0.00
0.00 19764.60 19764.60 1 5   302   16666.67 7968.78 10974.75 0.00 24635.45
35610.20 1 5   303   13592.00 0.00 21537.83 0.00 13592.00 35129.83 1 5   304  
8959.35 696.90 0.00 0.00 20977.08 25684.31 1 5   305   16666.68 9166.67 0.00
0.00 25833.35 25833.35 1 5   306   90648.25 0.00 0.00 0.00 90648.25 90648.25 1 4
  307   10962.00 16305.47 0.00 0.00 27267.47 27267.47 1 5   308   24278.91 0.00
0.00 0.00 24278.91 24278.91 1 4   309   16574.75 0.00 0.00 0.00 16574.75
16574.75 1 4   310   5416.66 10379.20 0.00 0.00 15795.86 15795.86 1 5   311  
13804.16 0.00 0.00 0.00 13804.16 13804.16 1 5   312   22875.12 0.00 33887.98
0.00 22875.12 56763.10 1 5   313   84120.88   0.00   84120.88 84120.88 1 5   314
  17916.67 0.00 0.00 0.00 17916.67 17916.67 1 5   315   31277.00 0.00 0.00 0.00
31277.00 31277.00 1 5  

 

  111 112 113 114 115 116 117 118 119 120  

Borrower

Employment

Verification

Co-Borrower

Employment

Verification

Borrower Asset

Verification

Co-Borrower Asset

Verification

Liquid / Cash

Reserves

Monthly Debt All

Borrowers

Originator DTI Fully Indexed Rate

Qualification

Method

Percentage of Down

Payment from

Borrower Own

Funds

1 3   4   41709.50 7015.63 0.4541       2 3   4   637068.87 8280.44 0.3951    
100 3 3   4   163419.16 5363.22 0.4448       4 3   4   528330.34 15808.78 0.5874
      5 3   4   142547.56 3915.75 0.3765     100 6 3   4   93012.19 5239.74
0.3607       7 3   4   189584.00 5405.54 0.2864       8 3   4   73061.66 3929.19
0.2804       9 3   4   1218839.30 12675.52 0.4167     100 10 3   4   217737.08
7100.79 0.3398     100 11 3   4   409011.25 5779.41 0.3006     100 12 3   4  
49658.05 4225.52 0.2406       13 3   4   257127.81 5418.57 0.2989     100 14 3  
4   59205.81 8735.09 0.4002     100 15 3   4   196569.12 9274.24 0.4043       16
3   4   511854.16 9795.37 0.3588     100 17 3   4   70552.55 8058.64 0.3026    
100 18 3   4   169239.97 10280.72 0.2823       19 3   4   154580.92 12159.61
0.3541       20 3   4   527118.99 19404.01 0.2808     100 21 3   4   100580.64
6924.84 0.2216       22 3   4   412590.03 5656.30 0.3221       23 3   4  
150112.37 4486.08 0.1966       24 3   4   113583.92 2104.67 0.3440       25 3  
4   148369.59 4763.33 0.3223       26 3   4   211581.63 5936.56 0.2638       27
3   4   283466.74 13248.68 0.3028       28 3   4   271447.14 4782.41 0.2164    
  29 3   4   81958.33 5248.53 0.2774       30 3   4   318267.13 8095.82 0.2731  
    31 3   4   566952.55 9836.61 0.3525     100 32 3   4   110831.83 6650.40
0.2990     100 33 3   4   109902.06 25850.31 0.2839     100 34 3   4   79005.45
4866.49 0.2091       35 3   4   353656.58 7446.10 0.3123       36 3   4  
63052.78 4341.80 0.1853       37 3   4   15106315.95 7056.21 0.3141       38 3  
4   701550.53 6722.09 0.2611     100 39 3   4   1018734.05 12376.77 0.3647    
100 40 3   4   690173.72 8746.99 0.3321       41 3   4   496386.07 4626.10
0.3580       42 3   4   113691.90 5300.73 0.1145       43 3   4   110841.30
10111.60 0.2346     100 44 3   4   90598.68 5155.67 0.2651     99.99 45 3   4  
269971.18 6339.15 0.3088     100 46 3   4   239583.47 9018.09 0.0904       47 3
  4   84588.43 7581.50 0.2599     100 48 3   4   552559.81 11188.42 0.4129    
100 49 3   4   441306.83 13192.56 0.4009     100 50 3   4   1233643.14 12637.33
0.0365     100 51 3   4   141341.37 8620.03 0.2743     100 52 3   4   787950.57
10094.50 0.1204       53 3   4   359041.03 6340.08 0.3918     100 54 3   4  
755191.25 5990.32 0.1402     100 55 3   4   69972.99 8653.73 0.2931       56 3  
4   36947.49 5168.23 0.4038       57 3   4   101253.67 6011.01 0.3933       58 3
  4   3126594.04 12359.91 0.3744       59 3   4   174697.45 6225.52 0.4308      
60 3   4   448835.79 5624.33 0.4784       61 3   4   87905.53 6406.79 0.3176    
  62 3   4   2175589.74 6933.59 0.0894       63 3   4   259970.19 6314.10 0.1193
      64 3   4   92197.15 4672.62 0.4485       65 3   4   49513.65 5947.25
0.3289       66 3   4   650244.31 6249.43 0.3750     100 67 3   4   696078.04
11266.54 0.3004       68 3   4   44197.90 5899.35 0.3540       69 3   4  
401044.93 7211.94 0.3446       70 3   4   104330.42 11091.07 0.4495     100 71 3
  4   150602.00 11442.48 0.3774       72 3   4   255962.13 10202.96 0.4205      
73 3   4   136851.17 5586.01 0.3286       74 3   4   110959.96 11266.60 0.3798  
    75 3   4   117102.78 7002.02 0.3726       76 3   4   145592.36 5954.23
0.3003       77 3   3   47689.45 4686.43 0.3322       78 3   4   68016.18
6188.85 0.4371     59.7429 79 3   4   68267.34 4276.99 0.4116     100 80 3   4  
68544.92 4344.62 0.4421       81 3   4   58883.20 7292.26 0.3019     100 82 3  
4   45653.72 6127.89 0.3352     100 83 3   4   117905.13 3922.49 0.2887       84
3   4   50592.64 6441.03 0.4068       85 3   4   239141.26 7298.11 0.3324    
100 86 3   4   153797.22 8850.87 0.3507     100 87 3   4   130181.06 11643.05
0.3080       88 3   4   401972.93 9889.09 0.2198       89 3   4   2825.52
9665.10 0.3884     100 90 3   4   333777.07 6945.36 0.3237     100 91 3   4  
121426.71 9900.83 0.4015     100 92 3   4   237074.26 16921.14 0.3558       93 3
  4   684020.21 6637.94 0.3418     100 94 3   4   109213.39 6463.07 0.2481      
95 3   4   139452.84 6764.61 0.1859       96 3   4   106269.90 6767.11 0.2639  
  100 97 3   4   296420.84 6912.54 0.3500       98 3   4   221697.18 6334.28
0.2874       99 3   4   836866.98 7433.12 0.2827       100 3   4   341766.69
6019.68 0.4278       101 3   4   81138.56 9553.63 0.3993     100 102 3   4  
98757.28 5892.26 0.2855       103 3   4   47681.88 6451.97 0.3295       104 3  
4   48802.58 4403.33 0.2421       105 3   4   68629.32 6227.58 0.4000       106
3   4   78845.67 4294.88 0.2500       107 3   4   195105.57 6374.59 0.3496      
108 3   4   459502.82 6551.98 0.1703       109 3   4   341334.74 5895.96 0.2926
      110 3   4   184948.23 3987.20 0.2805       111 3   4   56992.33 5414.97
0.4177       112 3   4   307428.72 7430.69 0.4063     100 113 3   4   107065.50
5856.88 0.4424       114 3   4   41284.48 13350.86 0.4035     100 115 3   4  
277444.09 5758.13 0.4346       116 3   4   126063.42 5713.29 0.3231     100 117
3   4   1300737.63 11912.62 0.1495       118 3   4   84942.83 2014.98 0.3611    
  119 3   4   345269.44 11087.46 0.2933       120 3   4   600290.94 6360.07
0.4223       121 3   4   342873.62 9213.15 0.4038     100 122 3   4   119724.62
5543.67 0.3929       123 3   4   39311.72 2995.78 0.2596       124 3   4  
26065.98 3909.21 0.4233       125 3   4   251831.41 12933.19 0.3493     100 126
3   4   135926.26 5604.20 0.3202     85.1996 127 3   4   81573.87 5714.05 0.1434
      128 3   4   154937.63 8906.40 0.2475     100 129 3   4   57631.68 7216.94
0.4330     100 130 3   4   72920.76 5016.63 0.2560       131 3   4   1006777.85
5866.83 0.2584       132 3   4   372785.91 6988.49 0.4250       133 3   4  
64814.01 5524.12 0.2762       134 3   4   54538.49 6337.57 0.1583       135 3  
4   47264.18 5587.93 0.3525     100 136 3   4   85104.25 5125.24 0.4185      
137 3   4   228435.30 6617.09 0.3032       138 3   4   87683.00 5022.51 0.3069  
    139 3   4   175407.83 4595.18 0.2908     100 140 3   4   152594.41 5149.31
0.2924       141 3   4   152036.56 6300.66 0.4159       142 3   4   3282229.11
43321.59 0.1213     100 143 3   4   191664.64 7689.01 0.3672       144 3   4  
308700.18 6328.83 0.2817     100 145 3   4   97344.05 4754.85 0.4348       146 3
  4   341382.63 12686.35 0.4309       147 3   4   195672.53 7992.75 0.3992    
100 148 3   4   325819.95 8393.99 0.3163       149 3   4   98142.82 9655.57
0.3980     100 150 3   4   1142120.82 23227.05 0.2698       151 3   4  
608890.71 6643.83 0.4780       152 3   4   71244.64 7907.42 0.3052       153 3  
4   26353.27 4641.08 0.4013       154 3   4   60068.59 5404.34 0.3576       155
3   4   501926.71 5368.66 0.5119       156 3   4   857961.80 9942.89 0.1957    
  157 3   4   105552.10 4412.30 0.1799     100 158 3   4   215069.66 21754.76
0.4259       159 3   4   982680.60 5053.98 0.3500     100 160 3   4   192685.79
8718.72 0.4130       161 3   4   90763.49 5495.45 0.3351       162 3   4  
150967.17 4408.52 0.4378       163 3   4   82118.03 12172.16 0.3956       164 3
  4   264262.57 9378.42 0.4390       165 3   4   324308.02 8787.95 0.3830    
100 166 3   4   506325.84 9077.73 0.3741     84.3876 167 3   4   313696.90
6013.25 0.3343       168 3   4   214835.18 8012.47 0.3439       169 3   4  
43395.88 5884.04 0.4423       170 3   4   604301.85 8522.95 0.3765       171 3  
4   252032.03 7566.76 0.2775       172 3   4   2820307.09 24381.57 0.1301      
173 3   4   743882.03 10635.19 0.2791       174 3   4   942307.97 6353.29 0.2723
      175 3   4   669571.49 6419.83 0.1862       176 3   4   2693717.04 11550.40
0.4077       177 3   4   79960.30 6631.42 0.3663     95.3159 178 3   4  
34336.32 6208.40 0.3984       179 3   4   2611239.22 22622.92 0.1975       180 3
  4   43017.13 5292.73 0.3339       181 3   4   134971.55 10373.32 0.3108    
100 182 3   4   63502.81 6474.99 0.4065       183 3   4   24283.53 4096.68
0.2289       184 3   4   111500.51 10045.49 0.3469     100 185 3   4   48314.69
5029.76 0.2366       186 3   4   66022.09 4830.29 0.3735       187 3   4  
34199.87 6265.32 0.3523     99.9232 188 3   4   29925.63 4027.82 0.3726      
189 3   4   95626.56 5815.57 0.3550       190 3   4   105905.17 4561.25 0.3338  
    191 3   4   61227.75 9875.19 0.2212     100 192 3   4   11436932.77 14348.98
0.2025       193 3   4   204018.82 7893.93 0.2973     100 194 3   4   60564.11
5424.61 0.2928       195 3   4   32757.45 5759.48 0.2969     97.9672 196 3   4  
276410.95 8053.79 0.3336       197 3   4   773351.59 4812.27 0.3226       198 3
  4   222254.08 6320.73 0.3511     100 199 3   4   160590.22 4663.49 0.4155    
98.7668 200 3   4   52499.84 3421.89 0.2432     100 201 3   4   299258.79
5556.69 0.2913       202 3   4   137571.62 9273.90 0.1713       203 3   4  
388116.31 9538.18 0.3815     100 204 3   4   244740.56 8715.15 0.1895     100
205 3   4   1274467.62 10418.68 0.3572     100 206 3   4   244934.45 5886.85
0.2355       207 3   4   95168.73 4830.37 0.4313     100 208 3   4   1235904.59
6023.80 0.3235       209 3   4   495718.94 9016.29 0.5132       210 3   4  
133913.10 15564.40 0.4190       211 3   4   29851.31 4363.25 0.3997       212 3
  4   417715.39 4626.81 0.4247       213 3   4   43730.41 6366.05 0.4415      
214 3   4   200624.92 8190.12 0.3052       215 3   4   418852.72 6466.23 0.3643
    100 216 3   4   55211.40 3231.94 0.2435       217 3   4   39348.02 6861.57
0.1784       218 3   4   104682.36 5200.84 0.3121       219 3   4   301702.28
13716.13 0.2016     100 220 3   4   200654.20 9426.37 0.4155     100 221 3   4  
103279.70 5781.83 0.4382     100 222 3   4   173025.16 5424.67 0.3532    
97.8143 223 3   4   361731.79 16967.01 0.3936     100 224 3   4   157735.17
9171.67 0.2585       225 3   4   211917.26 6382.38 0.3961       226 3   4  
148828.93 8492.66 0.2517     100 227 3   4   227866.65 5325.87 0.2482       228
3   4   4408468.22 13808.61 0.1394       229 3   4   982969.12 22349.60 0.3577  
  100 230 3   4   156867.79 9627.43 0.4011     100 231 3   4   106727.26 6522.82
0.3651     100 232 3   4   132524.12 8673.00 0.3848       233 3   4   876858.85
8095.99 0.1419     70.4704 234 3   4   563499.24 7842.69 0.4282     100 235 3  
4   1550972.10 14457.48 0.2536     100 236 3   4   680315.33 8293.72 0.2641    
  237 3   4   1297322.43 10282.80 0.3571       238 3   4   320954.28 7394.80
0.4497       239 3   4   285890.18 9613.11 0.2489       240 3   4   132274.58
7124.00 0.2665     100 241 3   4   385874.34 17879.07 0.1189     100 242 3   4  
546867.10 11912.32 0.3752     100 243 3   4   141937.00 6575.56 0.2687       244
3   4   88567.69 5106.87 0.2087       245 3   4   350904.03 9357.35 0.3617    
100 246 3   4   226490.13 17291.45 0.2720       247 3   4   537274.81 10972.80
0.3926       248 3   4   242641.82 5683.25 0.3978       249 3   4   64215.58
9149.52 0.1196       250 3   4   477763.02 10670.79 0.3240     100 251 3   4  
405069.94 4400.53 0.2710       252 3   4   789788.30 4624.57 0.1736       253 3
  4   126716.50 8078.52 0.3094     100 254 3   4   165596.22 7899.29 0.2944    
100 255 3   4   144866.87 6036.11 0.3177       256 3   4   117435.11 5540.66
0.4305       257 3   4   96685.16 5386.29 0.3368     100 258 3   4   354867.58
7196.88 0.3562       259 3   4   262383.92 8213.05 0.2919       260 3   4  
53554.18 4833.67 0.1499     100 261 3   4   67424.23 8121.97 0.1874       262 3
  4   384440.87 8054.65 0.3516     100 263 3   4   183517.41 4934.24 0.3187    
  264 3   4   746395.01 5487.13 0.3040     100 265 3   4   60325.19 4916.38
0.3576       266 3   4   50054.85 8332.41 0.2715       267 3   4   129264.05
4637.77 0.3401       268 3   4   1742303.06 7470.13 0.2609     100 269 3   4  
145871.79 7660.05 0.4115       270 3   4   181575.84 7867.18 0.2541       271 3
  4   198269.83 7152.78 0.3783     100 272 3   4   74980.54 3263.52 0.3441      
273 3   4   2024502.87 5988.71 0.1239       274 3   4   56650.11 9012.40 0.4399
    100 275 3   4   124531.26 6408.74 0.3778     34.2242 276 3   4   117812.36
6146.83 0.0641       277 3   4   288704.46 6759.30 0.1830       278 3   4  
63663.28 10436.76 0.2247       279 3   4   69154.47 5815.07 0.3635       280 3  
4   45881.68 4725.61 0.1298       281 3   4   106502.27 4466.39 0.4772     100
282 3   4   337175.77 8202.78 0.3536     100 283 3   4   175936.71 5076.92
0.3927       284 3   4   283887.92 8526.79 0.2683       285 3   4   505860.79
5799.16 0.1760       286 3   4   94022.80 3209.37 0.3649       287 3   4  
212311.17 5965.59 0.3001       288 3   4   42459.19 7335.27 0.3521       289 3  
4   55796.42 6955.34 0.1573       290 3   4   82608.67 6573.14 0.2004       291
3   4   50040.50 3884.83 0.3267       292 3   4   222434.82 9994.60 0.1209    
100 293 3   4   90078.58 4339.75 0.2103     100 294 3   4   178385.61 6428.84
0.2495     100 295 3   4   247888.65 7369.61 0.4019       296 3   4   93376.66
5109.52 0.2081       297 3   4   247698.86 5854.86 0.4220     100 298 3   4  
325564.95 5051.87 0.2404       299 3   4   63455.51 6763.16 0.3510       300 3  
4   218956.75 6681.93 0.3074     100 301 3   4   443304.72 5684.75 0.2876      
302 3   4   335439.72 11187.94 0.3142     100 303 3   4   260271.72 10605.06
0.3019     100 304 3   4   717651.39 11146.01 0.4340     100 305 3   4  
252864.15 6557.77 0.2538       306 3   4   170043.46 10497.79 0.1158       307 3
  4   416326.02 6967.66 0.2555       308 3   4   164760.68 10697.36 0.4406    
100 309 3   4   148324.81 5008.08 0.3022       310 3   4   41842.35 4249.32
0.2690     100 311 3   4   239245.89 5307.49 0.3845       312 3   4   447291.87
10478.01 0.1846       313 3   4   233946.24 23935.59 0.2845       314 3   4  
95134.78 4437.28 0.2477       315 3   4   196256.47 12048.90 0.3852      

 

  121 122 123 124 125 126 127 128 129 130   City State Postal Code Property Type
Occupancy Sales Price

Original Appraised

Property Value

Original Property

Valuation Type

Original Property

Valuation Date

Original Automated

Valuation Model

(AVM) Model Name

1 LAKE OSWEGO OR 97034 1 1   1450000.00 3 20120720   2 Orinda CA 94563 1 1
1900000.00 1900000.00 3 20120808   3 San Carlos CA 94070 1 1   1145000.00 3
20120726   4 Monterey CA 93940 7 1   1550000.00 3 20120806   5 Sonora CA 95370 1
1 615000.00 628000.00 3 20120809   6 Coronado CA 92118 1 1   1935000.00 3
20120905   7 Coronado CA 92118 1 1   1500000.00 3 20120920   8 San Diego CA
92106 1 1   1100000.00 3 20120815   9 Los Gatos CA 95032 1 1 2000000.00
2080000.00 3 20120921   10 Orinda CA 94563 1 1 910000.00 915000.00 3 20120613  
11 Alameda CA 94501 1 1 1050000.00 1050000.00 3 20120803   12 Redwood City CA
94061 1 1   900000.00 3 20120730   13 Danville CA 94506 7 1 1025000.00
1025000.00 3 20120907   14 San Ramon CA 94582 1 1 1025000.00 1025000.00 3
20120825   15 San Luis Obispo CA 93401 1 1   2400000.00 3 20120622   16 Diablo
CA 94528 1 1 1750000.00 1750000.00 3 20120627   17 Walnut Creek CA 94596 1 1
1335000.00 1335000.00 3 20120628   18 Napa CA 94558 1 1   1725000.00 3 20120817
  19 Monte Sereno CA 95030 1 1   2350000.00 3 20120820   20 Newport Beach CA
92660 1 1 1125000.00 1125000.00 3 20120924   21 Boulder CO 80304 1 1  
1400000.00 3 20121003   22 PORTER RANCH CA 91326 7 1   1285000.00 3 20120918  
23 LEANDER TX 78641 7 1   930000.00 3 20120815   24 HOUSTON TX 77057 7 1  
721000.00 3 20120808   25 Burlingame CA 94010 1 1   1500000.00 3 20120816   26
San Francisco CA 94133 4 1   1770000.00 3 20120903   27 Pacific Grove CA 93950 1
2   1325000.00 3 20120814   28 Beverly MA 01915 1 1   875000.00 3 20120830   29
Milton MA 2186 1 1   960000.00 3 20120809   30 Winchester MA 1890 1 1  
1030000.00 3 20120821   31 Brookline MA 2446 12 1 1799000.00 1800000.00 3
20121002   32 Greenwood Village CO 80111 1 1 630000.00 630000.00 3 20120801   33
Greenwood Village CO 80121 1 1 1775000.00 1890000.00 3 20120825   34 Boulder CO
80304 1 1   1356000.00 3 20120720   35 Boulder CO 80302 1 1   1500000.00 3
20120726   36 WEST CHESTER PA 19380 7 1   625000.00 3 20120725   37 Mercer
Island WA 98040 1 1   1373000.00 3 20120723   38 Cohasett MA 02025 1 1
1625000.00 1650000.00 3 20120729   39 Winnetka IL 60093 1 1 1825000.00
1825000.00 3 20120621   40 Pasadena CA 91106 1 1   1920000.00 3 20120706   41
STEAMBOAT SPRINGS CO 80487 7 1   1175000.00 3 20120716   42 SEATTLE WA 98199 1 1
  1525000.00 3 20120809   43 Atlanta GA 30319 1 1 1300000.00 1315000.00 3
20120810   44 Houston TX 77024 7 1 812000.00 860000.00 3 20120822   45 Denver CO
80203 1 1 640000.00 643000.00 3 20120905   46 houston TX 77024 1 1   1950000.00
3 20120801   47 Dallas TX 75225 1 1 1245000.00 1245000.00 3 20120711   48 Santa
Fe NM 87506 1 2 725000.00 750000.00 3 20120912   49 Dallas TX 75205 1 1
765000.00 775000.00 3 20120910   50 Highland Park TX 75205 1 1 1845000.00
1875000.00 3 20120816   51 Santa Fe NM 87508 7 2 630000.00 630000.00 3 20120907
  52 Dallas TX 75214 1 1   2000000.00 3 20120816   53 The Woodlands TX 77382 1 1
665000.00 665000.00 3 20120828   54 Lookout Mountain GA 30750 1 1 1060000.00
1135000.00 3 20120821   55 Athens GA 30606 1 1   1050000.00 3 20120801   56
Issaquah WA 98029 7 1   1000000.00 3 20120520   57 Bow WA 98232 1 1   1175000.00
3 20120904   58 Dallas TX 75209 1 1   2050000.00 3 20120820   59 Dallas TX 75225
1 1   1165000.00 3 20120705   60 University Park TX 75225 1 1   1500000.00 3
20120906   61 Seattle WA 98112 1 1   815000.00 3 20120827   62 Houston TX 77005
1 1   1175000.00 3 20120905   63 Dallas TX 75225 1 1   950000.00 3 20120910   64
dallas TX 75225 1 1   990000.00 3 20121001   65 Kenmore WA 98028 1 1  
1272000.00 3 20120917   66 Seattle WA 98115 1 1 914000.00 918000.00 3 20120924  
67 Dallas TX 75230 1 1   1200000.00 3 20120924   68 Dallas TX 75230 1 1  
1110000.00 3 20120919   69 Houston TX 77005 1 1   1245000.00 3 20120926   70
Houston TX 77005 1 1 852500.00 864000.00 3 20120928   71 Bolton Landing NY 12814
6 2   800000.00 3 20120705   72 Potomac MD 20854 1 1   1685000.00 3 20120809  
73 Bethesda MD 20817 1 1   1300000.00 3 20120813   74 Highland MD 20777 1 1  
1885000.00 3 20120817   75 Arlington VA 22207 1 1   1700000.00 3 20120824   76
Falls Church VA 22046 1 1   1300000.00 3 20120912   77 CASTLE ROCK WA 98611 1 1
  615000.00 3 20120823   78 EDMONDS WA 98026 7 1 1150000.00 1150000.00 3
20120813   79 HENDERSON NV 89052 7 1 794000.00 800000.00 3 20120906   80
HENDERSON NV 89012 7 1   835000.00 3 20120921   81 Kilauea HI 96754 3 1
950000.00 985000.00 3 20120822   82 Bedford MA 01730 1 1 1200000.00 1248000.00 3
20120814   83 Scituate MA 02066 1 1   792000.00 3 20120724   84 Hinsdale IL
60521 1 1   687000.00 3 20120808   85 Lexington MA 02420 1 1 850000.00 850000.00
3 20120713   86 Lewes DE 19958 1 2 1250000.00 1255000.00 3 20120828   87 Newton
MA 02459 1 1   3164000.00 3 20120801   88 Boston MA 2118 8 1   2078000.00 3
20120815   89 Brookline MA 2445 1 1 1799000.00 1810000.00 3 20120911   90
Spotsylvania VA 22551 7 1 910000.00 915000.00 3 20120710   91 Johns Creek GA
30097 1 1 1200000.00 1400000.00 3 20120721   92 Nashville TN 37220 1 1  
1600000.00 3 20120627   93 Philadelphia PA 19106 12 1 1235000.00 1275000.00 3
20120831   94 Centennial CO 80121 7 1   1050000.00 3 20120813   95 Denver CO
80220 1 1   1450000.00 3 20120823   96 SEATTLE WA 98199 1 1 1045000.00
1051000.00 3 20120816   97 LUCAS TX 75002 1 1   1075000.00 3 20120519   98 LOS
ALTOS CA 94024 1 1   1660000.00 3 20120817   99 IRVINE CA 92603 7 1   2175000.00
3 20120527   100 SAN MARINO CA 91108 1 1   1240000.00 3 20120828   101 WALNUT CA
91789 1 1 1840000.00 1840000.00 3 20120630   102 VISTA CA 92084 1 1   1200000.00
3 20120510   103 CHARLOTTE NC 28216 7 1   750000.00 3 20120626   104 WILLOWBROOK
IL 60527 1 1   675000.00 3 20120710   105 HIXSON TN 37343 1 1   1700000.00 3
20120720   106 CAVE CREEK AZ 85331 7 1   758000.00 3 20120706   107 LA CANADA
FLINTRIDGE CA 91011 1 1   1130000.00 3 20120807   108 LOS ANGELES CA 90004 1 1  
1300000.00 3 20120711   109 ATLANTA GA 30327 1 1   984000.00 3 20120807   110
SCOTTSDALE AZ 85255 7 1   910000.00 3 20120803   111 ARCADIA CA 91007 1 1  
915000.00 3 20120820   112 CORONA DEL MAR CA 92625 7 1 1240000.00 1240000.00 3
20120730   113 SANTA ANA CA 92705 1 1   980000.00 3 20120804   114 MANHATTAN
BEACH CA 90266 1 1 1855000.00 1900000.00 3 20120802   115 ENCINITAS CA 92024 1 1
  1500000.00 3 20120731   116 ARLINGTON VA 22213 1 1 1240000.00 1230000.00 3
20120828   117 LA QUINTA CA 92253 7 2   662000.00 3 20120502   118 SAN DIEGO CA
92130 7 1   927000.00 3 20120607   119 NEWPORT BEACH CA 92663 1 1   1950000.00 3
20120719   120 WINNETKA IL 60093 1 1   1171000.00 3 20120724   121 HOBOKEN NJ
7030 4 1 1200000.00 1200000.00 3 20120720   122 WEST HILLS CA 91307 7 1  
950000.00 3 20120710   123 HIDEOUT UT 84036 7 1   720000.00 3 20120817   124 SAN
DIEGO CA 92131 7 1   795000.00 3 20120823   125 ANN ARBOR MI 48103 3 1
1355000.00 1355000.00 3 20120917   126 SCOTTSDALE AZ 85255 7 1 835000.00
860000.00 3 20120830   127 SAMMAMISH WA 98075 7 1   965000.00 3 20120823   128
TENAFLY NJ 7670 1 1 940000.00 965000.00 3 20120904   129 SOUTH PASADENA CA 91030
1 1 968000.00 972000.00 3 20120926   130 LOOKOUT MOUNTAIN GA 30750 1 1  
908000.00 3 20120807   131 CORAL GABLES FL 33146 1 1   1125000.00 3 20120821  
132 DAVIE FL 33325 7 1   1105000.00 3 20120823   133 NEEDHAM MA 02492 1 1  
1100000.00 3 20120626   134 BROOKLINE MA 02446 1 1   1250000.00 3 20120809   135
HADDONFIELD NJ 08033 1 1 710000.00 718000.00 3 20120817   136 SOUTH PASADENA CA
91030 1 1   1200000.00 3 20120705   137 POMPANO BEACH FL 33062 1 1   875000.00 3
20120718   138 DALLAS TX 75205 1 1   1100000.00 3 20120711   139 Sammamish WA
98074 7 1 699900.00 703000.00 3 20120918   140 PALO ALTO CA 94306 1 1  
1730000.00 3 20120625   141 SOQUEL CA 95073 7 1   1850000.00 3 20120819   142
LOS ANGELES CA 90292 3 2 1725000.00 1500000.00 3 20120802   143 SAN DIEGO CA
92130 7 1   1225000.00 3 20120818   144 BURLINGAME CA 94010 1 1 1370000.00
1370000.00 3 20120810   145 NEWPORT BEACH CA 92660 1 1   1210000.00 3 20120904  
146 SAN CLEMENTE CA 92672 7 2   3500000.00 3 20120823   147 SAN JOSE CA 95148 1
1 1400000.00 1400000.00 3 20120823   148 LOS ALTOS CA 94022 1 1   1729000.00 3
20120916   149 ALAMEDA CA 94501 1 1 1230000.00 1230000.00 3 20120910   150
DIABLO CA 94528 1 1   4300000.00 3 20120612   151 BELMONT CA 94002 1 1  
1225000.00 3 20120609   152 SAN JOSE CA 95120 7 1   1695000.00 3 20120718   153
SAN JOSE CA 95125 1 1   1150000.00 3 20120803   154 BURLINGAME CA 94010 1 1  
1325000.00 3 20120621   155 DANVILLE CA 94506 7 1   1100000.00 3 20120731   156
PALO ALTO CA 94301 1 1   6500000.00 3 20120829   157 RANCHO MURIETA CA 95683 7 1
780000.00 780000.00 3 20120906   158 SAN RAFAEL CA 94903 1 1   2500000.00 3
20120425   159 OAKLAND CA 94619 7 1 1300000.00 1185000.00 3 20120627   160
FREMONT CA 94539 1 1   1140000.00 3 20120718   161 LOOMIS CA 95650 7 1  
990000.00 3 20120911   162 LOS ALTOS HILLS CA 94022 1 1   2700000.00 3 20120829
  163 IRVINE CA 92602 7 1   1200000.00 3 20120914   164 GLEN ELLEN CA 95442 1 2
  2000000.00 3 20120808   165 MILPITAS CA 95035 1 1 958888.00 865000.00 3
20120831   166 LOS ALTOS CA 94024 1 1 2000000.00 2000000.00 3 20120921   167 LOS
GATOS CA 95032 1 1   1450000.00 3 20120731   168 SAN JOSE CA 95148 1 1  
1090000.00 3 20120919   169 Edgewaer MD 21037 7 1   1190000.00 3 20120817   170
Armonk NY 10504 1 1   1700000.00 3 20120803   171 Bedford NY 10506 1 2  
1050000.00 3 20120720   172 New York NY 10028 4 1   2800000.00 3 20120806   173
New York NY 10028 2 1   2825000.00 3 20120823   174 New Canaan CT 06840 1 1  
1500000.00 3 20120815   175 New York NY 10036 4 1   890000.00 3 20120920   176
New York NY 10024 2 1   2525000.00 3 20120904   177 New Canaan CT 6840 1 1
1400000.00 1425000.00 3 20120830   178 Anaheim CA 92807 1 1   1285000.00 3
20120723   179 Westlake TX 76262 7 1   2850000.00 3 20120907   180 Trabuco
Canyon CA 92679 7 1   1141000.00 3 20120815   181 CINCINNATI OH 45243 1 1
925000.00 1125000.00 3 20120831   182 Belmont MA 2478 1 1   1400000.00 3
20120601   183 Eldorado Springs CO 80025 1 1   1600000.00 3 20120604   184
Denver CO 80210 1 1 1115000.00 1125000.00 3 20120827   185 Denver CO 80209 1 1  
850000.00 3 20120726   186 Denver CO 80209 1 1   830000.00 3 20121002   187
BEDFORD MA 1730 1 1 955000.00 955000.00 3 20120907   188 SANTA FE NM 87505 1 1  
1000000.00 3 20120827   189 PLEASANTON CA 94566 7 1   1180000.00 3 20120801  
190 HIGHLANDS RANCH CO 80129 7 1   815000.00 3 20120820   191 CHANDLER AZ 85226
7 1 985000.00 985000.00 3 20120904   192 BRIDGEHAMPTON NY 11932 1 1   3350000.00
3 20120620   193 ANNANDALE VA 22003 1 1 873000.00 910000.00 3 20120910   194
CARLSBAD CA 92009 7 1   1275000.00 3 20120730   195 FRISCO TX 75033 7 1
696698.00 710000.00 3 20120910   196 UNIVERSITY PARK TX 75225 1 1   1600000.00 3
20120714   197 RALEIGH NC 27615 7 1   840000.00 3 20120719   198 DALLAS TX 75214
1 1 842600.00 850000.00 3 20120823   199 SCOTTSDALE AZ 85259 1 1 925000.00
930000.00 3 20120908   200 ATLANTA GA 30306 1 1 652000.00 675000.00 3 20120807  
201 SAN ANTONIO TX 78258 7 1   912000.00 3 20120823   202 KNOXVILLE TN 37922 1 1
  950000.00 3 20120625   203 WESTMINSTER CO 80023 7 1 915000.00 950000.00 3
20120824   204 DANVILLE CA 94526 1 1 1698000.00 1698000.00 3 20120529   205 San
Diego CA 92037 1 1 2495000.00 2500000.00 3 20120820   206 AUSTIN TX 78703 1 1  
1200000.00 3 20120906   207 Berwyn PA 19312 1 1 680000.00 680000.00 3 20120724  
208 Houston TX 77024 7 1   1450000.00 3 20120802   209 HIGHLAND PARK TX 75205 1
1   2150000.00 3 20120709   210 ST MICHAELS MD 21663 1 1   1450000.00 3 20120512
  211 HOUSTON TX 77009 1 1   673000.00 3 20120730   212 DALLAS TX 75229 1 1  
888872.62 3 20120828   213 UNIVERSITY PARK TX 75225 1 1   1090000.00 3 20120822
  214 DALLAS TX 75214 1 1   865000.00 3 20120830   215 LAKEWAY TX 78734 7 1
695000.00 702000.00 3 20120906   216 RENO NV 89509 1 1   615000.00 3 20120830  
217 PARADISE VALLEY AZ 85253 1 1   1200000.00 3 20120815   218 DALLAS TX 75238 1
1   838000.00 3 20120828   219 SAN ANTONIO TX 78209 3 2 650000.00 659000.00 3
20120809   220 VIRGINIA BEACH VA 23454 1 1 750000.00 760000.00 3 20120905   221
SAN ANTONIO TX 78258 7 1 791268.00 793000.00 3 20120731   222 HINSDALE IL 60521
1 1 845000.00 845000.00 3 20120823   223 HOUSTON TX 77027 7 1 2150000.00
2200000.00 3 20120829   224 DALLAS TX 75229 1 1   1232500.00 3 20120906   225
FREDERICKSBURG TX 78624 7 1   1235000.00 3 20120727   226 TOMBALL TX 77375 1 1
695000.00 745000.00 3 20120921   227 SAN DIEGO CA 92101 4 1   845000.00 3
20120731   228 Pasadena CA 91105 1 1   2700000.00 3 20120725   229 Westlake
Village CA 91361 7 1 3175000.00 2200000.00 3 20120807   230 Calabasas CA 91302 7
1 1275000.00 1300000.00 3 20120813   231 Oak Park CA 91377 7 1 1252000.00
1255000.00 3 20120828   232 Encinitas CA 92024 1 1   1500000.00 3 20120827   233
Solvang CA 93463 7 1 2750000.00 2750000.00 3 20120903   234 Westlake Village CA
91362 7 1 1230000.00 1230000.00 3 20120919   235 Santa Monica CA 90402 1 1
2840000.00 2840000.00 3 20120906   236 SAN FRANCISCO CA 94114 14 1   1872000.00
3 20120502   237 LARKSPUR CA 94939 1 1   2316000.00 3 20120524   238 PIEDMONT CA
94611 1 1   1380000.00 3 20120711   239 HUNTINGTON BEACH CA 92648 1 1  
1025000.00 3 20120713   240 LAFAYETTE CA 94549 1 1 1300000.00 1300000.00 3
20120911   241 SAUSALITO CA 94965 1 2 1449000.00 1449000.00 3 20120918   242
West Bloomfield MI 48323 1 1 2150000.00 1950000.00 3 20120801   243 Bloomfield
MI 48302 1 1   925000.00 3 20120804   244 Seattle WA 98199 1 1   1025000.00 3
20120720   245 Menlo Park CA 94025 1 1 2385000.00 2375000.00 3 20120809   246
Alpharetta GA 30022 7 1   1875000.00 3 20120813   247 Austin TX 78703 1 1  
975000.00 3 20120817   248 Danville CA 94526 1 1   1110000.00 3 20120816   249
Gardendale AL 35071 1 1   895000.00 3 20120820   250 BERKELEY LAKE GA 30096 7 1
1700000.00 1700000.00 3 20120821   251 West Chester PA 19380 1 1   750000.00 3
20120829   252 Los Angeles CA 90064 1 1   1699000.00 3 20120907   253 Tucson AZ
85737 7 2 875000.00 875000.00 3 20120815   254 Kirkland WA 98033 7 1 1125395.00
1150000.00 3 20120823   255 Portland OR 97212 1 1   859000.00 3 20120905   256
Encino CA 91436 1 1   1100000.00 3 20120818   257 American Fork UT 84003 1 1
740000.00 745000.00 3 20120823   258 scottsdale AZ 85255 1 1   1100000.00 3
20120829   259 Lincolnshire IL 60069 7 1   1250000.00 3 20120830   260 ESTES
PARK CO 80517 7 2 695000.00 1150000.00 3 20120905   261 Mt Pleasant SC 29464 7 1
  1300000.00 3 20120906   262 ARLINGTON MA 02474 1 1 797300.00 800000.00 3
20120901   263 Northbrook IL 60062 1 1   850000.00 3 20120908   264 CHANDLER AZ
85249 7 1 710000.00 710000.00 3 20120919   265 CHESTER SPRINGS PA 19425 7 1  
1000000.00 3 20120817   266 Scottsdale AZ 85259 7 1   950000.00 3 20120820   267
DULUTH GA 30097 7 1   1300000.00 3 20120913   268 Marco Island FL 34145 1 2
1200000.00 1325000.00 3 20120830   269 SEATTLE WA 98119 1 1   1400000.00 3
20120918   270 NORTHVILLE MI 48167 3 1   1300000.00 3 20120831   271 Paradise
Valley AZ 85253 1 1 1500000.00 1540000.00 3 20120923   272 PHOENIX AZ 85022 7 1
  695000.00 3 20120717   273 Columbia SC 29205 1 1   785000.00 3 20120718   274
Raleigh NC 27608 1 1 775000.00 800000.00 3 20120808   275 Lake Lure NC 28746 1 2
900000.00 910000.00 3 20120911   276 Charlotte NC 28266 1 1   990000.00 3
20120621   277 Charlotte NC 28226 1 1   1675000.00 3 20120809   278 CHARLESTON
SC 29492 7 1   1400000.00 3 20120608   279 Charlotte NC 28203 1 1   1850000.00 3
20120612   280 Clyde Hill WA 98004 1 1   1120000.00 3 20120529   281 Seattle WA
98199 1 1 865000.00 865000.00 3 20120709   282 Seattle WA 98115 1 1 995000.00
1000000.00 3 20120721   283 Silverdale WA 98383 1 1   950000.00 3 20120621   284
Mercer Island WA 98040 1 1   1750000.00 3 20120706   285 Hunts Point WA 98004 1
1   880000.00 3 20120710   286 Mount Vernon WA 98274 1 1   715000.00 3 20120711
  287 Bellevue WA 98004 1 1   1325000.00 3 20120829   288 St. Louis MO 63105 1 1
  1200000.00 3 20120626   289 St. Louis MO 63105 1 1   850000.00 3 20120814  
290 Edina MN 55424 1 1   1100000.00 3 20120702   291 Corvallis OR 97330 7 1  
738500.00 3 20120820   292 Redmond WA 98053 7 1 1075000.00 1075000.00 3 20120915
  293 CHICAGO IL 60618 1 1 750000.00 750000.00 3 20120604   294 BARRINGTON IL
60010 7 1 625000.00 665000.00 3 20120518   295 SCOTTSDALE AZ 85255 7 1  
1100000.00 3 20120802   296 DENVER CO 80230 7 1   1175000.00 3 20120515   297
MANHATTAN BEACH CA 90266 1 1 1300000.00 1300000.00 3 20120731   298 CHULA VISTA
CA 91914 7 1   839000.00 3 20120630   299 LAKE ARROWHEAD CA 92352 7 1  
1750000.00 3 20120817   300 LOS ANGELES CA 90068 1 1 1200000.00 1200000.00 3
20120824   301 LONG BEACH CA 90807 1 1   890000.00 3 20120830   302 LITTLETON CO
80121 1 1 2550000.00 2575000.00 3 20120905   303 CARLSBAD CA 92009 7 1 862500.00
920000.00 3 20120820   304 LAGUNA HILLS CA 92653 7 1 1887500.00 1921000.00 3
20120819   305 DENVER CO 80209 1 1   1125000.00 3 20120919   306 DENVER CO 80246
1 1   2350000.00 3 20120831   307 ENCINITAS CA 92024 7 1   1440000.00 3 20120615
  308 TEMECULA CA 92590 1 1 1400000.00 1400000.00 3 20120917   309 LONG BEACH CA
90807 1 1   935000.00 3 20120801   310 CARLSBAD CA 92009 7 1 790000.00 810000.00
3 20120911   311 NEWPORT BEACH CA 92660 7 1   2150000.00 3 20120728   312
ENCINITAS CA 92024 1 1   1350000.00 3 20120917   313 LAGUNA BEACH CA 92651 1 1  
1600000.00 3 20120912   314 CARLSBAD CA 92009 7 1   840000.00 3 20120919   315
Lampe MO 65681 1 1   1600000.00 5 20120930  

 

  131 132 133 134 135 136 137 138 139 140  

Original AVM

Confidence Score

Most Recent

Property Value2

Most Recent

Property Valuation

Type

Most Recent

Property Valuation

Date

Most Recent AVM

Model Name

Most Recent AVM

Confidence Score

Original CLTV Original LTV

Original Pledged

Assets

Mortgage Insurance

Company Name

1             0.3462 0.3462 0 0 2             0.6447 0.6447 0 0 3            
0.6500 0.6500 0 0 4             0.3741 0.3741 0 0 5             0.8000 0.8000 0
0 6             0.3527 0.3527 0 0 7             0.4233 0.4233 0 0 8            
0.5700 0.5700 0 0 9             0.7500 0.7500 0 0 10             0.7500 0.7500 0
0 11             0.7500 0.7500 0 0 12             0.7766 0.7766 0 0 13          
  0.6975 0.6975 0 0 14             0.8000 0.8000 0 0 15             0.6670
0.5416 0 0 16             0.7500 0.7500 0 0 17             0.7490 0.7490 0 0 18
            0.6500 0.6500 0 0 19             0.7000 0.5531 0 0 20            
0.8000 0.8000 0 0 21             0.6964 0.6964 0 0 22             0.5603 0.5603
0 0 23             0.6315 0.6315 0 0 24             0.6893 0.6893 0 0 25        
    0.4600 0.4600 0 0 26             0.6101 0.6101 0 0 27             0.6792
0.6792 0 0 28             0.8000 0.8000 0 0 29             0.5208 0.5208 0 0 30
            0.7524 0.6941 0 0 31             0.7504 0.5280 0 0 32            
0.8000 0.8000 0 0 33             0.7000 0.7000 0 0 34             0.5899 0.5899
0 0 35             0.7000 0.7000 0 0 36             0.7535 0.7135 0 0 37        
    0.4821 0.4821 0 0 38             0.4307 0.4307 0 0 39             0.5479
0.5479 0 0 40             0.6656 0.6656 0 0 41             0.7004 0.7004 0 0 42
            0.5495 0.5495 0 0 43             0.7500 0.7500 0 0 44            
0.7389 0.7389 0 0 45             0.8000 0.8000 0 0 46             0.4748 0.4748
0 0 47             0.8000 0.8000 0 0 48             0.7500 0.7500 0 0 49        
    0.8000 0.8000 0 0 50             0.7500 0.7500 0 0 51             0.7500
0.7500 0 0 52             0.6250 0.6250 0 0 53             0.8000 0.8000 0 0 54
            0.7500 0.7500 0 0 55             0.8000 0.8000 0 0 56            
0.8000 0.8000 0 0 57             0.6398 0.6398 0 0 58             0.4390 0.4390
0 0 59             0.6828 0.6828 0 0 60             0.3322 0.3322 0 0 61        
    0.7975 0.7975 0 0 62             0.6485 0.6485 0 0 63             0.7752
0.7752 0 0 64             0.6106 0.6106 0 0 65             0.6737 0.6737 0 0 66
            0.6717 0.6717 0 0 67             0.6730 0.6730 0 0 68            
0.6500 0.6500 0 0 69             0.6266 0.6266 0 0 70             0.7000 0.7000
0 0 71             0.6287 0.6287 0 0 72             0.6498 0.4943 0 0 73        
    0.6369 0.6369 0 0 74             0.7500 0.7500 0 0 75             0.7000
0.7000 0 0 76             0.6653 0.6653 0 0 77             0.8000 0.8000 0 0 78
            0.7000 0.7000 0 0 79             0.7500 0.7500 0 0 80            
0.7395 0.7395 0 0 81             0.8000 0.8000 0 0 82             0.8000 0.8000
0 0 83             0.6250 0.6250 0 0 84             0.8000 0.8000 0 0 85        
    0.7058 0.7058 0 0 86             0.7000 0.7000 0 0 87             0.5085
0.4927 0 0 88             0.6371 0.6371 0 0 89             0.6108 0.6108 0 0 90
            0.8000 0.8000 0 0 91             0.8000 0.8000 0 0 92            
0.6415 0.5478 0 0 93             0.7000 0.7000 0 0 94             0.6028 0.6028
0 0 95             0.6434 0.6434 0 0 96             0.8000 0.8000 0 0 97        
    0.7904 0.7904 0 0 98             0.5824 0.5824 0 0 99             0.4542
0.4542 0 0 100             0.6757 0.6757 0 0 101             0.4782 0.4782 0 0
102             0.7875 0.7875 0 0 103             0.8000 0.8000 0 0 104        
    0.7970 0.7970 0 0 105             0.6841 0.5664 0 0 106             0.6530
0.6530 0 0 107             0.6946 0.6946 0 0 108             0.7747 0.5884 0 0
109             0.6493 0.6493 0 0 110             0.5560 0.5560 0 0 111        
    0.8000 0.8000 0 0 112             0.8000 0.8000 0 0 113             0.7142
0.7142 0 0 114             0.5390 0.5390 0 0 115             0.4593 0.4593 0 0
116             0.7500 0.7500 0 0 117             0.7500 0.7500 0 0 118        
    0.6666 0.6666 0 0 119             0.6923 0.4358 0 0 120             0.6362
0.6362 0 0 121             0.6000 0.6000 0 0 122             0.8000 0.8000 0 0
123             0.6649 0.6649 0 0 124             0.7937 0.7937 0 0 125        
    0.7380 0.7380 0 0 126             0.8000 0.8000 0 0 127             0.8000
0.8000 0 0 128             0.8000 0.8000 0 0 129             0.8000 0.8000 0 0
130             0.8000 0.8000 0 0 131             0.6500 0.6500 0 0 132        
    0.6157 0.6157 0 0 133             0.6790 0.6790 0 0 134             0.5960
0.5960 0 0 135             0.8000 0.8000 0 0 136             0.6125 0.6125 0 0
137             0.6994 0.6994 0 0 138             0.6613 0.6613 0 0 139        
    0.8000 0.8000 0 0 140             0.4913 0.4913 0 0 141             0.6389
0.6389 0 0 142             0.6500 0.6500 0 0 143             0.5738 0.5738 0 0
144             0.7000 0.7000 0 0 145             0.5942 0.5942 0 0 146        
    0.4285 0.4285 0 0 147             0.7142 0.7142 0 0 148             0.6992
0.6992 0 0 149             0.7154 0.7154 0 0 150             0.4651 0.4651 0 0
151             0.5828 0.5828 0 0 152             0.7000 0.7000 0 0 153        
    0.6260 0.6260 0 0 154             0.5849 0.5849 0 0 155             0.6363
0.6363 0 0 156             0.1477 0.1477 0 0 157             0.7115 0.7115 0 0
158             0.6864 0.6864 0 0 159             0.7500 0.7500 0 0 160        
    0.6578 0.6578 0 0 161             0.7363 0.7363 0 0 162             0.2496
0.2496 0 0 163             0.7891 0.6558 0 0 164             0.5750 0.5750 0 0
165             0.7861 0.7861 0 0 166             0.7000 0.7000 0 0 167        
    0.6089 0.6089 0 0 168             0.7798 0.7798 0 0 169             0.7117
0.7117 0 0 170             0.5882 0.5882 0 0 171             0.7333 0.7333 0 0
172             0.6775 0.6775 0 0 173             0.4831 0.4831 0 0 174        
    0.6200 0.6200 0 0 175             0.7865 0.7865 0 0 176             0.5445
0.5445 0 0 177             0.7142 0.7142 0 0 178             0.7315 0.7315 0 0
179             0.6500 0.6500 0 0 180             0.6704 0.6704 0 0 181        
    0.8000 0.8000 0 0 182             0.5000 0.5000 0 0 183             0.4062
0.4062 0 0 184             0.8000 0.8000 0 0 185             0.7964 0.7494 0 0
186             0.6277 0.6277 0 0 187             0.8000 0.8000 0 0 188        
    0.5975 0.5975 0 0 189             0.6949 0.6949 0 0 190             0.6500
0.6500 0 0 191             0.8000 0.8000 0 0 192             0.2985 0.2985 0 0
193             0.8000 0.8000 0 0 194             0.5306 0.5306 0 0 195        
    0.7991 0.7991 0 0 196             0.6250 0.6250 0 0 197             0.7202
0.7202 0 0 198             0.7999 0.7999 0 0 199             0.6756 0.6756 0 0
200             0.8000 0.8000 0 0 201             0.7258 0.7258 0 0 202        
    0.6905 0.6905 0 0 203             0.8000 0.8000 0 0 204             0.7500
0.7500 0 0 205             0.5591 0.5591 0 0 206             0.5416 0.5416 0 0
207             0.8000 0.8000 0 0 208             0.5217 0.5217 0 0 209        
    0.4404 0.4404 0 0 210             0.7586 0.4034 0 0 211             0.7466
0.7020 0 0 212             0.7920 0.7920 0 0 213             0.7385 0.7385 0 0
214             0.8000 0.8000 0 0 215             0.8000 0.8000 0 0 216        
    0.7471 0.7471 0 0 217             0.8000 0.8000 0 0 218             0.6688
0.6688 0 0 219             0.7500 0.7500 0 0 220             0.8000 0.8000 0 0
221             0.7961 0.7961 0 0 222             0.7952 0.7952 0 0 223        
    0.5581 0.5581 0 0 224             0.7740 0.7740 0 0 225             0.7362
0.7362 0 0 226             0.8000 0.8000 0 0 227             0.6781 0.6781 0 0
228             0.3722 0.3722 0 0 229             0.5454 0.5454 0 0 230        
    0.6862 0.6862 0 0 231             0.7500 0.7500 0 0 232             0.5780
0.5780 0 0 233             0.5454 0.5454 0 0 234             0.7500 0.7500 0 0
235             0.6500 0.6500 0 0 236             0.6500 0.6145 0 0 237        
    0.7448 0.7448 0 0 238             0.7994 0.7106 0 0 239             0.6887
0.6887 0 0 240             0.7692 0.7692 0 0 241             0.6901 0.6901 0 0
242             0.7384 0.7384 0 0 243             0.7283 0.7283 0 0 244        
    0.7756 0.7756 0 0 245             0.7000 0.7000 0 0 246             0.6933
0.6933 0 0 247             0.6492 0.6492 0 0 248             0.7954 0.7144 0 0
249             0.7396 0.7396 0 0 250             0.6470 0.6470 0 0 251        
    0.7880 0.7880 0 0 252             0.4096 0.4096 0 0 253             0.7500
0.7500 0 0 254             0.7499 0.7499 0 0 255             0.6752 0.6752 0 0
256             0.7727 0.7727 0 0 257             0.8000 0.8000 0 0 258        
    0.6800 0.6800 0 0 259             0.6783 0.6040 0 0 260             0.7500
0.7500 0 0 261             0.6000 0.6000 0 0 262             0.8000 0.8000 0 0
263             0.5894 0.5894 0 0 264             0.8000 0.8000 0 0 265        
    0.6141 0.6141 0 0 266             0.7368 0.7368 0 0 267             0.5007
0.5007 0 0 268             0.7500 0.7500 0 0 269             0.5946 0.5946 0 0
270             0.6692 0.6692 0 0 271             0.7500 0.7500 0 0 272        
    0.7309 0.7309 0 0 273             0.8000 0.8000 0 0 274             0.7500
0.7500 0 0 275             0.7500 0.7500 0 0 276             0.6787 0.6787 0 0
277             0.4179 0.4179 0 0 278             0.7385 0.7142 0 0 279        
    0.5189 0.3297 0 0 280             0.8000 0.7107 0 0 281             0.8000
0.8000 0 0 282             0.8000 0.8000 0 0 283             0.6592 0.6592 0 0
284             0.7714 0.7714 0 0 285             0.7272 0.7272 0 0 286        
    0.7930 0.7930 0 0 287             0.7494 0.7494 0 0 288             0.6318
0.6318 0 0 289             0.8000 0.8000 0 0 290             0.7136 0.7136 0 0
291             0.6739 0.6739 0 0 292             0.5395 0.5395 0 0 293        
    0.8000 0.8000 0 0 294             0.8000 0.8000 0 0 295             0.6813
0.6813 0 0 296             0.5914 0.5914 0 0 297             0.6000 0.6000 0 0
298             0.7973 0.7973 0 0 299             0.4228 0.4228 0 0 300        
    0.8000 0.8000 0 0 301             0.7426 0.7426 0 0 302             0.5882
0.5882 0 0 303             0.8000 0.8000 0 0 304             0.5298 0.5298 0 0
305             0.7377 0.7377 0 0 306             0.6085 0.6085 0 0 307        
    0.7291 0.7291 0 0 308             0.7142 0.7142 0 0 309             0.7990
0.7000 0 0 310             0.8000 0.8000 0 0 311             0.3962 0.3962 0 0
312             0.7259 0.7259 0 0 313             0.5812 0.5812 0 0 314        
    0.7976 0.7976 0 0 315             0.7188 0.7188 0 0

 

  141 142 143 144 145 146 147 148 149 150  

Mortgage Insurance

Percent

MI: Lender or

Borrower Paid?

Pool Insurance Co.

Name

Pool Insurance Stop

Loss %

MI Certificate

Number

Updated DTI

(Front-end)

Updated DTI

(Back-end)

Modification

Effective Payment

Date

Total Capitalized

Amount

Total Deferred

Amount

1 0                   2 0                   3 0                   4 0          
        5 0                   6 0                   7 0                   8 0  
                9 0                   10 0                   11 0              
    12 0                   13 0                   14 0                   15 0  
                16 0                   17 0                   18 0              
    19 0                   20 0                   21 0                   22 0  
                23 0                   24 0                   25 0              
    26 0                   27 0                   28 0                   29 0  
                30 0                   31 0                   32 0              
    33 0                   34 0                   35 0                   36 0  
                37 0                   38 0                   39 0              
    40 0                   41 0                   42 0                   43 0  
                44 0                   45 0                   46 0              
    47 0                   48 0                   49 0                   50 0  
                51 0                   52 0                   53 0              
    54 0                   55 0                   56 0                   57 0  
                58 0                   59 0                   60 0              
    61 0                   62 0                   63 0                   64 0  
                65 0                   66 0                   67 0              
    68 0                   69 0                   70 0                   71 0  
                72 0                   73 0                   74 0              
    75 0                   76 0                   77 0                   78 0  
                79 0                   80 0                   81 0              
    82 0                   83 0                   84 0                   85 0  
                86 0                   87 0                   88 0              
    89 0                   90 0                   91 0                   92 0  
                93 0                   94 0                   95 0              
    96 0                   97 0                   98 0                   99 0  
                100 0                   101 0                   102 0          
        103 0                   104 0                   105 0                  
106 0                   107 0                   108 0                   109 0  
                110 0                   111 0                   112 0          
        113 0                   114 0                   115 0                  
116 0                   117 0                   118 0                   119 0  
                120 0                   121 0                   122 0          
        123 0                   124 0                   125 0                  
126 0                   127 0                   128 0                   129 0  
                130 0                   131 0                   132 0          
        133 0                   134 0                   135 0                  
136 0                   137 0                   138 0                   139 0  
                140 0                   141 0                   142 0          
        143 0                   144 0                   145 0                  
146 0                   147 0                   148 0                   149 0  
                150 0                   151 0                   152 0          
        153 0                   154 0                   155 0                  
156 0                   157 0                   158 0                   159 0  
                160 0                   161 0                   162 0          
        163 0                   164 0                   165 0                  
166 0                   167 0                   168 0                   169 0  
                170 0                   171 0                   172 0          
        173 0                   174 0                   175 0                  
176 0                   177 0                   178 0                   179 0  
                180 0                   181 0                   182 0          
        183 0                   184 0                   185 0                  
186 0                   187 0                   188 0                   189 0  
                190 0                   191 0                   192 0          
        193 0                   194 0                   195 0                  
196 0                   197 0                   198 0                   199 0  
                200 0                   201 0                   202 0          
        203 0                   204 0                   205 0                  
206 0                   207 0                   208 0                   209 0  
                210 0                   211 0                   212 0          
        213 0                   214 0                   215 0                  
216 0                   217 0                   218 0                   219 0  
                220 0                   221 0                   222 0          
        223 0                   224 0                   225 0                  
226 0                   227 0                   228 0                   229 0  
                230 0                   231 0                   232 0          
        233 0                   234 0                   235 0                  
236 0                   237 0                   238 0                   239 0  
                240 0                   241 0                   242 0          
        243 0                   244 0                   245 0                  
246 0                   247 0                   248 0                   249 0  
                250 0                   251 0                   252 0          
        253 0                   254 0                   255 0                  
256 0                   257 0                   258 0                   259 0  
                260 0                   261 0                   262 0          
        263 0                   264 0                   265 0                  
266 0                   267 0                   268 0                   269 0  
                270 0                   271 0                   272 0          
        273 0                   274 0                   275 0                  
276 0                   277 0                   278 0                   279 0  
                280 0                   281 0                   282 0          
        283 0                   284 0                   285 0                  
286 0                   287 0                   288 0                   289 0  
                290 0                   291 0                   292 0          
        293 0                   294 0                   295 0                  
296 0                   297 0                   298 0                   299 0  
                300 0                   301 0                   302 0          
        303 0                   304 0                   305 0                  
306 0                   307 0                   308 0                   309 0  
                310 0                   311 0                   312 0          
        313 0                   314 0                   315 0                  

 

  151 152 153 154 155 156 157 158 159 160  

Pre-Modification

Interest (Note) Rate

Pre-Modification P&I

Payment

Pre-Modification

Initial Interest Rate

Change Downward

Cap

Pre-Modification

Subsequent Interest

Rate Cap

Pre-Modification

Next Interest Rate

Change Date

Pre-Modification I/O

Term

Forgiven Principal

Amount

Forgiven Interest

Amount

Number of

Modifications

Cash To/From Brrw at Closing 1                     2                     3      
              4                     5                     6                    
7                     8                     9                     10            
        11                     12                     13                     14
                    15                     16                     17            
        18                     19                     20                     21
                    22                     23                     24            
        25                     26                     27                     28
                    29                     30                     31            
        32                     33                     34                     35
                    36                     37                     38            
        39                     40                     41                     42
                    43                     44                     45            
        46                     47                     48                     49
                    50                     51                     52            
        53                     54                     55                     56
                    57                     58                     59            
        60                     61                     62                     63
                    64                     65                     66            
        67                     68                     69                     70
                    71                     72                     73            
        74                     75                     76                     77
                    78                     79                     80            
        81                     82                     83                     84
                    85                     86                     87            
        88                     89                     90                     91
                    92                     93                     94            
        95                     96                     97                     98
                    99                     100                     101          
          102                     103                     104                  
  105                     106                     107                     108  
                  109                     110                     111          
          112                     113                     114                  
  115                     116                     117                     118  
                  119                     120                     121          
          122                     123                     124                  
  125                     126                     127                     128  
                  129                     130                     131          
          132                     133                     134                  
  135                     136                     137                     138  
                  139                     140                     141          
          142                     143                     144                  
  145                     146                     147                     148  
                  149                     150                     151          
          152                     153                     154                  
  155                     156                     157                     158  
                  159                     160                     161          
          162                     163                     164                  
  165                     166                     167                     168  
                  169                     170                     171          
          172                     173                     174                  
  175                     176                     177                     178  
                  179                     180                     181          
          182                     183                     184                  
  185                     186                     187                     188  
                  189                     190                     191          
          192                     193                     194                  
  195                     196                     197                     198  
                  199                     200                     201          
          202                     203                     204                  
  205                     206                     207                     208  
                  209                     210                     211          
          212                     213                     214                  
  215                     216                     217                     218  
                  219                     220                     221          
          222                     223                     224                  
  225                     226                     227                     228  
                  229                     230                     231          
          232                     233                     234                  
  235                     236                     237                     238  
                  239                     240                     241          
          242                     243                     244                  
  245                     246                     247                     248  
                  249                     250                     251          
          252                     253                     254                  
  255                     256                     257                     258  
                  259                     260                     261          
          262                     263                     264                  
  265                     266                     267                     268  
                  269                     270                     271          
          272                     273                     274                  
  275                     276                     277                     278  
                  279                     280                     281          
          282                     283                     284                  
  285                     286                     287                     288  
                  289                     290                     291          
          292                     293                     294                  
  295                     296                     297                     298  
                  299                     300                     301          
          302                     303                     304                  
  305                     306                     307                     308  
                  309                     310                     311          
          312                     313                     314                  
  315                    

 

  161 162 163 164 165 166 167   Brrw - Yrs at in Industry CoBrrw - Yrs at in
Industry Junior Mortgage Drawn Amount Maturity Date Primary Borrower Wage Income
(Salary) Primary Borrower Wage Income (Bonus) Primary Borrower Wage Income
(Commission) 1 21   0.00 20421001 15448.00 0.00 0.00 2 23   0.00 20421001
17166.66 3789.20 0.00 3 23   0.00 20421001 9313.20 0.00 0.00 4 32   0.00
20421001 19131.70 0.00 0.00 5 20   0.00 20421001 10400.00 0.00 0.00 6 25   0.00
20421001 14525.01 0.00 0.00 7 29 18 0.00 20421101 11394.84 0.00 0.00 8 30 8 0.00
20421101 10029.86 0.00 0.00 9 9 8 0.00 20421101 16250.33 0.00 0.00 10 21   0.00
20420701 20894.76 0.00 0.00 11 17 13 0.00 20420901 11666.68 0.00 0.00 12 29 13
0.00 20420901 10250.00 0.00 0.00 13 0 26 0.00 20421101 0.00 0.00 0.00 14 18 16
0.00 20421001 12533.34 0.00 0.00 15 21   177878.00 20421001 22938.33 0.00 0.00
16 16   0.00 20420801 27304.16 0.00 0.00 17 7 8 0.00 20420901 19550.00 0.00 0.00
18 10.75 9.75 0.00 20421001 25228.56 0.00 0.00 19 8 8 345000.00 20421001
24136.29 0.00 0.00 20 18   0.00 20421101 35256.41 33852.33 0.00 21 24   0.00
20421101 31250.00 0.00 0.00 22 14   0.00 20421101 17560.00 0.00 0.00 23 14 18
0.00 20421001 11916.00 0.00 0.00 24 2   0.00 20421001 2112.70 0.00 0.00 25 11 7
0.00 20421001 10000.00 0.00 0.00 26 8   0.00 20421101 22500.01 0.00 0.00 27 10  
0.00 20421001 43750.00 0.00 0.00 28 12   0.00 20421101 22099.33 0.00 0.00 29 32
  0.00 20421001 18923.37 0.00 0.00 30 14 10 31567.00 20421101 16308.75 0.00 0.00
31 14 20 400000.00 20421101 12220.17 1766.00 0.00 32 6 6 0.00 20420901 11666.68
0.00 0.00 33 18 20 0.00 20421001 32500.00 0.00 0.00 34 25 7 0.00 20420901
10833.00 0.00 0.00 35 2 2 0.00 20421001 0.00 0.00 0.00 36 20 0 22777.00 20420901
19236.00 4200.00 0.00 37 0 0 0.00 20420901 0.00 0.00 0.00 38 22 0 0.00 20420901
22417.00 3333.00 0.00 39 10 10 0.00 20421001 19799.00 0.00 0.00 40 10 0 0.00
20421001 20191.00 6250.00 0.00 41 18 20 0.00 20421001 17800.00 0.00 0.00 42 10
10 0.00 20421001 26460.00 0.00 0.00 43 5.2 0 0.00 20421001 7917.00 0.00 35421.00
44 11.1 0 0.00 20421001 19450.00 0.00 0.00 45 17 12 0.00 20421101 14939.99 0.00
0.00 46 24   0.00 20421001 0.00 0.00 99709.12 47 4   0.00 20420801 29166.67 0.00
0.00 48 23 19 0.00 20421001 19761.45 7337.42 0.00 49 24   0.00 20421001 32906.04
0.00 0.00 50 5   0.00 20421001 346304.00 0.00 0.00 51 28 5 0.00 20421001
19216.66 0.00 0.00 52 18   0.00 20421001 83825.34 0.00 0.00 53 30   0.00
20421001 16183.00 0.00 0.00 54 0   0.00 20421001 0.00 0.00 0.00 55 11.75   0.00
20421001 29521.00 0.00 0.00 56 15   0.00 20421001 9166.66 0.00 3631.12 57 2 37
0.00 20421001 2294.77 0.00 0.00 58 10 5.5 0.00 20421001 7535.00 0.00 0.00 59 19
  0.00 20421101 3593.89 7998.56 2857.92 60 20   0.00 20421101 5000.00 0.00
3398.00 61 9 9 0.00 20421001 10714.58 0.00 0.00 62 43   0.00 20421001 77583.00
0.00 0.00 63 7   0.00 20421101 52928.48 0.00 0.00 64 1.75 3 0.00 20421101
9542.50 0.00 0.00 65 20 7 0.00 20421101 17500.00 584.50 0.00 66 7   0.00
20421101 16666.67 0.00 0.00 67 12   0.00 20421101 37500.01 0.00 0.00 68 7   0.00
20421001 16666.00 0.00 0.00 69 11   0.00 20421101 20927.05 0.00 0.00 70 0.25  
0.00 20421101 24673.59 0.00 0.00 71 13 13 0.00 20421001 19105.00 0.00 0.00 72 8
30 262000.00 20421001 12500.00 0.00 5123.58 73 12 20 0.00 20421001 17000.00 0.00
0.00 74 19 19 0.00 20421001 15105.52 0.00 0.00 75 6   0.00 20421101 18790.35
0.00 0.00 76 2   0.00 20421101 19824.76 0.00 0.00 77 13 5 0.00 20421001 3000.00
0.00 0.00 78 8   0.00 20420901 11874.96 1410.29 0.00 79 16.5   0.00 20421001
10391.98 0.00 0.00 80 19   0.00 20421101 8995.60 831.75 0.00 81 6   0.00
20421001 0.00 0.00 24154.22 82 5   0.00 20421001 15000.00 3280.00 0.00 83 17  
0.00 20421001 13585.56 0.00 0.00 84 4   0.00 20421001 15833.34 0.00 0.00 85 13
1.75 0.00 20421001 10900.00 0.00 0.00 86 11 13 0.00 20421001 9176.05 0.00 0.00
87 15 17 50000.00 20421001 18426.64 0.00 0.00 88 31 18 0.00 20421101 44987.83
0.00 0.00 89 13 8 0.00 20421101 10861.50 0.00 0.00 90 1.75   0.00 20421001
21458.34 0.00 0.00 91 10 10 0.00 20421001 13239.58 0.00 0.00 92 15   150000.00
20421001 47556.26 0.00 0.00 93 15   0.00 20421001 19418.50 0.00 0.00 94 21  
0.00 20421001 6000.00 20049.72 0.00 95 10   0.00 20421001 36390.20 0.00 0.00 96
5 3 0.00 20421001 13829.25 0.00 0.00 97 23   0.00 20421001 19750.00 0.00 0.00 98
11 11.5 0.00 20421001 13411.21 0.00 0.00 99 17 17 0.00 20420901 13310.55 0.00
0.00 100 15 15 0.00 20421001 6406.00 0.00 0.00 101 8 8 0.00 20420901 5040.00
0.00 0.00 102 0   0.00 20420901 0.00 0.00 0.00 103 26   0.00 20421001 19583.00
0.00 0.00 104 11 22 0.00 20421001 0.00 0.00 6402.75 105 34   200000.00 20421001
15567.04 0.00 0.00 106 25 7 0.00 20421001 13750.00 0.00 0.00 107 22 9 0.00
20420901 18234.67 0.00 0.00 108 29 26.5 0.00 20420901 25561.35 0.00 0.00 109 17
  0.00 20421001 20152.02 0.00 0.00 110 22   0.00 20421001 14215.33 0.00 0.00 111
6 6 0.00 20421001 12264.21 0.00 0.00 112 11   0.00 20420901 18286.89 0.00 0.00
113 20   0.00 20421001 13239.00 0.00 0.00 114 14 10 0.00 20420901 21701.33 0.00
0.00 115 24   0.00 20421001 13249.99 0.00 0.00 116 22 17 0.00 20421001 9645.17
0.00 0.00 117 30   0.00 20420901 79660.67 0.00 0.00 118 0   0.00 20421001
1017.00 0.00 0.00 119 19 19 35000.00 20420901 22401.34 0.00 0.00 120 9 13 0.00
20421001 15059.52 0.00 0.00 121 8.5   0.00 20420901 10260.65 0.00 12556.76 122
14 3.5 0.00 20420901 10682.65 0.00 0.00 123 23   0.00 20421001 11540.00 0.00
0.00 124 8   0.00 20421101 9234.84 0.00 0.00 125 20   0.00 20421001 25000.00
12029.00 0.00 126 5 5 0.00 20421001 12500.00 0.00 0.00 127 12 10 0.00 20421101
30698.95 0.00 0.00 128 11   0.00 20421101 35981.37 0.00 0.00 129 3.25   0.00
20421101 16666.68 0.00 0.00 130 3.75   0.00 20421001 18921.24 0.00 0.00 131 11  
0.00 20421001 17140.00 0.00 0.00 132 4 4 0.00 20421001 13000.00 0.00 0.00 133 0
14 0.00 20421101 0.00 0.00 0.00 134 10 10 0.00 20421001 22500.00 0.00 0.00 135
15 12 0.00 20421001 12500.00 0.00 0.00 136 21 12 0.00 20421001 11687.00 0.00
0.00 137 19   0.00 20421001 21821.67 0.00 0.00 138 11 12 0.00 20421001 16362.96
0.00 0.00 139 20   0.00 20421101 15801.33 0.00 0.00 140 0 11 0.00 20421001 0.00
0.00 0.00 141 22 22 0.00 20421001 10815.12 0.00 0.00 142 31   0.00 20421001
357179.55 0.00 0.00 143 19   0.00 20421001 20937.05 0.00 0.00 144 6 5 0.00
20421001 11131.00 0.00 0.00 145 30   0.00 20421001 9250.09 0.00 0.00 146 20  
0.00 20421001 29439.34 0.00 0.00 147 20   0.00 20421001 11967.11 0.00 0.00 148
24 20 0.00 20421001 13750.00 0.00 0.00 149 4 25 0.00 20421101 14429.95 0.00 0.00
150 20 2 0.00 20420801 86098.82 0.00 0.00 151 18   0.00 20420801 13898.00 0.00
0.00 152 29 23 0.00 20421001 13157.37 0.00 0.00 153 42 7 0.00 20421001 8988.98
0.00 0.00 154 32 7.5 0.00 20420901 6356.51 0.00 0.00 155 5   0.00 20421001
9035.09 1324.93 0.00 156 34   0.00 20421001 50799.00 0.00 0.00 157 12 35 0.00
20421001 12781.20 0.00 0.00 158 20 20 0.00 20420801 51077.70 0.00 0.00 159 30  
0.00 20420801 14438.83 0.00 0.00 160 18 21 0.00 20421001 13535.60 0.00 0.00 161
20   0.00 20421101 16398.93 0.00 0.00 162 0   0.00 20421001 1831.42 0.00 0.00
163 10   0.00 20421101 30767.92 0.00 0.00 164 16 16 0.00 20421001 16864.45 0.00
0.00 165 12 9 0.00 20421101 12120.22 1000.00 0.00 166 10 9 0.00 20421101
21866.65 0.00 0.00 167 31   0.00 20421101 14512.51 0.00 0.00 168 21 18 0.00
20421101 16849.03 0.00 0.00 169 8 15 0.00 20421001 8582.48 0.00 0.00 170 10  
0.00 20421001 2333.33 0.00 20307.00 171 5   0.00 20421001 27263.00 0.00 0.00 172
35   0.00 20421001 187348.75 0.00 0.00 173 6   0.00 20421101 25000.00 13102.58
0.00 174 25   0.00 20421001 23333.31 0.00 0.00 175 30 13 0.00 20421101 13750.00
0.00 0.00 176 30   0.00 20421101 28333.34 0.00 0.00 177 13   0.00 20421101
13463.77 4639.04 0.00 178 27 24 0.00 20421001 8655.22 0.00 0.00 179 9   0.00
20421101 114521.49 0.00 0.00 180 30   0.00 20421101 10000.00 0.00 5851.00 181 7
2 0.00 20421001 23337.00 0.00 0.00 182 23   0.00 20421101 15930.55 0.00 0.00 183
21   0.00 20421001 15833.33 2062.50 0.00 184 12   0.00 20421001 28956.29 0.00
0.00 185 17   40000.00 20421001 21256.26 0.00 0.00 186 10 21 0.00 20421101
4440.00 0.00 0.00 187 15 9 0.00 20421101 8578.09 0.00 0.00 188 10   0.00
20421001 7646.39 0.00 0.00 189 37 37 0.00 20420901 15964.11 0.00 0.00 190 12  
0.00 20421001 13664.92 0.00 0.00 191 8 8 0.00 20421001 34944.00 0.00 0.00 192 0
  0.00 20421001 0.00 0.00 0.00 193 12   0.00 20421001 26550.00 0.00 0.00 194 20
30 0.00 20421001 11534.16 0.00 0.00 195 25   0.00 20421001 19398.34 0.00 0.00
196 13   0.00 20421001 5231.00 0.00 18910.91 197 18   0.00 20420901 14917.50
0.00 0.00 198 14   0.00 20421101 18001.00 0.00 0.00 199 4   0.00 20421101
11225.00 0.00 0.00 200 4 3 0.00 20420901 6153.69 0.00 0.00 201 30   0.00
20421001 19074.00 0.00 0.00 202 10   0.00 20421001 54132.67 0.00 0.00 203 11  
0.00 20421001 25000.00 0.00 0.00 204 6 6 0.00 20420701 37167.00 0.00 0.00 205 0
35 0.00 20421001 0.00 0.00 0.00 206 7   0.00 20421001 25000.00 0.00 0.00 207 12
  0.00 20420901 10700.00 500.00 0.00 208 10   0.00 20421001 18621.00 0.00 0.00
209 12 4 0.00 20420901 15981.67 0.00 0.00 210 27 20 508088.00 20420901 19792.63
0.00 0.00 211 5 3 30000.00 20421001 10916.66 0.00 0.00 212 1   0.00 20421001
10894.84 0.00 0.00 213 20 3 0.00 20421101 12946.00 0.00 0.00 214 16   0.00
20421101 26832.96 0.00 0.00 215 35   0.00 20421001 17748.61 0.00 0.00 216 21 15
0.00 20421101 5583.33 0.00 0.00 217 7 15 0.00 20421001 14087.00 0.00 0.00 218 16
  0.00 20421101 16666.65 0.00 0.00 219 30 20 0.00 20421101 22000.00 0.00 0.00
220 7 8 0.00 20421001 7584.92 0.00 0.00 221 41   0.00 20421001 13194.24 0.00
0.00 222 7   0.00 20421101 15358.24 0.00 0.00 223 3.5   0.00 20421001 26666.60
16435.39 0.00 224 16 10 0.00 20421001 12317.07 0.00 0.00 225 20 5 0.00 20421001
15116.87 0.00 0.00 226 8 13 0.00 20421101 12741.58 0.00 0.00 227 28   0.00
20421101 11264.33 0.00 10193.13 228 6   0.00 20421001 99090.17 0.00 0.00 229 30
  0.00 20421001 62477.21 0.00 0.00 230 3.5 17.5 0.00 20420901 11898.83 318.00
0.00 231 3.5   0.00 20421001 17865.00 0.00 0.00 232 14   0.00 20421001 18440.21
4096.71 0.00 233 54   0.00 20421001 57060.25 0.00 0.00 234 14   0.00 20421101
18317.50 0.00 0.00 235 14   0.00 20421101 57000.00 0.00 0.00 236 11 13 66400.00
20420801 16725.00 0.00 0.00 237 20   0.00 20420701 28794.33 0.00 0.00 238 18  
122564.00 20420901 12870.17 3573.58 0.00 239 16 18 0.00 20421101 25453.81 0.00
0.00 240 16 10 0.00 20421001 15000.00 0.00 0.00 241 22   0.00 20421101 150335.22
0.00 0.00 242 3 27 0.00 20421001 19389.00 0.00 0.00 243 10   0.00 20421001 0.00
0.00 0.00 244 16   0.00 20420901 24473.33 0.00 0.00 245 17   0.00 20421001
25872.75 0.00 0.00 246 23 9 0.00 20420901 18108.00 0.00 0.00 247 21 17.75 0.00
20421001 20502.25 0.00 0.00 248 17   76065.00 20421001 0.00 0.00 14286.02 249 19
8 0.00 20421001 74075.63 0.00 0.00 250 26   0.00 20421001 25000.00 7931.17 0.00
251 25   0.00 20421001 16239.60 0.00 0.00 252 20 6.5 0.00 20421001 0.00 0.00
0.00 253 9.5 10 0.00 20421001 11633.33 0.00 0.00 254 10 11 0.00 20421001
17997.51 0.00 0.00 255 0   0.00 20421001 0.00 0.00 0.00 256 30.5   0.00 20421101
12018.94 0.00 0.00 257 21   0.00 20421001 15993.70 0.00 0.00 258 12   0.00
20421001 20205.18 0.00 0.00 259 18   63449.00 20421001 28134.50 0.00 0.00 260
9.5   0.00 20421001 32240.58 0.00 0.00 261 27   0.00 20421001 43333.33 0.00 0.00
262 22 5 0.00 20421001 9994.68 0.00 0.00 263 10 10 0.00 20421001 11069.08 820.58
0.00 264 14   0.00 20421101 18049.42 0.00 0.00 265 13   0.00 20421101 13749.99
0.00 0.00 266 30 2.75 0.00 20421101 13500.00 17192.09 0.00 267 15   0.00
20421101 13635.61 0.00 0.00 268 25   0.00 20421001 28636.34 0.00 0.00 269 13 15
0.00 20421101 9283.33 0.00 0.00 270 18   0.00 20421101 30966.67 0.00 0.00 271 10
  0.00 20421101 18907.83 0.00 0.00 272 29   0.00 20421101 9483.62 0.00 0.00 273
36 37 0.00 20421001 15029.00 0.00 0.00 274 2   0.00 20421001 20486.50 0.00 0.00
275 10   0.00 20421001 16962.50 0.00 0.00 276 17   0.00 20421001 95910.83 0.00
0.00 277 18   0.00 20421001 36927.38 0.00 0.00 278 25 20 21560.00 20420901
42723.00 0.00 0.00 279 10 7 250000.00 20421001 10571.62 0.00 0.00 280 11 0 0.00
20420901 15000.00 21436.00 0.00 281 12 3.3 0.00 20420901 9359.00 0.00 0.00 282
7.7 0 0.00 20420901 11538.08 11665.00 0.00 283 29 12.6 0.00 20421001 10138.00
0.00 0.00 284 18 0 0.00 20421001 32120.00 0.00 0.00 285 6.3 10 0.00 20421001
20458.00 0.00 0.00 286 4.8 1.5 0.00 20420801 6188.00 0.00 0.00 287 6.9 0 0.00
20421001 20000.00 0.00 0.00 288 12 6 0.00 20420901 20833.34 0.00 0.00 289 9  
0.00 20421001 44213.13 0.00 0.00 290 30   0.00 20421001 32798.30 0.00 0.00 291
20 12 0.00 20421001 6883.13 0.00 0.00 292 35 35 0.00 20421001 0.00 0.00 0.00 293
11 6.5 0.00 20420901 10417.00 6789.00 0.00 294 14.2 11 0.00 20420701 15902.00
0.00 0.00 295 11.4 0 0.00 20421001 18336.00 0.00 0.00 296 0   0.00 20421001
24550.00 0.00 0.00 297 24   0.00 20420901 10533.38 0.00 3339.70 298 15 16 0.00
20421001 10506.33 0.00 0.00 299 24 15.75 0.00 20421001 6859.20 0.00 0.00 300 20
10 0.00 20421001 15916.00 0.00 0.00 301 32 15 0.00 20421001 11779.56 0.00 0.00
302 15 15 0.00 20421001 16666.67 0.00 0.00 303 16   0.00 20421101 13592.00 0.00
21537.83 304 0   0.00 20421001 8959.35 0.00 0.00 305 8.5 7 0.00 20421101
16666.68 0.00 0.00 306 23   0.00 20421101 90648.25 0.00 0.00 307 17 23 0.00
20421101 10962.00 0.00 0.00 308 12 12 0.00 20421101 24278.91 0.00 0.00 309 13.5
  92571.00 20421001 16574.75 0.00 0.00 310 10 10 0.00 20421001 5416.66 0.00 0.00
311 23   0.00 20421101 13804.16 0.00 0.00 312 19   0.00 20421101 22875.12 0.00
0.00 313 10   0.00 20421101 84120.88 0.00 0.00 314 15   0.00 20421101 17916.67
0.00 0.00 315 22 0 0.00 20420701 31277.00 0.00 0.00

 

  168 169 170 171 172 173   Co-Borrower Wage Income (Salary) Co-Borrower Wage
Income (Bonus) Co-Borrower Wage Income (Commission) Originator Doc Code RWT
Income Verification RWT Asset Verification 1 0.00 0.00 0.00 Full Two Years Two
Months 2 0.00 0.00 0.00 Full Two Years Two Months 3 0.00 0.00 0.00 Full Two
Years Two Months 4 0.00 0.00 0.00 Full Two Years Two Months 5 0.00 0.00 0.00
Full Two Years Two Months 6 0.00 0.00 0.00 Full Two Years Two Months 7 7476.17
0.00 0.00 Full Two Years Two Months 8 3983.40 0.00 0.00 Full Two Years Two
Months 9 14166.95 0.00 0.00 Full Two Years Two Months 10       Full Two Years
Two Months 11 7560.00 0.00 0.00 Full Two Years Two Months 12 7310.01 0.00 0.00
Full Two Years Two Months 13 14166.66 0.00 0.00 Full Two Years Two Months 14
9291.66 0.00 0.00 Full Two Years Two Months 15 0.00 0.00 0.00 Full Two Years Two
Months 16 0.00 0.00 0.00 Full Two Years Two Months 17 7083.34 0.00 0.00 Full Two
Years Two Months 18 11194.20 0.00 0.00 Full Two Years Two Months 19 10200.00
0.00 0.00 Full Two Years Two Months 20 0.00 0.00 0.00 Full Two Years Two Months
21 0.00 0.00 0.00 Full Two Years Two Months 22 0.00 0.00 0.00 Full Two Years Two
Months 23 10904.64 0.00 0.00 Full Two Years Two Months 24 0.00 0.00 0.00 Full
Two Years Two Months 25 4777.08 0.00 0.00 Full Two Years Two Months 26 0.00 0.00
0.00 Full Two Years Two Months 27 0.00 0.00 0.00 Full Two Years Two Months 28
0.00 0.00 0.00 Full Two Years Two Months 29 0.00 0.00 0.00 Full Two Years Two
Months 30 13333.33 0.00 0.00 Full Two Years Two Months 31 13425.00 0.00 0.00
Full Two Years Two Months 32 10572.92 0.00 0.00 Full Two Years Two Months 33
18167.00 0.00 0.00 Full Two Years Two Months 34 12445.83 0.00 0.00 Full Two
Years Two Months 35 23844.16 0.00 0.00 Full Two Years Two Months 36 0.00 0.00
0.00 Full Two Years Two Months 37 0.00 0.00 0.00 Full Two Years Two Months 38
0.00 0.00 0.00 Full Two Years Two Months 39 14386.00 0.00 0.00 Full Two Years
Two Months 40 0.00 0.00 0.00 Full Two Years Two Months 41 -52.00 0.00 0.00 Full
Two Years Two Months 42 19818.00 0.00 0.00 Full Two Years Two Months 43 0.00
0.00 0.00 Full Two Years Two Months 44 0.00 0.00 0.00 Full Two Years Two Months
45 5590.87 0.00 0.00 Full Two Years Two Months 46 0.00 0.00 0.00 Full Two Years
Two Months 47 0.00 0.00 0.00 Full Two Years Two Months 48 0.00 0.00 0.00 Full
Two Years Two Months 49 0.00 0.00 0.00 Full Two Years Two Months 50 0.00 0.00
0.00 Full Two Years Two Months 51 12208.34 0.00 0.00 Full Two Years Two Months
52 0.00 0.00 0.00 Full Two Years Two Months 53 0.00 0.00 0.00 Full Two Years Two
Months 54 0.00 0.00 0.00 Full Two Years Two Months 55 0.00 0.00 0.00 Full Two
Years Two Months 56 0.00 0.00 0.00 Full Two Years Two Months 57 12990.00 0.00
0.00 Full Two Years Two Months 58 25481.99 0.00 0.00 Full Two Years Two Months
59 0.00 0.00 0.00 Full Two Years Two Months 60 0.00 0.00 0.00 Full Two Years Two
Months 61 9455.00 0.00 0.00 Full Two Years Two Months 62 0.00 0.00 0.00 Full Two
Years Two Months 63 0.00 0.00 0.00 Full Two Years Two Months 64 0.00 0.00 0.00
Full Two Years Two Months 65 0.00 0.00 0.00 Full Two Years Two Months 66 0.00
0.00 0.00 Full Two Years Two Months 67 0.00 0.00 0.00 Full Two Years Two Months
68 0.00 0.00 0.00 Full Two Years Two Months 69 0.00 0.00 0.00 Full Two Years Two
Months 70 0.00 0.00 0.00 Full Two Years Two Months 71 11214.00 0.00 0.00 Full
Two Years Two Months 72 6640.00 0.00 0.00 Full Two Years Two Months 73 0.00 0.00
0.00 Full Two Years Two Months 74 14558.25 0.00 0.00 Full Two Years Two Months
75 0.00 0.00 0.00 Full Two Years Two Months 76 0.00 0.00 0.00 Full Two Years Two
Months 77 1365.00 0.00 0.00 Full Two Years One Month 78 0.00 0.00 0.00 Full Two
Years Two Months 79 0.00 0.00 0.00 Full Two Years Two Months 80 0.00 0.00 0.00
Full Two Years Two Months 81 0.00 0.00 0.00 Full Two Years Two Months 82 0.00
0.00 0.00 Full Two Years Two Months 83 0.00 0.00 0.00 Full Two Years Two Months
84 0.00 0.00 0.00 Full Two Years Two Months 85 11055.00 0.00 0.00 Full Two Years
Two Months 86 13240.70 0.00 0.00 Full Two Years Two Months 87 19373.01 0.00 0.00
Full Two Years Two Months 88 0.00 0.00 0.00 Full Two Years Two Months 89
14025.00 0.00 0.00 Full Two Years Two Months 90 0.00 0.00 0.00 Full Two Years
Two Months 91 11417.00 0.00 0.00 Full Two Years Two Months 92 0.00 0.00 0.00
Full Two Years Two Months 93 0.00 0.00 0.00 Full Two Years Two Months 94 0.00
0.00 0.00 Full Two Years Two Months 95 0.00 0.00 0.00 Full Two Years Two Months
96 11812.98 0.00 0.00 Full Two Years Two Months 97 0.00 0.00 0.00 Full Two Years
Two Months 98 8629.05 0.00 0.00 Full Two Years Two Months 99 12983.34 0.00 0.00
Full Two Years Two Months 100 7666.66 0.00 0.00 Full Two Years Two Months 101
2646.66 0.00 0.00 Full Two Years Two Months 102 0.00 0.00 0.00 Full Two Years
Two Months 103 0.00 0.00 0.00 Full Two Years Two Months 104 11788.70 0.00 0.00
Full Two Years Two Months 105 0.00 0.00 0.00 Full Two Years Two Months 106
3428.92 0.00 0.00 Full Two Years Two Months 107 0.00 0.00 0.00 Full Two Years
Two Months 108 12906.40 0.00 0.00 Full Two Years Two Months 109 0.00 0.00 0.00
Full Two Years Two Months 110 0.00 0.00 0.00 Full Two Years Two Months 111
701.00 0.00 0.00 Full Two Years Two Months 112 0.00 0.00 0.00 Full Two Years Two
Months 113 0.00 0.00 0.00 Full Two Years Two Months 114 11390.00 0.00 0.00 Full
Two Years Two Months 115 0.00 0.00 0.00 Full Two Years Two Months 116 8038.33
0.00 0.00 Full Two Years Two Months 117 0.00 0.00 0.00 Full Two Years Two Months
118 0.00 0.00 0.00 Full Two Years Two Months 119 15398.67 0.00 0.00 Full Two
Years Two Months 120 0.00 0.00 0.00 Full Two Years Two Months 121 0.00 0.00 0.00
Full Two Years Two Months 122 3426.30 0.00 0.00 Full Two Years Two Months 123
0.00 0.00 0.00 Full Two Years Two Months 124 0.00 0.00 0.00 Full Two Years Two
Months 125 0.00 0.00 0.00 Full Two Years Two Months 126 5000.00 0.00 0.00 Full
Two Years Two Months 127 9153.84 0.00 0.00 Full Two Years Two Months 128 0.00
0.00 0.00 Full Two Years Two Months 129 0.00 0.00 0.00 Full Two Years Two Months
130 0.00 0.00 0.00 Full Two Years Two Months 131 0.00 0.00 0.00 Full Two Years
Two Months 132 3441.66 0.00 0.00 Full Two Years Two Months 133 20000.00 0.00
0.00 Full Two Years Two Months 134 17538.25 0.00 0.00 Full Two Years Two Months
135 3354.00 0.00 0.00 Full Two Years Two Months 136 559.42 0.00 0.00 Full Two
Years Two Months 137 0.00 0.00 0.00 Full Two Years Two Months 138 0.00 0.00 0.00
Full Two Years Two Months 139 0.00 0.00 0.00 Full Two Years Two Months 140
17611.83 0.00 0.00 Full Two Years Two Months 141 4333.33 0.00 0.00 Full Two
Years Two Months 142 0.00 0.00 0.00 Full Two Years Two Months 143 0.00 0.00 0.00
Full Two Years Two Months 144 11333.00 0.00 0.00 Full Two Years Two Months 145
0.00 0.00 0.00 Full Two Years Two Months 146 0.00 0.00 0.00 Full Two Years Two
Months 147 0.00 0.00 0.00 Full Two Years Two Months 148 12790.83 0.00 0.00 Full
Two Years Two Months 149 9833.26 0.00 0.00 Full Two Years Two Months 150 0.00
0.00 0.00 Full Two Years Two Months 151 0.00 0.00 0.00 Full Two Years Two Months
152 12755.60 0.00 0.00 Full Two Years Two Months 153 2575.00 0.00 0.00 Full Two
Years Two Months 154 8756.80 0.00 0.00 Full Two Years Two Months 155 0.00 0.00
0.00 Full Two Years Two Months 156 0.00 0.00 0.00 Full Two Years Two Months 157
11738.52 0.00 0.00 Full Two Years Two Months 158 0.00 0.00 0.00 Full Two Years
Two Months 159       Full Two Years Two Months 160 7573.22 0.00 0.00 Full Two
Years Two Months 161 0.00 0.00 0.00 Full Two Years Two Months 162 5448.83 0.00
0.00 Full Two Years Two Months 163 0.00 0.00 0.00 Full Two Years Two Months 164
4500.00 0.00 0.00 Full Two Years Two Months 165 9825.07 0.00 0.00 Full Two Years
Two Months 166 2401.00 0.00 0.00 Full Two Years Two Months 167 822.16 0.00 0.00
Full Two Years Two Months 168 6450.82 0.00 0.00 Full Two Years Two Months 169
4721.10 0.00 0.00 Full Two Years Two Months 170 0.00 0.00 0.00 Full Two Years
Two Months 171 0.00 0.00 0.00 Full Two Years Two Months 172 0.00 0.00 0.00 Full
Two Years Two Months 173 0.00 0.00 0.00 Full Two Years Two Months 174 0.00 0.00
0.00 Full Two Years Two Months 175 20725.19 0.00 0.00 Full Two Years Two Months
176 0.00 0.00 0.00 Full Two Years Two Months 177 0.00 0.00 0.00 Full Two Years
Two Months 178 6926.40 0.00 0.00 Full Two Years Two Months 179 0.00 0.00 0.00
Full Two Years Two Months 180 0.00 0.00 0.00 Full Two Years Two Months 181
10037.03 0.00 0.00 Full Two Years Two Months 182 0.00 0.00 0.00 Full Two Years
Two Months 183 0.00 0.00 0.00 Full Two Years Two Months 184 0.00 0.00 0.00 Full
Two Years Two Months 185 0.00 0.00 0.00 Full Two Years Two Months 186 8491.66
0.00 0.00 Full Two Years Two Months 187 9204.00 0.00 0.00 Full Two Years Two
Months 188 0.00 0.00 0.00 Full Two Years Two Months 189 416.67 0.00 0.00 Full
Two Years Two Months 190 0.00 0.00 0.00 Full Two Years Two Months 191 9706.78
0.00 0.00 Full Two Years Two Months 192 0.00 0.00 0.00 Full Two Years Two Months
193 0.00 0.00 0.00 Full Two Years Two Months 194 6990.18 0.00 0.00 Full Two
Years Two Months 195 0.00 0.00 0.00 Full Two Years Two Months 196 0.00 0.00 0.00
Full Two Years Two Months 197 0.00 0.00 0.00 Full Two Years Two Months 198 0.00
0.00 0.00 Full Two Years Two Months 199 0.00 0.00 0.00 Full Two Years Two Months
200 7916.68 0.00 0.00 Full Two Years Two Months 201 0.00 0.00 0.00 Full Two
Years Two Months 202 0.00 0.00 0.00 Full Two Years Two Months 203 0.00 0.00 0.00
Full Two Years Two Months 204 3339.00 0.00 0.00 Full Two Years Two Months 205
29166.67 0.00 0.00 Full Two Years Two Months 206 0.00 0.00 0.00 Full Two Years
Two Months 207 0.00 0.00 0.00 Full Two Years Two Months 208 0.00 0.00 0.00 Full
Two Years Two Months 209 784.92 0.00 0.00 Full Two Years Two Months 210 17354.63
0.00 0.00 Full Two Years Two Months 211 0.00 0.00 0.00 Full Two Years Two Months
212 0.00 0.00 0.00 Full Two Years Two Months 213 1473.00 0.00 0.00 Full Two
Years Two Months 214 0.00 0.00 0.00 Full Two Years Two Months 215 0.00 0.00 0.00
Full Two Years Two Months 216 7689.29 0.00 0.00 Full Two Years Two Months 217
24376.00 0.00 0.00 Full Two Years Two Months 218 0.00 0.00 0.00 Full Two Years
Two Months 219 0.00 0.00 0.00 Full Two Years Two Months 220 15100.91 0.00 0.00
Full Two Years Two Months 221 0.00 0.00 0.00 Full Two Years Two Months 222 0.00
0.00 0.00 Full Two Years Two Months 223 0.00 0.00 0.00 Full Two Years Two Months
224 23169.18 0.00 0.00 Full Two Years Two Months 225 0.00 0.00 0.00 Full Two
Years Two Months 226 20993.86 0.00 0.00 Full Two Years Two Months 227 0.00 0.00
0.00 Full Two Years Two Months 228 0.00 0.00 0.00 Full Two Years Two Months 229
0.00 0.00 0.00 Full Two Years Two Months 230 11785.91 0.00 0.00 Full Two Years
Two Months 231 0.00 0.00 0.00 Full Two Years Two Months 232 0.00 0.00 0.00 Full
Two Years Two Months 233 0.00 0.00 0.00 Full Two Years Two Months 234 0.00 0.00
0.00 Full Two Years Two Months 235 0.00 0.00 0.00 Full Two Years Two Months 236
4085.70 0.00 0.00 Full Two Years Two Months 237 0.00 0.00 0.00 Full Two Years
Two Months 238 0.00 0.00 0.00 Full Two Years Two Months 239 13174.76 0.00 0.00
Full Two Years Two Months 240 11736.12 0.00 0.00 Full Two Years Two Months 241
0.00 0.00 0.00 Full Two Years Two Months 242 4030.66 0.00 0.00 Full Two Years
Two Months 243 0.00 0.00 0.00 Full Two Years Two Months 244 0.00 0.00 0.00 Full
Two Years Two Months 245 0.00 0.00 0.00 Full Two Years Two Months 246 45460.00
0.00 0.00 Full Two Years Two Months 247 7443.75 0.00 0.00 Full Two Years Two
Months 248 0.00 0.00 0.00 Full Two Years Two Months 249 2437.50 0.00 0.00 Full
Two Years Two Months 250 0.00 0.00 0.00 Full Two Years Two Months 251 0.00 0.00
0.00 Full Two Years Two Months 252 26632.63 0.00 0.00 Full Two Years Two Months
253 14475.00 0.00 0.00 Full Two Years Two Months 254 8831.21 0.00 0.00 Full Two
Years Two Months 255 0.00 0.00 0.00 Full Two Years Two Months 256 0.00 0.00 0.00
Full Two Years Two Months 257 0.00 0.00 0.00 Full Two Years Two Months 258 0.00
0.00 0.00 Full Two Years Two Months 259 0.00 0.00 0.00 Full Two Years Two Months
260 0.00 0.00 0.00 Full Two Years Two Months 261 0.00 0.00 0.00 Full Two Years
Two Months 262 12916.88 0.00 0.00 Full Two Years Two Months 263 3592.82 0.00
0.00 Full Two Years Two Months 264 0.00 0.00 0.00 Full Two Years Two Months 265
0.00 0.00 0.00 Full Two Years Two Months 266 0.00 0.00 0.00 Full Two Years Two
Months 267 0.00 0.00 0.00 Full Two Years Two Months 268 0.00 0.00 0.00 Full Two
Years Two Months 269 9333.33 0.00 0.00 Full Two Years Two Months 270 0.00 0.00
0.00 Full Two Years Two Months 271 0.00 0.00 0.00 Full Two Years Two Months 272
0.00 0.00 0.00 Full Two Years Two Months 273 33313.04 0.00 0.00 Full Two Years
Two Months 274 0.00 0.00 0.00 Full Two Years Two Months 275 0.00 0.00 0.00 Full
Two Years Two Months 276 0.00 0.00 0.00 Full Two Years Two Months 277 0.00 0.00
0.00 Full Two Years Two Months 278 3720.00 0.00 0.00 Full Two Years Two Months
279 5425.61 0.00 0.00 Full Two Years Two Months 280 0.00 0.00 0.00 Full Two
Years Two Months 281 0.00 0.00 0.00 Full Two Years Two Months 282 0.00 0.00 0.00
Full Two Years Two Months 283 2789.00 0.00 0.00 Full Two Years Two Months 284
0.00 0.00 0.00 Full Two Years Two Months 285 12500.00 0.00 0.00 Full Two Years
Two Months 286 2607.00 0.00 0.00 Full Two Years Two Months 287 0.00 0.00 0.00
Full Two Years Two Months 288 0.00 0.00 0.00 Full Two Years Two Months 289 0.00
0.00 0.00 Full Two Years Two Months 290 0.00 0.00 0.00 Full Two Years Two Months
291 5006.40 0.00 0.00 Full Two Years Two Months 292 18970.75 0.00 0.00 Full Two
Years Two Months 293 3429.00 0.00 0.00 Full Two Years Two Months 294 9969.00
0.00 0.00 Full Two Years Two Months 295 0.00 0.00 0.00 Full Two Years Two Months
296 0.00 0.00 0.00 Full Two Years Two Months 297 0.00 0.00 0.00 Full Two Years
Two Months 298 10505.83 0.00 0.00 Full Two Years Two Months 299 4959.62 0.00
0.00 Full Two Years Two Months 300 5822.33 0.00 0.00 Full Two Years Two Months
301 7985.04 0.00 0.00 Full Two Years Two Months 302 7968.78 0.00 0.00 Full Two
Years Two Months 303 0.00 0.00 0.00 Full Two Years Two Months 304 696.90 0.00
0.00 Full Two Years Two Months 305 9166.67 0.00 0.00 Full Two Years Two Months
306 0.00 0.00 0.00 Full Two Years Two Months 307 16305.47 0.00 0.00 Full Two
Years Two Months 308 0.00 0.00 0.00 Full Two Years Two Months 309 0.00 0.00 0.00
Full Two Years Two Months 310 10379.20 0.00 0.00 Full Two Years Two Months 311
0.00 0.00 0.00 Full Two Years Two Months 312 0.00 0.00 0.00 Full Two Years Two
Months 313 0.00 0.00 0.00 Full Two Years Two Months 314 0.00 0.00 0.00 Full Two
Years Two Months 315 0.00 0.00 0.00 Full Two Years Two Months

 



 

 

 



MERSID Organization 1002793 American Pacific 1006318 Bank of Commerce 1006166
BAY EQUITY 1006324 Benchmark Bank 1003626 Boston Private 1000302 Cherry Creek
1008808 Cole Taylor Bank 1000290 Colonial Savings 1001770 Cornerstone 1000497
Embrace 1000235 Evergreen Home Loans 1003924 Fairway 1008118 Fidelity Bank
Mortgage 1010347 First Choice 1008498 Flagstar Bank, F.S.B. 1000522 Franklin
American Mortgage 1001105 Fremont Bank 1001242 Fulton Mortgage 9999995 GFI
Mortgage Bankers 1003970 GuardHill Financial Corp. 1000199 Guild Mortgage
1011266 Huntington 1003647 Leader Bank 1000953 Megastar Financial 1009011
MORTGAGE MASTERS 1001098 Plaza Home Mortgage 1000536 Prime Lending 1000342
Prospect 1000457 Provident 1000383 RRAC/Cenlar 1000324 Shore Financial Services,
Inc. 1001266 South Carolina Bank & Trust 1001863 Sterling Savings Bank 1005723
Stifel 1000458 Umpqua 1000312 Wintrust Mortgage A Division of Barrington Bank &
Trust Co 9999996 WL Bradley

 



 

 

 

ASF RMBS DISCLOSURE PACKAGE

 

The American Securitization Forum is a broad-based professional forum through
which participants in the U.S. securitization market advocate their common
interests on important legal, regulatory and market practice issues. ASF members
include over 380 firms, including issuers, investors, servicers, financial
intermediaries, rating agencies, financial guarantors, legal and accounting
firms, and other professional organizations involved in securitization
transactions. The ASF also provides information, education and training on a
range of securitization market issues and topics through industry conferences,
seminars and similar initiatives. For more information about ASF, its members
and activities, please go to www.americansecuritization.com.

 



Field

Number

Field Name Field Description

Type of

Field

Data Type Sample Data Format

When

Applicable?

Valid Values

Proposed

Unique

Coding

Notes 1 Primary Servicer The MERS Organization ID of the company that has or
will have the right to service the loan. General Information Numeric – Integer
2351805 9(7) Always “9999999” if Unknown 2 Servicing Fee—Percentage Aggregate
monthly fee paid to all servicers, stated in decimal form. General Information
Numeric - Decimal 0.0025 9.999999 Loans without flat-dollar servicing fees >= 0
and < 1 Must be populated if Field 3 is Null 3 Servicing Fee—Flat-dollar
Aggregate monthly fee paid to all servicers, stated as a dollar amount. General
Information Numeric – Decimal 7.5 9(3).99 Loans with flat-dollar servicing fees

>= 0 and

<= 999

Must be populated if 2 is Null 4 Servicing Advance Methodology The manner in
which principal and/or interest are to be advanced by the servicer. General
Information Numeric – Integer 2 99 Always See Coding

1 = Scheduled Interest, Scheduled Principal

2 = Actual Interest, Actual Principal

3 = Scheduled Interest, Actual Principal

99 = Unknown

5 Originator The MERS Organization ID of the entity that lends funds to the
borrower and, in return, places a lien on the mortgage property as collateral.
General Information Numeric – Integer 5938671 9(7) Always “9999999” if Unknown 6
Loan Group Indicates the collateral group number in which the loan falls (for
structures with multiple collateral groups). Use “1” if there is only one loan
group. General Information Text 1A XXXX Always “UNK” if Unknown 7 Loan Number
Unique National Mortgage Loan ID Number (Vendor TBD). General Information
Numeric – Integer TBD TBD Always TBD Details to be provided by Vendor 8
Amortization Type Indicates whether the loan’s interest rate is fixed or
adjustable (Hybrid ARMs are adjustable). Loan Type Numeric – Integer 2 99 Always
See Coding

1 = Fixed

2 = Adjustable

99 = Unknown

9 Lien Position A number indicating the loan’s lien position (1 = first lien,
etc.). Loan Type Numeric – Integer 1 99 Always >0 99 = Unknown 10 HELOC
Indicator Indicates whether the loan is a home equity line of credit. Loan Type
Numeric – Integer 1 99 Always See Coding

0 = No

1 = Yes

99 = Unknown

11 Loan Purpose Indicates the purpose of the loan. Loan Type Numeric – Integer 9
99 Always See Coding See Appendix A 12 Cash Out Amount Cash Out Amount: [New
Loan] – [PIF Prior First Lien] – [Payoff of all Seasoned Seconds] – [Closing
Costs] – [Prepays]

For delayed purchases (refinances on homes purchased < 12 months prior to the
mortgage application) with cash) Cash Out Amount = 0. Loan Type Numeric –
Decimal 72476.5 9(10).99 Always >= 0 13 Total Origination and Discount Points
(in dollars) Amount paid to the lender to increase the lender’s effective yield
and, in the case of discount points, to reduce the interest rate paid by the
borrower. Loan Type Numeric – Decimal 5250 9(10).99 Always >= 0 Typically Lines
801 and 802 of HUD Settlement Statement 14 Covered/High Cost Loan Indicator
Indicates whether the loan is categorized as “high cost” or “covered” according
to state or federal statutes or regulations. Loan Type Numeric – Integer 1 99
Always See Coding

0 = No

1 = Yes

99 = Unknown

15 Relocation Loan Indicator Indicates whether the loan is part of a corporate
relocation program. Loan Type Numeric – Integer 1 99 Always See Coding

0 = No

1 = Yes

99 = Unknown

16 Broker Indicator Indicates whether a broker took the application. Loan Type
Numeric – Integer 1 99 Always See Coding

0 = No

1 = Yes

99 = Unknown

17 Channel Code indicating the source (channel) from which the Issuer obtained
the mortgage loan. Loan Type Numeric – Integer 2 99 Always See Coding

1 = Retail

2 = Broker

3 = Correspondent Bulk

4 = Correspondent Flow with delegated underwriting

5 = Correspondent Flow without delegated underwriting

99 = Unknown

18 Escrow Indicator Indicates whether various homeownership expenses are paid by
the borrower directly or through an escrow account (as of securitization cut-off
date). Loan Type Numeric – Integer 3 99 Always See Coding

0 = No Escrows

1 = Taxes

2 = Insurance

3 = HOA dues

4 = Taxes and Insurance

5 = All

99 =Unknown

19 Senior Loan Amount(s) For non-first mortgages, the sum of the balances of all
associated senior mortgages at the time of origination of the subordinate lien.
Mortgage Lien Info Numeric – Decimal 611004.25 9(10).99 If Lien Position > 1 >=
0 20 Loan Type of Most Senior Lien For non-first mortgages, indicates whether
the associated first mortgage is a Fixed, ARM, Hybrid, or negative amortization
loan. Mortgage Lien Info Numeric – Integer 2 99 If Lien Position > 1 See Coding

1 = Fixed Rate

2 = ARM

3 = Hybrid

4 = Neg Am

99 = Unknown

21 Hybrid Period of Most Senior Lien (in months) For non-first mortgages where
the associated first mortgage is a hybrid ARM, the number of months remaining in
the initial fixed interest rate period for the hybrid first mortgage. Mortgage
Lien Info Numeric – Integer 23 999

If Lien Position > 1

AND the most senior lien is a hybrid ARM (see Field 20)

>= 0 22 Neg Am Limit of Most Senior Lien For non-first mortgages where the
associated first mortgage features negative amortization, the maximum percentage
by which the negatively amortizing balance may increase (expressed as a
proportion of the senior lien’s original balance). Mortgage Lien Info Numeric –
Decimal 1.25 9.999999

If Lien Position > 1

AND the senior lien is Neg Am (see Field 20)

>= 1 and <= 2 23 Junior Mortgage Balance For first mortgages with subordinate
liens at the time of origination, the combined balance of the subordinate liens
(if known). Mortgage Lien Info Numeric – Decimal 51775.12 9(10).99 If Lien
Position = 1 and there is a 2nd lien on the subject property >= 0 Subject to
Regulatory Confirmation 24 Origination Date of Most Senior Lien For non-first
mortgages, the origination date of the associated first mortgage. Mortgage Lien
Info Date 20090914 YYYYMMDD If Lien Position > 1 and there is a 2nd lien on the
subject property “19010101” if unknown 25 Origination Date The date of the
Mortgage Note and Mortgage/Deed of Trust Loan Term and Amortization Type Date
20090914 YYYYMMDD Always “19010101” if unknown 26 Original Loan Amount The
dollar amount of the mortgage loan, as specified on the mortgage note at the
time of the loan’s origination. For HELOCs, the maximum available line of
credit. Loan Term and Amortization Type Numeric – Decimal 150000 9(10).99 Always
>0 27 Original Interest Rate The original note rate as indicated on the mortgage
note. Loan Term and Amortization Type Numeric – Decimal 0.0475 9.999999 Always >
0 and <= 1 28 Original Amortization Term The number of months in which the loan
would be retired if the amortizing principal and interest payment were to be
paid each month. Loan Term and Amortization Type Numeric – Integer 360 999
Always >= 60 29 Original Term to Maturity The initial number of months between
loan origination and the loan maturity date, as specified on the mortgage note.
Loan Term and Amortization Type Numeric – Integer 60 999 Always >0 N/A 30 First
Payment Date of Loan The date of the first scheduled mortgage payment to be made
by the borrower as specified on the mortgage note. Loan Term and Amortization
Type Date 20090914 YYYYMMDD Always “19010101” if unknown N/A 31 Interest Type
Indicator Indicates whether the interest rate calculation method is simple or
actuarial. Loan Term and Amortization Type Numeric – Integer 2 99 Always See
Coding

1= Simple

2 = Actuarial

99 = Unknown

32 Original Interest Only Term Original interest-only term for a loan in months
(including NegAm Loans). Loan Term and Amortization Type Numeric – Integer 60
999 Always

>= 0 and <= 240

Unknown = Blank;

No Interest Only Term = 0

33 Buy Down Period The total number of months during which any buy down is in
effect, representing the accumulation of all buy down periods. Loan Term and
Amortization Type Numeric – Integer 65 999 Always

>= 0 and <= 100

Unknown = Blank;

No Buy Down = 0

34 HELOC Draw Period The original number of months during which the borrower may
draw funds against the HELOC account. Loan Term and Amortization Type Numeric –
Integer 24 999 HELOCs Only >= 12 and <= 120 35 Scheduled Loan Amount Mortgage
loan scheduled principal balance as of cut-off date. For HELOCs, the current
drawn amount. Loan Term and Amortization Type Numeric – Decimal 248951.19
9(10).99 Always >= 0 36 Current Interest Rate The interest rate used to
calculate the current P&I or I/O payment. Loan Term and Amortization Type
Numeric – Decimal 0.05875 9.999999 Always > 0 and <= 1 37 Current Payment Amount
Due Next Total Payment due to be collected (including principal, interest or
both—but Exclude Escrow Amounts). Loan Term and Amortization Type Numeric –
Decimal 1250.15 9(10).99 Always > 0 38 Scheduled Interest Paid
Through Date Loan Term and Amortization Type Date 20090429 YYYYMMDD Always
“19010101” if unknown 39 Current Payment Status Number of payments the borrower
is past due as of the securitization cut-off date. Loan Term and Amortization
Type Numeric – Integer 3 99 Always >= 0 40 Index Type Specifies the type of
index to be used to determine the interest rate at each adjustment. Adjustable
Rate Mortgages (ARMs) Numeric – Integer 18 99 ARMs Only See Coding See Appendix
B 41 ARM Look-back Days The number of days prior to the interest rate adjustment
date to retrieve the index value. Adjustable Rate Mortgages (ARMs) Numeric –
Integer 45 99 ARMs Only >= 0 to <=99 42 Gross Margin The percentage stated on
the mortgage note representing the spread between the ARM Index value and the
mortgage interest rate. The gross mortgage margin is added to the index value to
establish a new gross interest rate in the manner prescribed on the mortgage
note. Adjustable Rate Mortgages (ARMs) Numeric – Decimal 0.03 9.999999 ARMs Only
>0 and <= 1 43 ARM Round Flag An indicator of whether an adjusted interest rate
is rounded to the next higher ARM round factor, to the next lower round factor,
or to the nearest round factor. Adjustable Rate Mortgages (ARMs) Numeric –
Integer 3 9 ARMs Only See Coding

0 = No Rounding

1 = Up

2 = Down

3 = Nearest

99=Unknown

44 ARM Round Factor The percentage to which an adjusted interest rate is to be
rounded. Adjustable Rate Mortgages (ARMs) Numeric – Decimal 0.0025 or 0.00125
9.999999

ARMs Only

Where ARM Round Flag = 1, 2, or 3

>= 0 and < 1 45 Initial Fixed Rate Period For hybrid ARMs, the period between
the first payment date of the mortgage and the first interest rate adjustment
date. Adjustable Rate Mortgages (ARMs) Numeric – Integer 60 999 Hybrid ARMs Only
>= 1 to <=240 46 Initial Interest Rate Cap (Change Up) The maximum percentage by
which the mortgage note rate may increase at the first interest rate adjustment
date. Adjustable Rate Mortgages (ARMs) Numeric – Decimal 0.02 9.999999 ARMs Only
>= 0 and <= 1 99=no cap 47 Initial Interest Rate Cap (Change Down) The maximum
percentage by which the mortgage note rate may decrease at the first interest
rate adjustment date. Adjustable Rate Mortgages (ARMs) Numeric – Decimal 0.02
9.999999 ARMs Only >= 0 and <= 1 99=no cap 48 Subsequent Interest Rate Reset
Period The number of months between subsequent rate adjustments. Adjustable Rate
Mortgages (ARMs) Numeric – Integer 60 999 ARMs Only >=0 and <= 120 0 = Loan does
not adjust after initial reset 49 Subsequent Interest Rate (Change Down) The
maximum percentage by which the interest rate may decrease at each rate
adjustment date after the initial adjustment. Adjustable Rate Mortgages (ARMs)
Numeric – Decimal 0.02 9.999999 ARMs Only >= 0 and <= 1 99=no cap 50 Subsequent
Interest Rate Cap (Change Up) The maximum percentage by which the interest rate
may increase at each rate adjustment date after the initial adjustment.
Adjustable Rate Mortgages (ARMs) Numeric – Decimal 0.02 9.999999 ARMs Only >= 0
and <= 1 99=no cap 51 Lifetime Maximum Rate (Ceiling) The maximum interest rate
that can be in effect during the life of the loan. Adjustable Rate Mortgages
(ARMs) Numeric – Decimal 0.125 9.999999 ARMs Only >= 0 and <= 1 =1 if no ceiling
specified 52 Lifetime Minimum Rate (Floor) The minimum interest rate that can be
in effect during the life of the loan. Adjustable Rate Mortgages (ARMs) Numeric
– Decimal 0.015 9.999999 ARMs Only >= 0 and <= 1 If no floor is specified enter
the greater of the margin or 0. 53 Negative Amortization Limit The maximum
amount of negative amortization allowed before recast is required. (Expressed as
a percentage of the original unpaid principal balance.) Negative Amortization
Numeric – Decimal 1.25 9.999999 Negatively Amortizing ARMs Only >=0, and <2 54
Initial Negative Amortization Recast Period The number of months in which the
payment is required to recast if the loan does not reach the prescribed maximum
balance earlier. Negative Amortization Numeric – Integer 60 999 Negatively
Amortizing ARMs Only >=0 55 Subsequent Negative Amortization Recast Period The
number of months after which the payment is required to recast AFTER the first
recast period. Negative Amortization Numeric – Integer 48 999 Negatively
Amortizing ARMs Only >=0 56 Initial Fixed Payment Period Number of months after
origination during which the payment is fixed. Negative Amortization Numeric –
Integer 60 999 Negatively Amortizing Hybrid ARMs Only >= 0 to <=120 57
Subsequent Payment Reset Period Number of months between payment adjustments
after first payment reset. Negative Amortization Numeric – Integer 12 999
Negatively Amortizing ARMs Only >= 0 to <=120 58 Initial Periodic Payment Cap
The maximum percentage by which a payment can change (increase or decrease) in
the first period. Negative Amortization Numeric – Decimal 0.075 9.999999
Negatively Amortizing ARMs Only >= 0 and < 1 59 Subsequent Periodic Payment Cap
The maximum percentage by which a payment can change (increase or decrease) in
one period after the initial cap. Negative Amortization Numeric – Decimal 0.075
9.999999 Negatively Amortizing ARMs Only >= 0 and < 1 60 Initial Minimum Payment
Reset Period The maximum number of months a borrower can initially pay the
minimum payment before a new minimum payment is determined. Negative
Amortization Numeric – Integer 12 999 Negatively Amortizing ARMs Only >= 0 to
<=120 61 Subsequent Minimum Payment Reset Period The maximum number of months
(after the initial period) a borrower can pay the minimum payment before a new
minimum payment is determined after the initial period. Negative Amortization
Numeric – Integer 12 999 Negatively Amortizing ARMs Only >= 0 to <=120 62 Option
ARM Indicator An indicator of whether the loan is an Option ARM. Negative
Amortization Numeric – Integer 1 99 ARMs Only See Coding

0 = No

1 = Yes

99 = Unknown

63 Options at Recast The means of computing the lowest monthly payment available
to the borrower after recast. Option ARM Numeric – Integer 2 99 Option ARMs Only
N/A

1= Fully amortizing 30 year

2= Fully amortizing 15 year

3=Fully amortizing 40 year

4 = Interest-Only

5 = Minimum Payment

99= Unknown

64 Initial Minimum Payment The initial minimum payment the borrower is permitted
to make. Option ARM Numeric – Decimal 879.52 99 Option ARMs Only >=0 65 Current
Minimum Payment Current Minimum Payment (in dollars). Negative Amortization
Numeric – Decimal 250 9(10).99 Option ARMs Only >= 0 66 Prepayment Penalty
Calculation A description of how the prepayment penalty would be calculated
during each phase of the prepayment penalty term. Prepayment Penalties Numeric –
Integer 12 99 Always See Coding See Appendix C 67 Prepayment Penalty Type

• Hard: The prepayment penalty is incurred regardless of the reason the loan is
prepaid in full.

• Hybrid: The prepayment penalty can be characterized as hard for a certain
amount of time and as soft during another period.

Prepayment Penalties Numeric – Integer 1 99 All loans with Prepayment Penalties
(i.e., loans for which Field 66 = something other than “0”) See Coding

1 = Hard

2 = Soft

3 = Hybrid

99 = Unknown

68 Prepayment Penalty Total Term The total number of months that the prepayment
penalty may be in effect. Prepayment Penalties Numeric – Integer 60 999 All
loans with Prepayment Penalties (i.e., loans for which Field 66 = something
other than “0”) >0 to <=120 69 Prepayment Penalty Hard Term For hybrid
prepayment penalties, the number of months during which a “hard” prepayment
penalty applies. Prepayment Penalties Numeric – Integer 12 999 Loans with Hybrid
Prepayment Penalties (i.e., loans for which Field 67 = “3”) >= 0 to <=120 70
Primary Borrower ID A lender-generated ID number for the primary borrower on the
mortgage Borrower Numeric—Integer 123456789 999999999 Always >0   Used to
identify the number of times a single borrower appears in a given deal. 71
Number of Mortgaged Properties The number of residential properties owned by the
borrower that currently secure mortgage loans. Borrower Numeric – Integer 1 99
Always > 0 72 Total Number of Borrowers The number of Borrowers who are
obligated to repay the mortgage note. Borrower Numeric – Integers 2 99 Always >
0 73 Self-employment Flag An indicator of whether the primary borrower is
self-employed. Borrower Numeric – Integer 1 99 Always See Coding

0 = No

1 = Yes

99 = Unknown

74 Current ‘Other’ Monthly Payment The aggregate of all payments pertaining to
the subject property other than principal and interest (includes common charges,
condo fees, T&I, HOA, etc.), whether escrowed or not. Loan Term and Amortization
Type Numeric – Decimal 1789.25 9(10).99 Always > 0 75 Length of Employment:
Borrower The number of years of service with the borrower’s current employer as
of the date of the loan. Borrower Qualification Numeric – Decimal 3.5 99.99
Always >=0 99 = Retired, None employment income soure (social security, trust
income, dividends, etc.) 76 Length of Employment: Co-Borrower The number of
years of service with the co-borrower’s current employer as of the date of the
loan. Borrower Qualification Numeric – Decimal 3.5 99.99 If “Total Number of
Borrowers” > 1 >= 0 99 = Retired, None employment income soure (social security,
trust income, dividends, etc.) 77 Years in Home Length of time that the borrower
has been at current address. Borrower Qualification Numeric – Decimal 14.5 99.99
Refinances of Primary Residences Only (Loan Purpose = 1, 2, 3, 4, 8 or 9) > 0 78
FICO Model Used Indicates whether the FICO score was calculated using the
Classic, Classic 08, or Next Generation model. Borrower Qualification Numeric –
Integer 1 99 If a FICO score was obtained See Coding

1 = Classic

2 = Classic 08

3 = Next Generation

99 = Unknown

79 Most Recent FICO Date Specifies the date on which the most recent FICO score
was obtained Borrower Qualification Date 20090914 YYYYMMDD If a FICO score was
obtained “19010101” if unknown Issuers unable to Provide may Rep and Warrant
that the FICO score used for underwriting was not more than 4 months old at the
date of issuance. 80 Primary Wage Earner Original FICO: Equifax Equifax FICO
score for primary borrower (if applicable). Borrower Qualification Numeric –
Integer 720 9999 If a FICO score was obtained >= 350 and <= 850 81 Primary Wage
Earner Original FICO: Experian Experian FICO score for primary borrower (if
applicable). Borrower Qualification Numeric – Integer 720 9999 If a FICO score
was obtained >= 350 and <= 850 82 Primary Wage Earner Original FICO: TransUnion
TransUnion FICO score for primary borrower (if applicable). Borrower
Qualification Numeric – Integer 720 9999 If a FICO score was obtained >= 350 and
<= 850 83 Secondary Wage Earner Original FICO: Equifax Equifax FICO score for
Co-borrower (if applicable). Borrower Qualification Numeric – Integer 720 9999
If “Total Number of Borrowers” > 1 >= 350 and <= 850 84 Secondary Wage Earner
Original FICO: Experian Experian FICO score for Co-borrower (if applicable).
Borrower Qualification Numeric – Integer 720 9999 If “Total Number of Borrowers”
> 1 >= 350 and <= 850 85 Secondary Wage Earner Original FICO: TransUnion
TransUnion FICO score for Co-borrower (if applicable). Borrower Qualification
Numeric – Integer 720 9999 If “Total Number of Borrowers” > 1 >= 350 and <= 850
86 Most Recent Primary Borrower FICO Most Recent Primary Borrower FICO score
used by the lender to approve the loan. Borrower Qualification Numeric – Integer
720 9999 If a FICO score was obtained >= 350 and <= 850 87 Most Recent
Co-Borrower FICO Most Recent Co-Borrower FICO score used by the lender to
approve the loan. Borrower Qualification Numeric – Integer 720 9999 If “Total
Number of Borrowers” > 1 >= 350 and <= 850 88 Most Recent FICO Method Number of
credit repositories used to update the FICO Score. Borrower Qualification
Numeric – Integer 2 9 If a FICO score was obtained >0 89 VantageScore: Primary
Borrower Credit Score for the Primary Borrower used to approve the loan and
obtained using the Vantage credit evaluation model. Borrower Qualification
Numeric – Integer 720 9999 If a Vantage Credit Score was obtained >= 501 and <=
990 90 VantageScore: Co-Borrower Credit Score for the Co-borrower used to
approve the loan and obtained using the Vantage credit evaluation model.
Borrower Qualification Numeric – Integer 720 9999 If a VantageScore was obtained
AND “Total Number of Borrowers” > 1 >= 501 and <= 990 91 Most Recent
VantageScore Method Number of credit repositories used to update the Vantage
Score. Borrower Qualification Numeric – Integer 2 9 If a Vantage Credit Score
was obtained >0 92 VantageScore Date Date Vantage Credit Score was obtained.
Borrower Qualification Date 20090914 YYYYMMDD If a Vantage Credit Score was
obtained “19010101” if unknown 93 Credit Report: Longest Trade Line The length
of time in months that the oldest active trade line, installment or revolving,
has been outstanding. For a loan with more than one borrower, populate field
based on status for the primary borrower. Borrower Qualification Numeric –
Integer 999 999 Always > =0 Subject to Regulatory Confirmation 94 Credit Report:
Maximum Trade Line The dollar amount for the trade line, installment or
revolving, with the largest unpaid balance. For revolving lines of credit, e.g.
credit card, the dollar amount reported should reflect the maximum amount of
credit available under the credit line whether used or not. For a loan with more
than one borrower, populate field based on status for the primary borrower.
Borrower Qualification Numeric – Decimal 339420.19 9(10).99 Always >=0 Subject
to Regulatory Confirmation 95 Credit Report: Number of Trade Lines A count of
non-derogatory, currently open and active, consumer trade lines (installment or
revolving) for the borrower. For a loan with more than one borrower, populate
field based on status for the primary borrower. Borrower Qualification Numeric –
Integer 57 999 Always >=0 Subject to Regulatory Confirmation 96 Credit Line
Usage Ratio Sum of credit balances divided by sum of total open credit
available. Borrower Qualification Numeric – Decimal 0.27 9.999999 Always >= 0
and <= 1 Subject to Regulatory Confirmation 97 Most Recent 12-month Pay History
String indicating the payment status per month listed from oldest to most
recent. Borrower Qualification Text 77X123200001 X(12) Always See Coding

0 = Current

1 = 30-59 days delinquent

2 = 60-89 days delinquent

3 = 90-119 days delinquent

4 = 120+ days delinquent

5 = Foreclosure

6 = REO

7 = Loan did not exist in period

X = Unavailable

98 Months Bankruptcy Number of months since any borrower was discharged from
bankruptcy. (Issuers unable to provide this information may rep and warrant that
at least x years—as specified in the loan program—have passed since most recent
discharge from bankruptcy.) Borrower Qualification Numeric – Integer 12 999 If
Borrower has ever been in Bankruptcy >= 0 Blank = Borrower is not known to have
been in bankruptcy 99 Months Foreclosure Number of months since foreclosure sale
date. (Issuers unable to provide this information may rep and warrant that at
least x years—as specified in the loan program— have passed since most recent
foreclosure.) Borrower Qualification Numeric – Integer 12 999 If Borrower has
ever been in Foreclosure >= 0 Blank = Borrower is not known to have been in
foreclosure 100 Primary Borrower Wage Income Monthly base wage income for
primary borrower. Borrower Qualification Numeric – Decimal 9000 9(9).99 Always
>= 0 101 Co-Borrower Wage Income Monthly base wage income for all other
borrowers. Borrower Qualification Numeric – Decimal 9000 9(9).99 If “Total
Number of Borrowers” > 1 >= 0 102 Primary Borrower Other Income Monthly Other
(non-wage) income for primary borrower. (This figure should include net rental
income and be reduced by any net rental loss.) Borrower Qualification Numeric –
Decimal 9000 9(9).99 Always >= 0 103 Co-Borrower Other Income Monthly Other
(non-wage) income for all other borrowers. (This figure should include net
rental income and be reduced by any net rental loss.) Borrower Qualification
Numeric – Decimal 9000 9(9).99 If “Total Number of Borrowers” > 1 >= 0 104 All
Borrower Wage Income Monthly income of all borrowers derived from base salary
only. Borrower Qualification Numeric – Decimal 9000 9(9).99 Always >= 0 105 All
Borrower Total Income Monthly income of all borrowers derived from base salary,
commission, tips and gratuities, overtime and bonuses, part-time or second-job
earnings, alimony, child support, interest and dividend income, notes
receivable, trust income, net rental income, retirement income, social security,
veterans income, military income, foster care income, and self-employed income.
Borrower Qualification Numeric – Decimal 9000 9(9).99 Always >= 0 106 4506-T
Indicator A yes/no indicator of whether a Transcript of Tax Return (received
pursuant to the filing of IRS Form 4506-T) was obtained and considered. Borrower
Qualification Numeric – Integer 1 99 Always See Coding

0 = No

1 = Yes

99 = Unknown

107 Borrower Income Verification Level

A code indicating the extent to which the borrower’s income has been verified:

Level 4 Income Verification = [W-2 (Prev. Yr.) OR TAX RETURNS* (Prev. Yr.)] AND
PAY STUBS (YTD (at least one month)–if salaried)

Level 5 Income Verification = 24 months income verification (W-2s, pay stubs,
bank statements and/or tax returns**)

*For self-employed borrowers: Level 4 Income Verification:
• 2 Years Tax Returns
• Self-prepared tax returns (regardless of 4506 and tax transcripts)

** For self-employed borrowers: Level 5 Income Verification:
• 2 Years tax returns
• Tax returns prepared and not executed by a CPA, with


        o CPA name & phone number shown on the Preparer section of the tax
return
        o Executed 4506 and tax transcripts (matching returns in file)
• Tax returns prepared and executed by a CPA (regardless of 4506 and tax
transcripts)

Borrower Qualification Numeric – Integer 1 9 Always See Coding

1 = Not Stated, Not Verified

2 = Stated, Not Verified

3 = Stated, “Partially” Verified

4 = Stated, “Level 4” Verified (as defined)

5 = Stated, “Level 5” Verified (as defined)



108 Co-Borrower Income Verification

A code indicating the extent to which the co-borrower’s income has been
verified:



Level 4 Income Verification = [W-2 (Prev. Yr.) OR TAX RETURNS* (Prev. Yr.)] AND
PAY STUBS (YTD (at least one month)–if salaried)



Level 5 Income Verification = 24 months income verification (W-2s, pay stubs,
bank statements and/or tax returns**)

*For self-employed borrowers: Level 4 Income Verification:
• 2 Years Tax Returns
• Self-prepared tax returns (regardless of 4506 and tax transcripts)

** For self-employed borrowers: Level 5 Income Verification:
• 2 Years tax returns
• Tax returns prepared and not executed by a CPA, with
o CPA name & phone number shown on the Preparer section of the tax return
o Executed 4506 and tax transcripts (matching returns in file)
• Tax returns prepared and executed by a CPA (regardless of 4506 and tax
transcripts)

Borrower Qualification Numeric – Integer 2 9 If “Total Number of Borrowers” > 1
See Coding

1 = Not Stated, Not Verified

2 = Stated, Not Verified

3 = Stated, “Partially” Verified

4 = Stated, “Level 4” Verified (as defined)

5 = Stated, “Level 5” Verified (as defined)







109 Borrower Employment Verification

A code indicating the extent to which the primary borrower’s employment has been
verified:



Level 3 Verified = Direct Independent Verification with a third party of the
borrower’s current employment.

Borrower Qualification Numeric – Integer 2 9 Always See Coding

1 = Not Stated, Not Verified

2 = Stated, Not Verified

3 = Stated, Level 3 Verified (as defined)

110 Co-Borrower Employment Verification

A code indicating the extent to which the co-borrower’s employment has been
verified:



Level 3 Verified = Direct Independent Verification with a third party of the
co-borrower’s current employment.

Borrower Qualification Numeric – Integer 1 9 If “Total Number of Borrowers” > 1
See Coding

1 = Not Stated, Not Verified

2 = Stated, Not Verified

3 = Stated, Level 3 Verified (as defined)

111 Borrower Asset Verification

A code indicating the extent to which the primary borrower’s assets used to
qualify the loan have been verified:



Level 4 Verified = 2 months of bank statements/balance documentation (written or
electronic) for liquid assets (or gift letter).



Borrower Qualification Numeric – Integer 3 9 Always See Coding

1 = Not Stated, Not Verified

2 = Stated, Not Verified

3 = Stated, “Partially” Verified

4 = Stated, Level 4 Verified (as defined)

112 Co-Borrower Asset Verification

A code indicating the extent to which the co-borrower’s assets used to qualify
the loan have been verified:



Level 4 = 2 months of bank statements/balance documentation (written or
electronic) for liquid assets (or gift letter).



Borrower Qualification Numeric – Integer 2 9 If “Total Number of Borrowers” > 1
See Coding

1 = Not Stated, Not Verified

2 = Stated, Not Verified

3 = Stated, “Partially” Verified

4 = Stated, Level 4 Verified (as defined)

113 Liquid / Cash Reserves The actual dollar amount of remaining verified liquid
assets after settlement. (This should not include cash out amount of subject
loan.) Borrower Qualification Numeric – Decimal 3242.76 9(9).99 Always >= 0 114
Monthly Debt All Borrowers The aggregate monthly payment due on other debt
(excluding only installment loans with fewer than 10 payments remaining and
other real estate loans used to compute net rental income— which is
added/subtracted in the income fields). Borrower Qualification Numeric – Decimal
3472.43 9(9).99 Always >= 0 115 Originator DTI Total Debt to income ratio used
by the originator to qualify the loan. Borrower Qualification Numeric – Decimal
0.35 9.999999 Always >= 0 and >= 1 116 Fully Indexed Rate The fully indexed
interest rate as of securitization cut-off. Borrower Qualification Numeric –
Decimal 0.0975 9.999999 ARMs Only >= 0 and >= 1 117 Qualification Method Type of
mortgage payment used to qualify the borrower for the loan. Borrower
Qualification Numeric – Integer 3 99 Always See Coding

1 = Start Rate

2 = First Year Cap Rate

3 = I/O Amount

4 = Fully Indexed

5 = Min Payment

98 = Other

99 = Unknown

118 Percentage of Down Payment from Borrower Own Funds Include only borrower
funds, do not include any gift or borrowed funds. (Issuers may provide the
actual percentage for each loan, or the guideline percentage and note departure
concentration on the transaction summary.) Borrower Qualification Numeric –
Decimal 0.5 9.999999 Purchase Loans Only >= 0 and >= 1 119 City The name of the
city. Subject Property Text New York X(45) Always Unk=Unknown 120 State The name
of the state as a 2-digit Abbreviation. Subject Property Text NY XX Always See
Coding See Appendix H 121 Postal Code The postal code (zip code in the US) where
the subject property is located. Subject Property Text 10022 X(5) Always
Unk=Unknown 122 Property Type Specifies the type of property being used to
secure the loan. Subject Property Numeric – Integer 11 99 Always See Coding See
Appendix D 123 Occupancy Specifies the property occupancy status (e.g.,
owner-occupied, investment property, second home, etc.). Subject Property
Numeric – Integer 4 9 Always See Coding See Appendix E 124 Sales Price The
negotiated price of a given property between the buyer and seller. Subject
Property Numeric – Decimal 450000.23 9(10).99 Purchase Loans Only > 0 125
Original Appraised Property Value The appraised value of the property used to
approve the loan. Subject Property Numeric – Decimal 550000.23 9(10).99 Always >
0 126 Original Property Valuation Type Specifies the method by which the
property value (at the time of underwriting) was reported. Subject Property
Numeric – Integer 8 99 Always See Coding See Appendix F 127 Original Property
Valuation Date Specifies the date on which the original property value (at the
time of underwriting) was reported. (Issuers unable to provide may Rep and
Warrant that the appraisal used for underwriting was not more than x days old at
time of loan closing.) Subject Property Date 20090914 YYYYMMDD Always “19010101”
if unknown 128 Original Automated Valuation Model (AVM) Model Name The name of
the AVM Vendor if an AVM was used to determine the original property valuation.
Subject Property Numeric – Integer 1 99 Always See Appendix I See Appendix I 129
Original AVM Confidence Score The confidence range presented on the AVM report.
Subject Property Numeric – Decimal 0.74 9.999999 If AVM Model Name (Field 127) >
0 >= 0 to <= 1 130 Most Recent Property Value[1] If a valuation was obtained
subsequent to the valuation used to calculate LTV, the most recent property
value. Subject Property Numeric – Decimal 500000 9(10).99 If updated value was
obtained subsequent to loan approval > 0 131 Most Recent Property Valuation Type
If an additional property valuation was obtained after the valuation used for
underwriting purposes, the method by which the property value was reported.
Subject Property Numeric – Integer 6 9 If updated value was obtained subsequent
to loan approval See Coding See Appendix F 132 Most Recent Property Valuation
Date Specifies the date on which the updated property value was reported.
Subject Property Date 20090914 YYYYMMDD If updated value was obtained subsequent
to loan approval “19010101” if unknown 133 Most Recent AVM Model Name The name
of the AVM Vendor if an AVM was used to determine the updated property
valuation. Subject Property Numeric – Integer 19 99 If updated value was
obtained subsequent to loan approval See Coding See Appendix I 134 Most Recent
AVM Confidence Score If AVM used to determine the updated property valuation,
the confidence range presented on the AVM report. Subject Property Numeric –
Decimal 0.85 9.999999 If “Most Recent AVM Model Name” > 0 >= 0 to <= 1 135
Original CLTV The ratio obtained by dividing the amount of all known outstanding
mortgage liens on a property at origination by the lesser of the appraised value
or the sales price. The value is then truncated to four decimal places.
Loan-to-Value (LTV) Numeric – Decimal 0.96 9.999999 Always >= 0 and <= 1.5 136
Original LTV The ratio obtained by dividing the original mortgage loan amount on
the note date by the lesser of the mortgaged property’s appraised value on the
note date or its purchase price. The value is then truncated to four decimal
places. Loan-to-Value (LTV) Numeric – Decimal 0.8 9.999999 Always >= 0 and <=
1.25 137 Original Pledged Assets The total value of assets pledged as collateral
for the loan at the time of origination. Pledged assets may include cash or
marketable securities. Loan-to-Value (LTV) Numeric – Decimal 75000 9(10).99
Always >=0 138 Mortgage Insurance Company Name The name of the entity providing
mortgage insurance for a loan. Mortgage Insurance Numeric – Integer 3 99 Always
See Coding See Appendix G 139 Mortgage Insurance Percent Mortgage Insurance
coverage percentage. Mortgage Insurance Numeric – Decimal 0.25 9.999999
“Mortgage Insurance Company Name” > 0 >= 0 to <= 1 140 MI: Lender or Borrower
Paid? An indicator of whether mortgage insurance is paid by the borrower or the
lender. Mortgage Insurance Numeric – Integer 1 99 “Mortgage Insurance Company
Name” > 0 See Coding

1 = Borrower-Paid

2 = Lender- Paid

99 = Unknown

141 Pool Insurance Co. Name Name of pool insurance provider. Mortgage Insurance
Numeric – Integer 8 99 Always See Coding See Appendix G 142 Pool Insurance Stop
Loss % The aggregate amount that a pool insurer will pay, calculated as a
percentage of the pool balance. Mortgage Insurance Numeric – Decimal 0.25
9.999999 Pool MI Company > 0 >= 0 to <= 1 143 MI Certificate Number The unique
number assigned to each individual loan insured under an MI policy. Mortgage
Insurance Text 123456789G X(20)

MI Company

> 0

UNK = Unknown 144

Updated DTI

(Front-end)

Updated front-end DTI ratio (total monthly housing expense divided by total
monthly income) used to qualify the loan modification. Loan Modifications
(Pertains only to loans modified for loss mitigation purposes) Numeric – Decimal
0.35 9.999999 Modified Loans Only >= 0 and >= 1 145

Updated DTI

(Back-end)

Updated back-end DTI ratio (total monthly debt expense divided by total monthly
income) used to qualify the loan modification. Loan Modifications (Pertains only
to loans modified for loss mitigation purposes) Numeric – Decimal 0.35 9.999999
Modified Loans Only >= 0 and >= 1 146 Modification Effective Payment Date Date
of first payment due post modification. Loan Modifications (Pertains only to
loans modified for loss mitigation purposes) Date 20090914 YYYYMMDD Modified
Loans Only “19010101” if unknown 147 Total Capitalized Amount Amount added to
the principal balance of a loan due to the modification. Loan Modifications
(Pertains only to loans modified for loss mitigation purposes) Numeric – Decimal
12000 9(10).99 Modified Loans Only >= 0 148 Total Deferred Amount Any
non-interest-bearing deferred amount (e.g., principal, interest and fees). Loan
Modifications (Pertains only to loans modified for loss mitigation purposes)
Numeric – Decimal 12000 9(10).99 Modified Loans Only >= 0 149 Pre-Modification
Interest (Note) Rate Scheduled Interest Rate Of The Loan Immediately Preceding
The Modification Effective Payment Date. Loan Modifications (Pertains only to
loans modified for loss mitigation purposes) Numeric – Decimal 0.075 9.999999
Modified Loans Only >= 0 to <= 1 150 Pre-Modification P&I Payment Scheduled
Total Principal And Interest Payment Amount Preceding The Modification Effective
Payment Date – or if servicer is no longer advancing P&I, the payment that would
be in effect if the loan were current. Loan Modifications (Pertains only to
loans modified for loss mitigation purposes) Numeric – Decimal 2310.57 9(10).99
Modified Loans Only > 0 151 Pre-Modification Initial Interest Rate Change
Downward Cap Maximum amount the rate can adjust downward on the first interest
rate adjustment date (prior to modification) – Only provide if the rate floor is
modified. Loan Modifications (Pertains only to loans modified for loss
mitigation purposes) Numeric – Decimal 0.015 9.999999 Modified Loans Only >= 0
to <= 1 152 Pre-Modification Subsequent Interest Rate Cap Maximum increment the
rate can adjust upward AFTER the initial rate adjustment (prior to modification)
– Only provide if the Cap is modified. Loan Modifications (Pertains only to
loans modified for loss mitigation purposes) Numeric – Decimal 0.015 9.999999
Modified Loans Only >= 0 to <= 1 153 Pre-Modification Next Interest Rate Change
Date Next Interest Reset Date Under The Original Terms Of The Loan (one month
prior to new payment due date). Loan Modifications (Pertains only to loans
modified for loss mitigation purposes) Date 20090914 YYYYMMDD Modified Loans
Only “19010101” if unknown 154 Pre-Modification I/O Term Interest Only Term (in
months) preceding The Modification Effective Payment Date. Loan Modifications
(Pertains only to loans modified for loss mitigation purposes) Numeric – Integer
36 999 Modified Loans Only >= 0 to <= 120 155 Forgiven Principal Amount The sum
total of all principal balance reductions (as a result of loan modification)
over the life of the loan. Loan Modifications (Pertains only to loans modified
for loss mitigation purposes) Numeric – Decimal 12000 9(10).99 Modified Loans
Only >= 0 156 Forgiven Interest Amount The sum total of all interest incurred
and forgiven (as a result of loan modification) over the life of the loan. Loan
Modifications (Pertains only to loans modified for loss mitigation purposes)
Numeric – Decimal 12000 9(10).99 Modified Loans Only >= 0 157 Number of
Modifications The number of times the loan has been modified. Loan Modifications
(Pertains only to loans modified for loss mitigation purposes) Numeric – Integer
1 9 Modified Loans Only >= 0 158 Cash To/From Brrw at Closing Indicates the
amount of cash the borrower(s) paid into or received at closing.

[HUD-1 Bottom Line] + [Earnest money] + [Paid Outside Closing Items] Numeric –
Decimal 100000.01 9(10).99 159 Brrw - Yrs at in Industry Number of years the
primary borrower has been working in their current industry Numeric – Decimal
9.9 9.999999 160 CoBrrw - Yrs at in Industry Number of years the co-borrower has
been working in their current industry Numeric – Decimal 8 9.999999 161 Junior
Mortgage Drawn Amount Applicable if the subject loan is a first mortgage. At the
time of origination for the subject loan, the sum of the outstanding balance(s)
for any junior mortgages (HELOCs and closed-end). Numeric – Decimal 100000.01
9(10).99 162 Maturity Date Maturity date of mortgage Date 20420501 YYYYMMDD 163
Primary Borrower Wage Income (Salary) The primary borrower's salary wage income
Numeric – Decimal 10000.44 9(10).99 164 Primary Borrower Wage Income (Bonus) The
primary borrower's bonus wage income Numeric – Decimal 10000.44 9(10).99 165
Primary Borrower Wage Income (Commission) The primary borrower's commission wage
income Numeric – Decimal 10000.44 9(10).99 166 Co-Borrower Wage Income (Salary)
The coborrower's salary wage income Numeric – Decimal 10000.44 9(10).99 167
Co-Borrower Wage Income (Bonus) The coborrower's bonus wage income Numeric –
Decimal 10000.44 9(10).99 168 Co-Borrower Wage Income (Commission) The
coborrower's commission wage income Numeric – Decimal 10000.44 9(10).99 169
Originator Doc Code Documentation Code value as presented by the seller. Text
Full XXXX 170 RWT Income Verification Internal Redwood Derived field. Due
Diligence / Trade Desk derived value indicating the level of primary borrower
asset verification Text 2 Years XXXX 171 RWT Asset Verification Internal Redwood
Derived field. Due Diligence / Trade Desk derived value indicating the level of
primary borrower Income verification Text 2 Months XXXX MH-1 Real Estate
Interest Indicates whether the property on which the manufactured home is
situated is owned outright or subject to the terms of a short- or long-term
lease. (A long-term lease is defined as a lease whose term is greater than or
equal to the loan term.) Manufactured Housing Numeric – Integer 2 99
Manufactured Housing Loans Only See Coding

1 = Owned

2 = Short-term lease

3 = Long-term lease

99 = Unavailable

MH-2 Community Ownership Structure If the manufactured home is situated in a
community, a means of classifying ownership of the community. Manufactured
Housing Numeric – Integer 2 99 Manufactured Housing Loans Only See Coding

1 = Public Institutional

2 = Public Non-Institutional

3 = Private Institutional

4 = Private Non-Institutional

5 = HOA-Owned

6 = Non-Community

99 = Unavailable

MH-3 Year of Manufacture The year in which the home was manufactured (Model Year
— YYYY Format). Required only in cases where a full appraisal is not provided.
Manufactured Housing Numeric – Integer 2006 YYYY Manufactured Housing Loans Only
1901 = Unavailable MH-4 HUD Code Compliance Indicator (Y/N) Indicates whether
the home was constructed in accordance with the 1976 HUD code. In general, homes
manufactured after 1976 comply with this code. Manufactured Housing Numeric –
Integer 1 9 Manufactured Housing Loans Only See Codes

0 = No

1 = Yes

99 = Unavailable

MH-5 Gross Manufacturer’s Invoice Price The total amount that appears on the
manufacturer’s invoice (typically includes intangible costs such as
transportation, association, on-site setup, service and warranty costs, taxes,
dealer incentives, and other fees). Manufactured Housing Numeric – Decimal
72570.62 9(10).99 Manufactured Housing Loans Only >= 0 MH-6 LTI
(Loan-to-Invoice) Gross The ratio of the loan amount divided by the Gross
Manufacturer’s Invoice Price (Field MH-5). Manufactured Housing Numeric –
Decimal 0.75 9.999999 Manufactured Housing Loans Only >= 0 to <= 1 MH-7 Net
Manufacturer’s Invoice Price The Gross Manufacturer’s Invoice Price (Field MH-5)
minus intangible costs, including: transportation, association, on-site setup,
service, and warranty costs, taxes, dealer incentives, and other fees.
Manufactured Housing Numeric – Decimal 61570.62 9(10).99 Manufactured Housing
Loans Only >= 0 MH-8 LTI (Net) The ratio of the loan amount divided by the Net
Manufacturer’s Invoice Price (Field MH-7). Manufactured Housing Numeric –
Decimal 0.62 9.999999 Manufactured Housing Loans Only >= 0 to <= 1 MH-9
Manufacturer Name The manufacturer of the subject property. (To be applied only
in cases where no appraised value/other type of property valuation is
available.) Manufactured Housing Text “XYZ Corp” Char (100) Manufactured Housing
Loans Only (where no appraised value is provided) MH Manufacturer name in double
quotation marks MH-10 Model Name The model name of the subject property. (To be
applied only in cases where no appraised value/other type of property valuation
is available.) Manufactured Housing Text “DX5-916-X” Char (100) Manufactured
Housing Loans Only (where no appraised value is provided) MH Model name in
double quotation marks MH-11 Down Payment Source An indicator of the source of
the down payment used by the borrower to acquire the property and qualify for
the mortgage. Manufactured Housing Numeric – Integer 2 99 Manufactured Housing
Loans Only See Codes

1 = Cash

2 = Proceeds from trade in

3 = Land in Lieu

4 = Other

99 = Unavailable

MH-12 Community/Related Party Lender (Y/N) An indicator of whether the loan was
made by the community owner, an affiliate of the community owner or the owner of
the real estate upon which the collateral is located. Manufactured Housing
Numeric – Integer 1 99 Manufactured Housing Loans Only See Codes

0 = No

1 = Yes

99 = Unavailable

MH-13 Defined Underwriting Criteria (Y/N) An indicator of whether the loan was
made in accordance with a defined and/or standardized set of underwriting
criteria. Manufactured Housing Numeric – Integer 1 99 Manufactured Housing Loans
Only See Codes

0 = No

1 = Yes

99 = Unavailable

MH-14 Chattel Indicator An Indicator of whether the secured property is
classified as chattel or Real Estate. Manufactured Housing Numeric – Integer 1
99 Manufactured Housing Loans Only See Codes 0 = Real Estate
1 = Chattel
99 = Unavailable  



























 

 

    

APPENDIX A

 

MODIFICATIONS TO THE FLOW SERVICING AGREEMENT

 

1.          The definition of “Assumed Principal Balance” in Section 1 is
revised to read in its entirety as follows:

 

“Assumed Principal Balance: As to each Mortgage Loan as of any date of
determination, (i) the principal balance of the Mortgage Loan outstanding as of
the Cut-off Date after application of payments due on or before the Cut-off
Date, whether or not received, minus (ii) all amounts previously distributed to
the Owner with respect to the Mortgage Loan pursuant to Subsection 11.15 and
representing (a) payments or other recoveries of principal or (b) advances of
scheduled principal payments made pursuant to Subsection 11.17.”

 

2.          The definition of “Business Day” in Section 1 is revised to read in
its entirety as follows:

 

“Business Day: Any day other than (i) a Saturday or a Sunday, or (ii) a legal
holiday in the State of New York, the State of New Jersey, the State of
California, the State of Delaware, the State of Maryland or the State of
Minnesota, or (iii) a day on which banks in the State of New York, the State of
New Jersey, the State of California, the State of Delaware, the State of
Maryland or the State of Minnesota are authorized or obligated by law or
executive order to be closed.”

 

3.          The definition of “Closing Date” in Section 1 is revised to read in
its entirety as follows:

 

“Closing Date: November 30, 2012, except with respect to Section 3 and the
Servicer Acknowledgement(s).”

 

4.          The definition of “Cut-off Date” in Section 1 is revised to read in
its entirety as follows:

 

“Cut-off Date: November 1, 2012, except with respect to the Servicer
Acknowledgement(s).”

 

5.          The definition of “Eligible Account” in Section 1 is revised to read
in its entirety as follows:

 

 

 

 

“Eligible Account: Any account or accounts maintained with a federal or state
chartered depository institution or trust company the debt obligations of which
(or, in the case of a depository institution or trust company that is the
principal subsidiary of a holding company, the debt obligations of such holding
company) satisfy each of the following criteria: (1) the short-term unsecured
debt obligations of such entity are rated in the highest rating category of
Fitch, Inc. (“Fitch”) and Moody’s Investors Service, Inc. (“Moody’s”) and the
long-term unsecured debt obligations of such entity are rated in one of the two
highest rating categories of Fitch and Moody’s and (2) if the unsecured debt
obligations of such entity are rated by Kroll Bond Rating Agency, Inc. (“KBRA”),
then the short-term unsecured debt obligations of such entity are rated in the
highest rating category of KBRA and the long-term unsecured debt obligations of
such entity are rated in one of the three highest rating categories of KBRA. If
the ratings no longer satisfy each of these criteria, the funds on deposit
therewith in connection with this transaction shall be transferred to an
Eligible Account within 30 days of such downgrade. Eligible Accounts may bear
interest.

 

6.          The definition of “First Remittance Date” in Section 1 is revised to
read in its entirety as follows:

 

“First Remittance Date: December 20, 2012.”

 

7.          A new definition of “MERS Event” is hereby added to Section 1, to be
inserted alphabetically and to read in its entirety as follows:

 

“MERS Event: The occurrence of any of the following events:

 

(i)          a Monthly Payment on a MERS Mortgage Loan has not been received
within 60 days of its Due Date;

 

(ii)         a court of competent jurisdiction in a particular state rules that
MERS is not an appropriate, permissible or authorized system for transferring
ownership of Mortgage Loans in that state; or

 

(iii)        (A) a decree or order of a court or agency or supervisory authority
having jurisdiction for the appointment of a conservator or receiver or
liquidator in any insolvency, readjustment of debt, marshalling of assets and
liabilities or similar proceedings, or for the winding-up or liquidation of its
affairs, shall have been entered against MERS, and such decree or order shall
have remained in force undischarged or unstayed for a period of 60 days; or (B)
MERS shall consent to the appointment of a conservator or receiver or liquidator
in any insolvency, readjustment of debt, marshalling of assets and liabilities,
voluntary liquidation or similar proceedings of or relating to MERS or of or
relating to all or substantially all of its property; or (C) MERS shall admit in
writing its inability to pay its debts generally as they become due, file a
petition to take advantage of any applicable insolvency or reorganization
statute, make an assignment for the benefit of its creditors or voluntarily
suspend payment of its obligations.

 

With respect to the event described in clause (ii), a MERS Event will be deemed
to have occurred with respect to all Mortgage Loans in the related state, and
with respect to any of the events described in clause (iii), a MERS Event will
be deemed to have occurred with respect to all of the Mortgage Loans.”

 

 

 

 

8.          The definition of “Principal Prepayment Period” in Section 1 is
revised to read in its entirety as follows:

 

“Principal Prepayment Period: As to any Remittance Date, the period commencing
on the 15th day of the month preceding the month in which such Remittance Date
occurs through the 14th day of the month in which such Remittance Date occurs;
provided that, with respect to the December 2012 Remittance Date, the Principal
Prepayment Period shall be the period commencing on November 1, 2012 through
December 14, 2012.”

 

9.          The definition of “Remittance Date” in Section 1 is revised to read
in its entirety as follows:

 

“Remittance Date: The 20th day (or if such 20th day is not a Business Day the
first Business Day immediately preceding such 20th day) of any month, beginning
with the First Remittance Date.”

 

10.         A new definition of “Servicing Administrator” is hereby added to
Section 1, to be inserted alphabetically and to read in its entirety as follows:

 

“Servicing Administrator: Redwood Residential Acquisition Corporation or its
successor in interest.”

 

11.         Owner Representation Correction

 

In the first sentence of Subsection 7.02(a), the phrase “federal savings bank”
is replaced by the phrase “Delaware corporation” and the term “United States” is
replaced by the term “Delaware”.

 

12.         Subsection 11.01(e), first sentence is revised to read in its
entirety as follows:

 

“Consistent with the terms of this Agreement, and subject to the REMIC
Provisions if the Mortgage Loans have been transferred to a REMIC, the Servicer
may waive, modify or vary any term of any Mortgage Loan or consent to the
postponement of strict compliance with any such term or in any manner grant
indulgence to any Mortgagor; provided, however, that the Servicer shall not
enter into any payment plan or agreement to modify payments with a Mortgagor
lasting more than six (6) months or permit any modification with respect to any
Mortgage Loan that would change the Mortgage Interest Rate, the Lifetime Rate
Cap (if applicable), the Initial Rate Cap (if applicable), the Periodic Rate Cap
(if applicable) or the Gross Margin (if applicable), agree to the capitalization
of arrearages, including interest, fees or expenses owed under the Mortgage
Loan, make any future advances or extend the final maturity date with respect to
such Mortgage Loan (provided that the Servicer shall in no event extend the
final maturity date past December 25, 2042 or, if such 25th day is not a
Business Day, the next succeeding Business Day), or accept substitute or
additional collateral or release any collateral for such Mortgage Loan, unless
(1) the Mortgagor is in default with respect to the Mortgage Loan, or such
default is, in the judgment of the Servicer, imminent, (2) the modification is
in accordance with the customary procedures of the Servicer, which may change
from time to time, or industry-accepted programs, and (3) the Owner has approved
such action.”

 

 

 

 

13.         Subsection 11.03, third sentence is revised to read in its entirety
as follows:

 

“Mortgage Loan payments received by the Servicer will be deposited into a
clearing account that is insured by the FDIC on the same day of receipt, unless
such payments are received after 4:00 p.m. New York time, in which case such
payments will be deposited on the following Business Day.”

 

14.         Subsection 11.04, first sentence of the first paragraph is revised
to read in its entirety as follows:

 

“The Servicer shall segregate and hold all funds collected and received pursuant
to each Mortgage Loan separate and apart from any of its own funds and general
assets and shall establish and maintain one or more Custodial Accounts
(collectively, the “Custodial Account”), titled “Christiana Trust, a division of
Wilmington Savings Fund Society, FSB, in trust for the holders of Sequoia
Mortgage Trust 2012-6 Mortgage Pass-Through Certificates.”

 

15.         Subsection 11.04, subclause (f) of the second paragraph is revised
to read in its entirety as follows:

 

“(f)          any amount required to be deposited in the Custodial Account
pursuant to Subsections 11.15, 11.17, 11.19 and 11.25.”

 

16.         Notwithstanding anything to the contrary in the Flow Servicing
Agreement, any Custodial Accounts established by the Servicer pursuant to
Subsection 11.04 of the Flow Servicing Agreement shall qualify as Eligible
Accounts as defined in the Pooling and Servicing Agreement.

 

17.         Paragraphs (b), (c), (d) and (f) of Subsection 11.05 are revised to
read in their entirety as follows:

 

(b)          to reimburse the Servicing Administrator for P&I Advances, the
Servicing Administrator’s right to reimbursement pursuant to this subclause (b)
with respect to any Mortgage Loan being limited to related Liquidation Proceeds,
Condemnation Proceeds, Insurance Proceeds and such other amounts as may be
collected by the Servicer from the related Mortgagor or otherwise relating to
the Mortgage Loan, it being understood that, in the case of any such
reimbursement, the Servicing Administrator’s right thereto shall be prior to the
rights of the Owner with respect to such Mortgage Loan;

 

 

 

 

(c)          to reimburse itself or the Servicing Administrator for any unpaid
portion of any Servicing Fees and for unreimbursed Servicing Advances made by
the Servicer or the Servicing Administrator, the Servicer’s right to reimburse
itself or the Servicing Administrator pursuant to this subclause (c) with
respect to any Mortgage Loan being limited to related Liquidation Proceeds,
Condemnation Proceeds, Insurance Proceeds and such other amounts as may be
collected by the Servicer from the related Mortgagor or otherwise relating to
the Mortgage Loan, it being understood that, in the case of any such
reimbursement, the rights of the Servicer and Servicing Administrator thereto
shall be prior to the rights of the Owner unless the Servicing Administrator is
required to pay the Prepayment Interest Shortfall pursuant to Subsection 11.15,
in which case the Servicing Administrator’s right to such reimbursement shall be
subsequent to the payment to the Owner of such shortfall;

 

(d)          to reimburse itself or the Servicing Administrator for unreimbursed
Servicing Advances, to the extent that such amounts are nonrecoverable (as
certified by the Servicer or the Servicing Administrator, as applicable, to the
Owner in an Officer’s Certificate) by the Servicer or the Servicing
Administrator, as applicable, pursuant to subclause (c) above;

 

. . .

 

(f)          to reimburse the Servicing Administrator for unreimbursed P&I
Advances, to the extent that such amounts are nonrecoverable (as certified by
the Servicing Administrator to the Owner in an Officer’s Certificate) by the
Servicing Administrator pursuant to subclause (b) above;

 

18.         Amendments to Subsection 11.13

 

(a)          Subsection 11.13 is revised by deleting the first sentence and
replacing it in its entirety with the following:

 

“Subject to Subsection 11.02, in the event that title to the Mortgaged Property
is acquired in foreclosure or by deed in lieu of foreclosure, the deed or
certificate of sale shall be taken in the name of the trust created by the
Pooling and Servicing Agreement, where permitted by applicable law or regulation
and consistent with Customary Servicing Procedures, and otherwise, in the name
of the trustee of the Trust or its nominee.”

 

 

 

 

(b)          Subsection 11.13 is further revised to add the following paragraphs
at the end of the section:

 

“The REO Property must be sold within three years following the end of the
calendar year of the date of acquisition if a REMIC election has been made with
respect to the arrangement under which the Mortgage Loans and REO Property are
held, unless (i) the Owner shall have been supplied with an Opinion of Counsel
(at the expense of the Servicing Administrator) to the effect that the holding
by the related trust of such Mortgaged Property subsequent to such three-year
period (and specifying the period beyond such three-year period for which the
Mortgaged Property may be held) will not result in the imposition of taxes on
“prohibited transactions” of the related trust as defined in Section 860F of the
Code, or cause the related REMIC to fail to qualify as a REMIC, in which case
the related trust may continue to hold such Mortgaged Property (subject to any
conditions contained in such Opinion of Counsel), or (ii) the Owner (at the
Servicer’s expense) or the Servicer shall have applied for, prior to the
expiration of such three-year period, an extension of such three-year period in
the manner contemplated by Section 856(e)(3) of the Code, in which case the
three-year period shall be extended by the applicable period. If a period longer
than three years is permitted under the foregoing sentence and is necessary to
sell any REO Property, the Servicer shall report monthly to the Owner as to
progress being made in selling such REO Property.

 

Notwithstanding any other provision of this Agreement, if a REMIC election has
been made, no Mortgaged Property held by a REMIC shall be rented (or allowed to
continue to be rented) or otherwise used for the production of income by or on
behalf of the related trust or sold in such a manner or pursuant to any terms
that would (i) cause such Mortgaged Property to fail to qualify at any time as
“foreclosure property” within the meaning of Section 860G(a)(8) of the Code,
(ii) subject the related trust to the imposition of any federal or state income
taxes on “net income from foreclosure property” with respect to such Mortgaged
Property within the meaning of Section 860G(c) of the Code, or (iii) cause the
sale of such Mortgaged Property to result in the receipt by the related trust of
any income from non-permitted assets as described in Section 860F(a) (2)(B) of
the Code, unless the Servicer has agreed to indemnify and hold harmless the
related trust with respect to the imposition of any such taxes.”

 

19.         Servicer Reports. The Servicer shall provide monthly reports to the
Purchaser pursuant to Subsection 11.16 in the formats attached hereto as
Exhibits 4 and 5, or in such other format as the Servicer, the Purchaser and the
Depositor shall agree in writing. No later than two (2) Business Days following
the end of each Principal Prepayment Period, the Servicer shall furnish to the
Master Servicer a monthly report in a mutually agreed format containing such
information regarding prepayments in full on Mortgage Loans during the
applicable Principal Prepayment Period as the Servicer and the Master Servicer
shall mutually agree.

 

 

 

 

20.         Subsection 11.17 is revised to read in its entirety as follows:

 

“Subsection 11.17         Advances by the Servicer or Servicing Administrator.

 

No later than two Business Days immediately preceding each related Remittance
Date, the Servicer shall either (a) deposit in the Custodial Account from funds
provided by the Servicing Administrator pursuant to Subsection 11.25 an amount
equal to the aggregate amount of all Monthly Payments (with interest adjusted to
the Mortgage Loan Remittance Rate) which were due on the Mortgage Loans during
the applicable Due Period and which were delinquent at the close of business on
the immediately preceding Determination Date, (b) cause to be made an
appropriate entry in the records of the Custodial Account that amounts held for
future distribution have been, as permitted by this Subsection 11.17, used by
the Servicer in discharge of any such P&I Advance or (c) make P&I Advances in
the form of any combination of (a) or (b) aggregating the total amount of
advances to be made, subject to Subsection 11.25. Any amounts held for future
distribution and so used shall be replaced by the Servicing Administrator by
deposit in the Custodial Account on or before any future Remittance Date if
funds in the Custodial Account on such Remittance Date shall be less than
payments to the Owner required to be made on such Remittance Date. The Servicing
Administrator’s obligation to make P&I Advances as to any Mortgage Loan will
continue through the last Monthly Payment due prior to the payment in full of a
Mortgage Loan, or through the last related Remittance Date prior to the
Remittance Date for the distribution of all other payments or recoveries
(including proceeds under any title, hazard or other insurance policy, or
condemnation awards) with respect to a Mortgage Loan; provided, however, that
such obligation shall cease if the Servicing Administrator, in its good faith
judgment, determines that such P&I Advances would not be recoverable pursuant to
Subsection 11.05(b). The determination by the Servicing Administrator that a P&I
Advance, if made, would be nonrecoverable, shall be evidenced by an Officer’s
Certificate of the Servicing Administrator delivered to the Owner, which details
the reasons for such determination. Neither the Servicing Administrator nor the
Servicer shall have any obligation to advance amounts in respect of shortfalls
relating to the Servicemembers Civil Relief Act and similar state and local
laws.

 

21.         The first sentence of Subsection 11.18 is revised to read in its
entirety as follows:

 

“The Servicer will use its best efforts to enforce any “due-on-sale” provision
contained in any Mortgage or Mortgage Note; provided that, subject to the
Owner’s prior approval for the release of liability from the original borrower,
the Servicer shall permit such assumption if so required in accordance with the
terms of the Mortgage or the Mortgage Note.”

 

22.         The Flow Servicing Agreement is modified by adding a new Subsection
11.26 which reads in its entirety as follows:

 

“Subsection 11.26 Compliance with REMIC Provisions.

 

 

 

 



If a REMIC election has been made with respect to the arrangement under which
the Mortgage Loans and REO Property are held, the Servicer shall not take any
action, cause the REMIC to take any action or fail to take (or fail to cause to
be taken) any action that, under the REMIC Provisions, if taken or not taken, as
the case may be, could (i) endanger the status of the REMIC as a REMIC or (ii)
result in the imposition of a tax upon the REMIC (including but not limited to
the tax on “prohibited transactions” as defined in Section 860F(a)(2) of the
Code and the tax on “contribution” to a REMIC set forth in Section 860G(d) of
the Code unless the Servicer has received an Opinion of Counsel (at the expense
of the party seeking to take such actions) to the effect that the contemplated
action will not endanger such REMIC status or result in the imposition of any
such tax.”

 

23.         The Flow Servicing Agreement is modified by adding a new subsection
11.27 which reads in its entirety as follows:

 

“Subsection 11.27 MERS Event.

 

The Servicer shall prepare and submit an assignment to remove from the MERS
System each MERS Mortgage Loan that is subject to a MERS Event within 15
Business Days of the occurrence of such MERS Event. The Servicer shall notify
the Master Servicer and Trustee upon the removal of a MERS Mortgage Loan from
the MERS System.”

 

24.         The first sentence of Subsection 12.01(b) is revised to read in its
entirety as follows:

 

The Servicer shall promptly notify the Owner if a claim is made by a third party
with respect to this Agreement or the Mortgage Loans, and the Servicer shall
assume the defense of any such claim and pay all expenses in connection
therewith, including counsel fees.

 

25.         Subsection 12.04 is revised to read in its entirety as follows:

 

“Subsection 12.04         Servicer Not to Resign.

 

The Servicer shall not assign this Agreement or resign from the obligations and
duties hereby imposed on it except by mutual consent of the Servicer and the
Owner or upon the determination that the Servicer’s duties hereunder are no
longer permissible under applicable law and such incapacity cannot be cured by
the Servicer. No such resignation of or assignment by the Servicer shall become
effective until a successor has assumed the Servicer’s responsibilities and
obligations hereunder in accordance with Subsection 14.02.”

 

26.         Broker’s Price Opinion. If, in accordance with the Pooling and
Servicing Agreement, the Trustee has received notice that any governmental
entity intends to acquire a Mortgage Loan through the exercise of its power of
eminent domain, and if there is no longer a Controlling Holder, the Servicer,
promptly upon the request and at the expense of the Trustee, shall obtain a
valuation on the related Mortgaged Property in the form of a broker’s price
opinion, and provide the results of such valuation to the Trustee.

 

 

 



EXHIBIT 4

 

FORM OF MONTHLY LOSS REPORT

 

Exhibit : Calculation of Realized Loss/Gain Form 332– Instruction Sheet

NOTE: Do not net or combine items. Show all expenses individually and all
credits as separate line items. Claim packages are due on the remittance report
date. Late submissions may result in claims not being passed until the following
month. The Servicer is responsible to remit all funds pending loss approval and
/or resolution of any disputed items.

 

(a)          

 

(b)          The numbers on the 332 form correspond with the numbers listed
below.

 

Liquidation and Acquisition Expenses:

1.The Actual Unpaid Principal Balance of the Mortgage Loan. For documentation,
an Amortization Schedule from date of default through liquidation breaking out
the net interest and servicing fees advanced is required.

 

2.The Total Interest Due less the aggregate amount of servicing fee that would
have been earned if all delinquent payments had been made as agreed. For
documentation, an Amortization Schedule from date of default through liquidation
breaking out the net interest and servicing fees advanced is required.

 

3.Accrued Servicing Fees based upon the Scheduled Principal Balance of the
Mortgage Loan as calculated on a monthly basis. For documentation, an
Amortization Schedule from date of default through liquidation breaking out the
net interest and servicing fees advanced is required.

 

4-12.Complete as applicable. Required documentation:

 

*For taxes and insurance advances – see page 2 of 332 form - breakdown required
showing period of coverage, base tax, interest, penalty. Advances prior to
default require evidence of servicer efforts to recover advances.

 

*For escrow advances - complete payment history

 

(to calculate advances from last positive escrow balance forward)

 

*Other expenses -  copies of corporate advance history showing all payments

 

*REO repairs > $1500 require explanation

 

*REO repairs >$3000 require evidence of at least 2 bids.

 

*Short Sale or Charge Off require P&L supporting the decision and WFB’s approved
Officer Certificate

 

*Unusual or extraordinary items may require further documentation.

 

13.The total of lines 1 through 12.

 

(c)Credits:

 

14-21.Complete as applicable. Required documentation:

 

*Copy of the HUD 1 from the REO sale. If a 3rd Party Sale, bid instructions and
Escrow Agent / Attorney

 

 

 

 

Letter of Proceeds Breakdown.

 

*Copy of EOB for any MI or gov't guarantee

 

*All other credits need to be clearly defined on the 332 form

 

22.The total of lines 14 through 21.

 



Please Note:For HUD/VA loans, use line (18a) for Part A/Initial proceeds and
line (18b) for Part B/Supplemental proceeds.

 

Total Realized Loss (or Amount of Any Gain)

23.The total derived from subtracting line 22 from 13. If the amount represents
a realized gain, show the amount in parenthesis (   ).

 

 

 

 

Exhibit 3A: Calculation of Realized Loss/Gain Form 332

 

Prepared by: __________________                                  Date:
_______________

Phone: ______________________   Email Address:_____________________

Servicer Loan No.

 

 

Servicer Name

 

 

Servicer Address

 

 

 

WELLS FARGO BANK, N.A. Loan No._____________________________

 

Borrower's Name: _________________________________________________________

Property Address: _________________________________________________________

 

Liquidation Type:   REO Sale                     3rd Party
Sale                     Short Sale                     Charge Off

 

Was this loan granted a Bankruptcy deficiency or cramdown
                       Yes                          No

If “Yes”, provide deficiency or cramdown amount
______________________________________

 

Liquidation and Acquisition Expenses:

(1) Actual Unpaid Principal Balance of Mortgage Loan   $ ______________  (1) (2)
Interest accrued at Net Rate   ________________ (2) (3) Accrued Servicing Fees  
________________ (3) (4) Attorney's Fees   ________________ (4) (5) Taxes (see
page 2)   ________________ (5) (6) Property Maintenance   ________________ (6)
(7) MI/Hazard Insurance Premiums (see page 2)   ________________ (7) (8) Utility
Expenses   ________________ (8) (9) Appraisal/BPO   ________________ (9) (10)
Property Inspections   ________________ (10) (11) FC Costs/Other Legal Expenses
  ________________ (11) (12) Other (itemize)   ________________ (12)   Cash for
Keys__________________________   ________________ (12)   HOA/Condo
Fees_______________________   ________________ (12)  
______________________________________   ________________ (12)           Total
Expenses   $ _______________ (13) Credits:       (14) Escrow Balance   $
_______________ (14) (15) HIP Refund   ________________ (15) (16) Rental
Receipts   ________________ (16) (17) Hazard Loss Proceeds   ________________
(17) (18) Primary Mortgage Insurance / Gov’t Insurance     HUD Part A  
________________ (18a) HUD Part B   ________________ (18b) (19) Pool Insurance
Proceeds   ________________ (19) (20) Proceeds from Sale of Acquired Property  
________________ (20) (21) Other (itemize)   ________________ (21)  
_________________________________________   ________________ (21)          
Total Credits   $_______________ (22) Total Realized Loss (or Amount of Gain)  
$_______________ (23)

 

 

 

 

Escrow Disbursement Detail 

 

Type
(Tax /Ins.)

Date Paid Period of
Coverage Total Paid Base
Amount Penalties Interest                                                      
                                                         

 

 

 

 

EXHIBIT 5

 

FORM OF DELINQUENCY REPORTING

 

Exhibit : Standard File Layout – Delinquency Reporting

 

*The column/header names in bold are the minimum fields Wells Fargo must receive
from every Servicer

Column/Header Name Description Decimal Format
Comment SERVICER_LOAN_NBR A unique number assigned to a loan by the Servicer.
This may be different than the LOAN_NBR     LOAN_NBR A unique identifier
assigned to each loan by the originator.     CLIENT_NBR Servicer Client Number  
  SERV_INVESTOR_NBR Contains a unique number as assigned by an external servicer
to identify a group of loans in their system.     BORROWER_FIRST_NAME First Name
of the Borrower.     BORROWER_LAST_NAME Last name of the borrower.    
PROP_ADDRESS Street Name and Number of Property     PROP_STATE The state where
the property located.     PROP_ZIP Zip code where the property is located.    
BORR_NEXT_PAY_DUE_DATE The date that the borrower's next payment is due to the
servicer at the end of processing cycle, as reported by Servicer.   MM/DD/YYYY
LOAN_TYPE Loan Type (i.e. FHA, VA, Conv)     BANKRUPTCY_FILED_DATE The date a
particular bankruptcy claim was filed.   MM/DD/YYYY BANKRUPTCY_CHAPTER_CODE The
chapter under which the bankruptcy was filed.     BANKRUPTCY_CASE_NBR The case
number assigned by the court to the bankruptcy filing.    
POST_PETITION_DUE_DATE The payment due date once the bankruptcy has been
approved by the courts   MM/DD/YYYY BANKRUPTCY_DCHRG_DISM_DATE The Date The Loan
Is Removed From Bankruptcy. Either by Dismissal, Discharged and/or a Motion For
Relief Was Granted.   MM/DD/YYYY LOSS_MIT_APPR_DATE The Date The Loss Mitigation
Was Approved By The Servicer   MM/DD/YYYY LOSS_MIT_TYPE The Type Of Loss
Mitigation Approved For A Loan Such As;    

 

 

 

 

Column/Header Name Description Decimal Format
Comment LOSS_MIT_EST_COMP_DATE The Date The Loss Mitigation /Plan Is Scheduled
To End/Close  

MM/DD/YYYY

 

LOSS_MIT_ACT_COMP_DATE The Date The Loss Mitigation Is Actually Completed  
MM/DD/YYYY FRCLSR_APPROVED_DATE The date DA Admin sends a letter to the servicer
with instructions to begin foreclosure proceedings.   MM/DD/YYYY
ATTORNEY_REFERRAL_DATE Date File Was Referred To Attorney to Pursue Foreclosure
  MM/DD/YYYY FIRST_LEGAL_DATE Notice of 1st legal filed by an Attorney in a
Foreclosure Action   MM/DD/YYYY FRCLSR_SALE_EXPECTED_DATE The date by which a
foreclosure sale is expected to occur.   MM/DD/YYYY FRCLSR_SALE_DATE The actual
date of the foreclosure sale.   MM/DD/YYYY FRCLSR_SALE_AMT The amount a property
sold for at the foreclosure sale. 2 No commas(,) or dollar signs ($)
EVICTION_START_DATE The date the servicer initiates eviction of the borrower.  
MM/DD/YYYY EVICTION_COMPLETED_DATE The date the court revokes legal possession
of the property from the borrower.   MM/DD/YYYY LIST_PRICE The price at which an
REO property is marketed. 2 No commas(,) or dollar signs ($) LIST_DATE The date
an REO property is listed at a particular price.   MM/DD/YYYY OFFER_AMT The
dollar value of an offer for an REO property. 2 No commas(,) or dollar signs ($)
OFFER_DATE_TIME The date an offer is received by DA Admin or by the Servicer.  
MM/DD/YYYY REO_CLOSING_DATE The date the REO sale of the property is scheduled
to close.   MM/DD/YYYY REO_ACTUAL_CLOSING_DATE Actual Date Of REO Sale  
MM/DD/YYYY OCCUPANT_CODE Classification of how the property is occupied.    
PROP_CONDITION_CODE A code that indicates the condition of the property.    
PROP_INSPECTION_DATE The date a property inspection is performed.   MM/DD/YYYY
APPRAISAL_DATE The date the appraisal was done.   MM/DD/YYYY

 

 

 

 

Column/Header Name Description Decimal Format
Comment CURR_PROP_VAL The current "as is" value of the property based on brokers
price opinion or appraisal. 2   REPAIRED_PROP_VAL The amount the property would
be worth if repairs are completed pursuant to a broker's price opinion or
appraisal. 2   If applicable:       DELINQ_STATUS_CODE FNMA Code Describing
Status of Loan     DELINQ_REASON_CODE The circumstances which caused a borrower
to stop paying on a loan. Code indicates the reason why the loan is in default
for this cycle.     MI_CLAIM_FILED_DATE Date Mortgage Insurance Claim Was Filed
With Mortgage Insurance Company.   MM/DD/YYYY MI_CLAIM_AMT Amount of Mortgage
Insurance Claim Filed   No commas(,) or dollar signs ($) MI_CLAIM_PAID_DATE Date
Mortgage Insurance Company Disbursed Claim Payment   MM/DD/YYYY
MI_CLAIM_AMT_PAID Amount Mortgage Insurance Company Paid On Claim 2 No commas(,)
or dollar signs ($) POOL_CLAIM_FILED_DATE Date Claim Was Filed With Pool
Insurance Company   MM/DD/YYYY POOL_CLAIM_AMT Amount of Claim Filed With Pool
Insurance Company 2 No commas(,) or dollar signs ($) POOL_CLAIM_PAID_DATE Date
Claim Was Settled and The Check Was Issued By The Pool Insurer   MM/DD/YYYY
POOL_CLAIM_AMT_PAID Amount Paid On Claim By Pool Insurance Company 2 No
commas(,) or dollar signs ($) FHA_PART_A_CLAIM_FILED_DATE Date FHA Part A Claim
Was Filed With HUD   MM/DD/YYYY FHA_PART_A_CLAIM_AMT Amount of FHA Part A Claim
Filed 2 No commas(,) or dollar signs ($) FHA_PART_A_CLAIM_PAID_DATE Date HUD
Disbursed Part A Claim Payment   MM/DD/YYYY FHA_PART_A_CLAIM_PAID_AMT Amount HUD
Paid on Part A Claim 2 No commas(,) or dollar signs ($)
FHA_PART_B_CLAIM_FILED_DATE Date FHA Part B Claim Was Filed With HUD  
MM/DD/YYYY FHA_PART_B_CLAIM_AMT Amount of FHA Part B Claim Filed 2 No commas(,)
or dollar signs ($)

 

 

 

 

Column/Header Name Description Decimal Format
Comment FHA_PART_B_CLAIM_PAID_DATE Date HUD Disbursed Part B Claim Payment  
MM/DD/YYYY FHA_PART_B_CLAIM_PAID_AMT Amount HUD Paid on Part B Claim 2 No
commas(,) or dollar signs ($) VA_CLAIM_FILED_DATE Date VA Claim Was Filed With
the Veterans Admin   MM/DD/YYYY VA_CLAIM_PAID_DATE Date Veterans Admin.
Disbursed VA Claim Payment   MM/DD/YYYY VA_CLAIM_PAID_AMT Amount Veterans Admin.
Paid on VA Claim 2 No commas(,) or dollar signs ($) MOTION_FOR_RELIEF_DATE The
date the Motion for Relief was filed 10 MM/DD/YYYY FRCLSR_BID_AMT The
foreclosure sale bid amount 11 No commas(,) or dollar signs ($) FRCLSR_SALE_TYPE
The foreclosure sales results: REO, Third Party, Conveyance to HUD/VA    
REO_PROCEEDS The net proceeds from the sale of the REO property.   No commas(,)
or dollar signs ($) BPO_DATE The date the BPO was done.     CURRENT_FICO The
current FICO score     HAZARD_CLAIM_FILED_DATE The date the Hazard Claim was
filed with the Hazard Insurance Company. 10 MM/DD/YYYY HAZARD_CLAIM_AMT The
amount of the Hazard Insurance Claim filed. 11 No commas(,) or dollar signs ($)
HAZARD_CLAIM_PAID_DATE The date the Hazard Insurance Company disbursed the claim
payment. 10 MM/DD/YYYY HAZARD_CLAIM_PAID_AMT The amount the Hazard Insurance
Company paid on the claim. 11 No commas(,) or dollar signs ($) ACTION_CODE
Indicates loan status   Number NOD_DATE     MM/DD/YYYY NOI_DATE     MM/DD/YYYY
ACTUAL_PAYMENT_PLAN_START_DATE     MM/DD/YYYY ACTUAL_PAYMENT_ PLAN_END_DATE    
  ACTUAL_REO_START_DATE     MM/DD/YYYY REO_SALES_PRICE     Number
REALIZED_LOSS/GAIN As defined in the Servicing Agreement   Number

 

 

 

 



Exhibit 2: Standard File Codes – Delinquency Reporting



 

The Loss Mit Type field should show the approved Loss Mitigation Code as
follows: 



  • ASUM- Approved Assumption   • BAP- Borrower Assistance Program   • CO-
Charge Off   • DIL- Deed-in-Lieu   • FFA- Formal Forbearance Agreement   • MOD-
Loan Modification   • PRE- Pre-Sale   • SS- Short Sale   • MISC- Anything else
approved by the PMI or Pool Insurer

 

NOTE: Wells Fargo Bank will accept alternative Loss Mitigation Types to those
above, provided that they are consistent with industry standards. If Loss
Mitigation Types other than those above are used, the Servicer must supply Wells
Fargo Bank with a description of each of the Loss Mitigation Types prior to
sending the file.

 

The Occupant Code field should show the current status of the property code as
follows:

•Mortgagor

•Tenant

•Unknown

•Vacant

 

The Property Condition field should show the last reported condition of the
property as follows:

•Damaged

•Excellent

•Fair

•Gone

•Good

•Poor

•Special Hazard

•Unknown

 

 

 

Exhibit 2: Standard File Codes – Delinquency Reporting, Continued

 

The FNMA Delinquent Reason Code field should show the Reason for Delinquency as
follows:

 

Delinquency Code Delinquency Description 001 FNMA-Death of principal mortgagor
002 FNMA-Illness of principal mortgagor 003 FNMA-Illness of mortgagor’s family
member 004 FNMA-Death of mortgagor’s family member 005 FNMA-Marital difficulties
006 FNMA-Curtailment of income 007 FNMA-Excessive Obligation 008
FNMA-Abandonment of property 009 FNMA-Distant employee transfer 011
FNMA-Property problem 012 FNMA-Inability to sell property 013 FNMA-Inability to
rent property 014 FNMA-Military Service 015 FNMA-Other 016 FNMA-Unemployment 017
FNMA-Business failure 019 FNMA-Casualty loss 022 FNMA-Energy environment costs
023 FNMA-Servicing problems 026 FNMA-Payment adjustment 027 FNMA-Payment dispute
029 FNMA-Transfer of ownership pending 030 FNMA-Fraud 031 FNMA-Unable to contact
borrower INC FNMA-Incarceration

 

 

 

 

Exhibit 2: Standard File Codes – Delinquency Reporting, Continued

 

The FNMA Delinquent Status Code field should show the Status of Default as
follows:

 

Status Code Status Description 09 Forbearance 17 Pre-foreclosure Sale Closing
Plan Accepted 24 Government Seizure 26 Refinance 27 Assumption 28 Modification
29 Charge-Off 30 Third Party Sale 31 Probate 32 Military Indulgence 43
Foreclosure Started 44 Deed-in-Lieu Started 49 Assignment Completed 61 Second
Lien Considerations 62 Veteran’s Affairs-No Bid 63 Veteran’s Affairs-Refund 64
Veteran’s Affairs-Buydown 65 Chapter 7 Bankruptcy 66 Chapter 11 Bankruptcy 67
Chapter 13 Bankruptcy

 

 

 

